            EXHIBIT 3
            Part 2 of 3




Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 1 of 83
                                                                           Teshekpuk                 Atigaru      BEAU FO RT SEA                              Teshekpuk                     Atigaru     BEAU FO RT SEA                     Teshekpuk                       Atigaru      BEAU FO RT SEA
                                                                                                      Point                                                                                  Point                                                                          Point
                                                                            Lake                                                                               Lake                                                                         Lake
                                                                                                                                                                                                       !!                                                                                !




                                                                                                     e
                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                           e
                                                                                                                                                                                               ek     !!                                                                      ek
                                                                                                                                                                                                                                                                                   !!!!!!
                                                                                             Fish C r
                                                                                                     !ek !
                                                                                                      ! !!                                                                       Fish C r       !!!                                                                Fish C r     !!
                                                                                                                                                                                                                                                                                 !! !
                                                                                                                                                                                                                                                                                    !  !
                                                                                                             .                                                                                     !. !                                                                    !! !!   !!!
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     !
                                                                                                         ! !
                                                                                                     Nuiqsut                                                                                Nuiqsut !                                                                      Nuiqsut!
                                                                                                                                                                                                                                                                                 !
                                                                                                       !
                                                                                                      Ocean                                                                                    Ocean                                                                         Ocean ! !
                                                                                                         Point                                                                                 Point
                                                                                                                                                                                                   ! !
                                                                                                                                                                                                   !                                                                        !Point ! !!
                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                           !!!
                                                                               Na ti on a l                                                                          Na ti on a l                                                                Na ti on a l                         !
                                                                                                                                                                                               !                                                                             !




                                                                                                                        Itkilli k River
                                                                                                                                                                                                              Itkilli k River
                                                                                                                                                                                                                                                                                              Itkilli k River

                                                                              Petr o l eu m                                                                         Petr o l eu m                                                              Petr o l eu m                 !




                                                                                                         Colvil l e R
                                                                                                                                                                                               Colvil l e R
                                                                                                                                                                                                                                                                               Colvil l e R




                                                                                                                                                   l ls
                                                                                                                                                                                                                                    l ls
                                                                                                                                                                                                                                                                                                                        l ls




                                                                                                            iver
                                                                                                                                                                                                  iver
                                                                                                                                                                                                                                                                                  iver
                                                                                  Re ser ve                                                                           Re ser ve                                                                  Re ser ve




                                                                                                                                                 Hi
                                                                                                                                                                                                                                    Hi
                                                                                                                                                                                                                                                                                                                        Hi




                                                                                                                                                                                                                                                                              !




                                                                                                                                              te
                                                                                                                                                                                                                                                                                                                    te




                                                                                                                                                                                                                                ite
                                                                              in    A la ska                     A                                                  in    A la ska                     A                                        in   A la ska                 !A




                                                                                                                                             hi
                                                                                                                                                                                                                                h
                                                                                                                                                                                                                                                                                                                    hi




                                                                                                         na
                                                                                                                                                                                              na
                                                                                                                                                                                                                                                                              na




                                                                                                                                            W
                                                                                                                                                                                                                                W
                                                                                                                                                                                                                                                                                                                    W




                                                                                                           ktu
                                                                                                                                                                                                ktu
                                                                                                                                                                                                                                                                                ktu




                                                                                           Umiat #                                                                             Umiat #                                                                           Umiat #
                                                                                                                                                                                                                                                                             !!




                                                                                                          Chand
                                                                                                                                                                                               Chand
                                                                                                                                                                                                                                                                               Chand




                                                                                                            River
                                                                                                                                                                                                 River
                                                                                                                                                                                                                                                                                 River




                                                                                                                ler
                                                                                                                                                                                                     ler
                                                                                                                                                                                                                                                                                     ler




                                                                           May 2018:                                                                           June 2018:                                                                  July 2018:




                                                                                                              vuk River
                                                                                                                                                                                                   vuk River
                                                                                                                                                                                                                                                                                   vuk River




                                                                           7 harvest locations, 2 respondents                                                  15 harvest locations, 13 respondents                                        53 harvest locations, 28 respondents

                                                                           Teshekpuk                 Atigaru      BEAU FO RT SEA                              Teshekpuk                     Atigaru     BEAU FO RT SEA                     Teshekpuk                       Atigaru      BEAU FO RT SEA
                                                                                                      Point                                                                                  Point                                                                          Point
                                                                            Lake                                                                               Lake                                                                         Lake
                                                                                                             ! !!




                                                                                                     e
                                                                                                                                                                                          e
                                                                                                                                                                                                                                                                           e




                                                                                                         ek
                                                                                                          !! !                                                                                 ek
                                                                                                                                                                                                !                                                                             ek
                                                                                             Fish C r !!
                                                                                                       !!!!!!                                                                    Fish C r     !!!!                                                                 Fish C r
                                                                                                        !
                                                                                                        ! !!!!.
                                                                                                     Nuiqsut                                                                                Nuiqsut
                                                                                                                                                                                                   !!                                                                          ! !!
                                                                                                                                                                                                                                                                           Nuiqsut.
                                                                                                         !   !
                                                                                                             !                                                                                !!!   .!
                                                                                                      Ocean !                                                                                Ocean
                                                                                                                                                                                                   !                                                                          Ocean
                                                                                                       Point
                                                                                                        !  !
                                                                                                         ! !
                                                                                                              !!
                                                                                                               !
                                                                                                               !!                                                                               !
                                                                                                                                                                                            !Point                                                                                !
                                                                                                                                                                                                                                                                              Point


                                                                               Na ti on a l              !                                                           Na ti on a l                             !                                  Na ti on a l
                                                                                                         !
                                                                                                         !




                                                                                                                        Itkilli k River
                                                                                                                                                                                                              Itkilli k River
                                                                                                                                                                                                                                                                                              Itkilli k River




                                                                              Petr o l eu m
                                                                                                         !                                                          Petr o l eu m                                                              Petr o l eu m




                                                                                                         Colvil l e R
                                                                                                                                                                                               Colvil l e R
                                                                                                                                                                                                                                                                               Colvil l e R




                                                                                                                                                   l ls
                                                                                                                                                                                                                                    l ls
                                                                                                                                                                                                                                                                                                                        l ls




                                                                                                            iver
                                                                                                                                                                                                  iver
                                                                                                                                                                                                                                                                                  iver




                                                                                  Re ser ve                                                                           Re ser ve                                                                  Re ser ve




                                                                                                                                                 Hi
                                                                                                                                                                                                                                    Hi
                                                                                                                                                                                                                                                                                                                        Hi




                                                                                                                                                                                                !
                                                                                                         !




                                                                                                                                              te
                                                                                                                                                                                                                                                                                                                    te




                                                                                                                                                                                                                                ite




                                                                              in    A la ska                     A                                                  in    A la ska                     A                                        in   A la ska                          A




                                                                                                                                             hi
                                                                                                                                                                                                                                h
                                                                                                                                                                                                                                                                                                                    hi




                                                                                                         na
                                                                                                                                                                                              na
                                                                                                                                                                                                                                                                              na




                                                                                                                                            W
                                                                                                                                                                                                                                W
                                                                                                                                                                                                                                                                                                                    W




                                                                                                     !




                                                                                                           ktu
                                                                                                                                                                                                ktu
                                                                                                                                                                                                                                                                                ktu




                                                                                           Umiat #                                                                             Umiat #                                                                           Umiat #




                                                                                                          Chand
                                                                                                                                                                                               Chand
                                                                                                                                                                                                                                                                               Chand




                                                                                                            River
                                                                                                                                                                                                 River
                                                                                                                                                                                                                                                                                 River




                                                                                                                ler
                                                                                                                                                                                                     ler
                                                                                                                                                                                                                                                                                     ler




                                                                           August 2018:                                                                        September 2018:                                                             October 2018:




                                                                                                              vuk River
                                                                                                                                                                                                   vuk River
                                                                                                                                                                                                                                                                                   vuk River




                                                                           46 harvest locations, 24 respondents                                                18 harvest locations, 10 respondents                                        3 harvest locations, 3 respondents


                                                                                                                                                   Map 15 Caribou Harvest Locations, May - October, 2018
                                                                              ¯                                                                                                                                                                                                                 Harvest Locations
                                                                                                                                          Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and Associates (SRB&A), in coordination with Kuukpik
                                                                                                                                            Subsistence Oversight Panel, Inc., and a local panel of caribou experts, selected active and knowledgeable caribou                                                  !




Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 2 of 83
                                                                                                                                              harvesters to interview. SRB&A interviewed 50 active harvesters in November of 2018 and February of 2019.

                                                                                                                                             Stephen R. Braund & Associates
                                                                              0     12.5    25              50                                       P.O. Box 101480                     Other areas may have been used
                                                                                                                                                Anchorage, Alaska 99510                      for resource harvesting.                       National Petroleum
                                                                                                                                             (907) 276-8222 info@srbak.com




                                                            Ex. 3, p. 82
                                                                                           Miles                                                                                                                                             Reserve Alaska
Harvest sites were generally located in areas of moderate to high overlap during each month. Harvest
locations were reported in every month from May through October. Harvests in June were focused along
the road system, East Channel, Itqiliq River, and upriver from the community as far as Sentinel Hill. In
July, harvests increased in number and density and extended to Nigliq Channel, farther upriver to Chandler
River, and west of the community in overland areas. July harvests also continued to occur on the East
Channel, Itqiliq River, and along the road system. In August, harvests focused along the road system and
Itqiliq River as well as specific upriver locations (e.g., Ocean Point, Umiuraq), with lesser harvesting on
the Nigliq and East channels. In September, harvests began shifting away from the river system to the
overland and road-accessed area to the west of the Colville River, with harvests continuing in that area but
decreasing in October. 2018 use areas and harvest locations for the May to October time period were within
the extent of previous years (Appendix E, Maps 4 and 5).

                           Travel Method
Across all study years, boat has been the primary method of travel to caribou hunting areas (Figure 10 and
Figure 11). Boat remained the principle travel method to caribou use areas in 2018, with 66 percent of use
areas and 59 percent of hunting trips accessed using this method. Truck was the second most commonly
used travel method in 2018 (14 percent of use areas and 24 percent of hunting trips), followed by four-
wheeler (13 percent of use areas, 11 percent of trips), and snowmachine (nine percent of use areas, seven
percent of trips) (Figure 10 and Figure 11; Appendix C, Tables 10 and 11). Use of boats for caribou hunting
has declined slightly over time, from a high of 80 percent of use areas during the 2009 study year, to 70
percent in 2014, and 66 percent in 2018. Snowmachine use has also decreased, while use of four-wheelers
and truck have increased. Increased truck use has coincided with the construction of roads in the region
beginning in 2015 (Figure 10; Appendix C, Table 10). Four-wheeler use was reported at 13 percent of use
areas, slightly higher than the average across all years. The increased use of truck, and possibly also four-
wheeler, in recent years is due to respondents’ increased use of the recently constructed Spur Road and
roads to CD5 and GMT1.
Figure 10: Nuiqsut Travel Method to Caribou Use Areas, 2008-2018
                                        100%
      Percentage of Caribou Use Areas




                                         90%

                                         80%

                                         70%

                                         60%

                                         50%

                                         40%

                                         30%

                                         20%

                                         10%

                                          0%
                                                  2008     2009     2010      2011 2012 2013 2014 2015     2016 2017   2018    All
                                                                   Boat        Snowmachine  Four-wheeler    Truck             Years
                                        Notes: See Appendix C, Table 10, for associated data.


                           Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21                   52                                   Ex.
                                                                                    Stephen R. Braund   3, p. 83
                                                                                                      & Associates
                                 Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 3 of 83
Figure 11: Nuiqsut Travel Method by Percentage of Trips, 2008-2018
                             100%

                             90%

                             80%

                             70%
       Percentage of Trips




                             60%

                             50%

                             40%

                             30%

                             20%

                             10%

                              0%
                                        2008     2009 2010 2011 2012                  2013 2014      2015 2016 2017   2018    All
                                                    Boat  Snowmachine                 Four-wheeler     Truck  Foot           Years
                                    Notes: See Appendix C, Table 11, for associated data.


                Stephen R. Braund & Associates, 2020.


In general, boat travel begins as soon as the ice breaks up in June and continues until freeze-up, sometime
in September; in some years, boat travel can commence as early as May and extend as late as October. In
terms of the percentage of use areas, the peak month for boat travel for all years is July, followed by August,
June, and September (Error! Not a valid bookmark self-reference.). Annual differences in the peak of
boating activities may be explained by the timing of break up in the spring and the availability, or lack of
availability, of caribou in boat-accessed use areas during each ice-free month. Boat travel in 2018 was
similar to previous years in terms of timing, but with lesser use in the months of August and September
(Error! Not a valid bookmark self-reference.).
Across all study years, snowmachine use by active harvesters generally occurs beginning in September
through April or May depending on the snow cover (Figure 13). The timing of snowmachine travel in 2018
was similar to previous study years which show peaks in early winter (October/November) and late winter
(February and March). During 2018 snowmachine use occurred at varying levels from September through
May, peaking in September, November, January, and February (between two and three percent of use areas)
(Figure 13). As with boat, the extent of snowmachine travel is dependent on the weather and the availability
of caribou during the winter months.
In 2018, residents reported using a combination of road and overland vehicles to access hunting areas to
the west of the community. Residents commonly used trucks or cars to spot caribou from the road. If close
to the road, residents hunted on foot. If farther from the road, residents used overland vehicles—either
hauled or retrieved once caribou were spotted—to access harvest sites. The GMT1 road can be used to
access areas not usually accessed using overland methods, particularly during the snow-free months.




Nuiqsut Caribou Monitoring Y11 Report_Jan21     53                                   Ex.
                                                                      Stephen R. Braund   3, p. 84
                                                                                        & Associates
                   Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 4 of 83
Figure 12: Boat Use by Month
                                                        0.6


                                                        0.5
                      Percentage of Caribou Use Areas




                                                        0.4


                                                        0.3


                                                        0.2


                                                        0.1


                                                         0
                                                                Jan      Feb       Mar      Apr       May         Jun   Jul          Aug   Sep      Oct       Nov       Dec
                                                               2008                 2009                2010                  2011               2012                2013
                                                               2014                 2015                2016                  2017               2018                All Years
                                                         Notes: See Appendix C, Table 12, for associated data.

                                       Stephen R. Braund & Associates, 2020.
Figure 13: Snowmachine Use by Month
                                       12%
     Percentage of Caribou Use Areas




                                       10%


                                                  8%


                                                  6%


                                                  4%


                                                  2%


                                                  0%
                                                               Jan       Feb      Mar       Apr       May         Jun   Jul          Aug   Sep          Oct    Nov        Dec

                                                                2008                2009                 2010                 2011               2012                2013
                                                                2014                2015                 2016                 2017               2018                All Years
                                                          Notes: See Appendix C, Table 13, for associated data.

                                       Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21                            54                                   Ex.
                                                                                             Stephen R. Braund   3, p. 85
                                                                                                               & Associates
                                          Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 5 of 83
Four-wheeler use is usually limited to the summer and fall months, starting in April/May and tapering off
in October/November (Figure 14). While some previous study years (2012, 2016) showed some winter
four-wheeler use at lower levels, the most study years, including 2018, showed four-wheeler travel being
limited to the summer and fall months of May through October. Four-wheeler use in 2018 peaked in August
with slightly lesser use in July and September. Recent years have shown somewhat higher levels of four-
wheeler use (greater than 10 percent) compared to earlier study years (Figure 10). As one individual said,
“It is increasing, the Honda hunting” (SRB&A Nuiqsut Interview November 2018).
Figure 14: Four-wheeler Use by Month, 2008-2018

                                         10%
       Percentage of Caribou Use Areas




                                         9%

                                         8%

                                         7%

                                         6%

                                         5%

                                         4%

                                         3%

                                         2%

                                         1%

                                         0%
                                                  Jan      Feb      Mar       Apr      May        Jun   Jul      Aug   Sep      Oct   Nov      Dec

                                                   2008                2009                2010               2011           2012           2013
                                                   2014                2015                2016               2017           2018           All Years

                                          Notes: See Appendix C, Table 14, for associated data.

                    Stephen R. Braund & Associates, 2020.
Another respondent observed that boat travel burns more gas and requires more investment than four-
wheeler travel, and reported greater success rates when hunting by four-wheeler:
                   I went out with a boat a couple times but didn’t see any [caribou]. I said, ‘Man, we are having
                   more luck with four-wheeler than boat!’ We use a lot more gas with boats….. It takes just
                   about seven gallons to get to Ocean Point, that’s about 14 gallons round trip [by boat]. That’s
                   burning too much gas. Our four-wheelers in a round trip would only burn three gallons. I’m
                   so concerned about burning gas, saving more gas, and getting better mileage with our four-
                   wheelers. I said, ‘The heck with that [boat hunting], we’re going out with four-wheelers!’
                   (SRB&A Nuiqsut Interview November 2018)

Increased access to roads allows some individuals—particularly those without overland forms of
transportation such as snowmachines and four-wheelers—to hunt caribou throughout the year. However,
residents must either harvest the caribou close to the road or have means to access them from the road. As
shown in Figure 15, truck travel across all years has occurred year-round with somewhat higher levels of
truck use in the summer months. In 2018, a greater percentage of use areas was accessed using truck during
the summer and fall months of June through October.



Nuiqsut Caribou Monitoring Y11 Report_Jan21           55                                   Ex.
                                                                            Stephen R. Braund   3, p. 86
                                                                                              & Associates
                         Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 6 of 83
Figure 15: Truck Use by Month, 2008-2018

                                           8%

                                           7%
         Percentage of Caribou Use Areas



                                           6%

                                           5%

                                           4%

                                           3%

                                           2%

                                           1%

                                           0%
                                                Jan    Feb    Mar      Apr      May       Jun   Jul      Aug   Sep      Oct   Nov      Dec
                                                2008           2009                2010           2011               2012           2013
                                                2014           2015                2016           2017               2018           All Years

                                  Notes: See Appendix C, Table 15, for associated data

        Stephen R. Braund & Associates, 2020.
Caribou use areas by transportation method are shown on Map 16 through Map 19. Caribou use areas by
travel method for previous study years are show in Appendix E, Maps 6 through 9. Map 16 shows that in
2018 respondents traveled by boat primarily along the Colville River, with high overlaps occurring upriver
to Ocean Point and Umiuraq (Sentinel Hill) areas and along the East Channel. Moderate overlaps occurred
along the Nigliq Channel and lower Itqiliq River, and farther upriver toward the mouth of the Chandler
River. Fewer overlapping use areas occurred along Fish Creek, the middle Colville Delta, Milugiaq and
Qakimak rivers, the upper Itqiliq River, Chandler and Anaktuvuk rivers, the upper Colville River near
Umiat, and in coastal areas. Boating use areas for 2018 are similar to those for previous years, but do not
extend as far along the coast east or west of the Colville Delta, or as far along the Colville, Chandler, and
Itqiliq rivers, as some previous years (Appendix E, Map 6).
In 2018, four-wheeler areas were generally located west of the Colville River near the community and to
the northwest of the community along and extending from the Spur Road, CD5 road, and GMT1 road (Map
17). Four-wheeler travel extended as far as Fish Creek in the north and to the Kikiakrorak River in the
south. A majority of four-wheeler use areas extended directly west from the community toward the
Ublutuoch River, or to the north and northwest of the community along the road system. In earlier study
years, areas of high overlapping four-wheeler use were generally limited to areas south of the CD5 and
GMT1 road system and east of the Ublutuoch River. In 2018, respondents used the road system to access
overland use areas to the south and north of the road as well as accessing areas off the end of the GMT1
road, thus expanding the area of high overlapping use accessed by four-wheeler. In 2018, four-wheeler
activity (Map 17) was similar to previous years (2008-2017) in terms of extent (Appendix E, Map 7), but
included greater overlapping use in areas farther toward Fish Creek and along the road system.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      56                                   Ex.
                                                            Stephen R. Braund   3, p. 87
                                                                              & Associates
         Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 7 of 83
                                                                                                                            Milne
                                                                                                                Oliktok     Point
                                                                                                                 Point
                                                                                               Oooguruk



                                                                              #
                                                                              0     CD 3
                                                                                e                                     Kuparuk
                                                                          Alpin
                                                                 CD 2
                                                                                    CD 1
                                                         CD 5           0 #
                                                                        # 0
                                                                              CD 4
                                                                 #
                                                                 0
                                                                          #
                                                                          0
                                                     0 GMT-1
                                                     #
                                                                          !
                                                                          .
                                                                Nuiqsut
                                                                                                  Tarn
                                       GMT-2   #
                                               0



                                                                                               Meltwater




                           Umiat #
                                 *




    ¯
                           Map 16 - Method of Transportation to Caribou                                    Year 11: November 2017
                                                                                                                - October 2018
                                      Use Areas, Boat, 2018
                                                                                                              High   116 caribou
                              Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and
                            Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight                   areas used by
                                                                                                                     42 respondents
                            Panel, Inc., and a local panel of caribou experts, selected active and            Low
                            knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                            active harvesters in November 2018 and February 2019.
                                     Other areas may have been used for resource harvesting.
0       5     10      20
                                               Stephen R. Braund & Associates
             Miles                                     P.O. Box 101480
                                                  Anchorage, Alaska 99510                                   National Petroleum
                                               (907) 276-8222 info@srbak.com                                 Reserve Alaska



                                                                        Ex. 3, p. 88
            Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 8 of 83
                                                                                               CD 3
                                                                                           #
                                                                                           0




                                                                                       e
                                                                                 Alpin         CD 1
                                                                      CD 2   #
                                                                                           #
                                                                                           0
                                                                             0
                                                        CD 5
                                                               #
                                                               0
                                                                                       CD 4
                                                                                   #
                                                                                   0

                                   GMT-1
                                           #
                                           0
                 ek
        C   re
     dy                                                                            !
                                                                                   .
Ju
                                                                         Nuiqsut
                                                                                                                                              Tarn


                      GMT-2    #
                               0




                                                                                                                                  Meltwater




      ¯
                                               Map 17 - Method of Transportation to Caribou                             Year 11: November 2017
                                                                                                                             - October 2018
                                                      Use Areas, Four-Wheeler, 2018
                                                                                                                           High
                                                 Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and               23 caribou
                                               Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight               areas used by
                                               Panel, Inc., and a local panel of caribou experts, selected active and               16 respondents
                                                                                                                           Low
                                               knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                                               active harvesters in November 2018 and February 2019.
                                                       Other areas may have been used for resource harvesting.
 0          2.25        4.5           9
                                                                   Stephen R. Braund & Associates
                       Miles                                               P.O. Box 101480
                                                                      Anchorage, Alaska 99510                            National Petroleum
                                                                   (907) 276-8222 info@srbak.com                          Reserve Alaska



                                                                                  Ex. 3, p. 89
                      Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 9 of 83
                                                                                               CD 3
                                                                                           #
                                                                                           0




                                                                                       e
                                                                                 Alpin         CD 1
                                                                      CD 2   #
                                                                                           #
                                                                                           0
                                                                             0
                                                        CD 5
                                                               #
                                                               0
                                                                                       CD 4
                                                                                   #
                                                                                   0

                                   GMT-1
                                           #
                                           0
                 ek
        C   re
     dy                                                                            !
                                                                                   .
Ju
                                                                         Nuiqsut
                                                                                                                                              Tarn


                      GMT-2    #
                               0




                                                                                                                                  Meltwater




      ¯
                                               Map 18 - Method of Transportation to Caribou                             Year 11: November 2017
                                                                                                                             - October 2018
                                                     Use Areas, Snowmachine, 2018
                                                                                                                           High
                                                 Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and               16 caribou
                                               Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight               areas used by
                                               Panel, Inc., and a local panel of caribou experts, selected active and               9 respondents
                                                                                                                           Low
                                               knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                                               active harvesters in November 2018 and February 2019.
                                                       Other areas may have been used for resource harvesting.
 0          2.25        4.5           9
                                                                   Stephen R. Braund & Associates
                       Miles                                               P.O. Box 101480
                                                                      Anchorage, Alaska 99510                            National Petroleum
                                                                   (907) 276-8222 info@srbak.com                          Reserve Alaska



                                                                               Ex. 3, p. 90
                  Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 10 of 83
                                                                                               CD 3
                                                                                           #
                                                                                           0




                                                                                       e
                                                                                 Alpin         CD 1
                                                                      CD 2   #
                                                                                           #
                                                                                           0
                                                                             0
                                                        CD 5
                                                               #
                                                               0
                                                                                       CD 4
                                                                                   #
                                                                                   0

                                   GMT-1
                                           #
                                           0
                 ek
        C   re
     dy                                                                            !
                                                                                   .
Ju
                                                                         Nuiqsut
                                                                                                                                              Tarn


                      GMT-2    #
                               0




                                                                                                                                  Meltwater




      ¯
                                               Map 19 - Method of Transportation to Caribou                             Year 11: November 2017
                                                                                                                             - October 2018
                                                          Use Areas, Truck, 2018
                                                                                                                           High
                                                 Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and               25 caribou
                                               Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight               areas used by
                                               Panel, Inc., and a local panel of caribou experts, selected active and               23 respondents
                                                                                                                           Low
                                               knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                                               active harvesters in November 2018 and February 2019.
                                                       Other areas may have been used for resource harvesting.
 0          2.25        4.5           9
                                                                   Stephen R. Braund & Associates
                       Miles                                               P.O. Box 101480
                                                                      Anchorage, Alaska 99510                            National Petroleum
                                                                   (907) 276-8222 info@srbak.com                          Reserve Alaska



                                                                               Ex. 3, p. 91
                  Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 11 of 83
Compared to hunting by four-wheeler, snowmachine hunting generally occurs over a larger area and varies
the most from year to year. During 2018, the area of snowmachine use was relatively similar to the area of
four-wheeler use but with less focus along the road system. Snowmachine use areas of high overlapping
use occurred directly to the west of the community to the Ublutuoch river (Map 18). Areas of moderate
overlapping snowmachine use extended along the road system and farther west, northwest, and south of the
community toward Fish Creek and surrounding Itqiliq River. Use areas extended directly south in an area
between the Kikiakrorak River and Itqiliq River as well. In general, the extent of snowmachine use areas
in 2018 compared to previous years (2008-2017) was much smaller than the extent of all previous years,
but larger than some recent study years (Appendix E, Map 8).
As noted above, truck use by Nuiqsut caribou harvesters increased starting in 2015 due to construction of
the Spur Road and subsequent construction of the Nigliq Channel bridge, road to CD5, and road to GMT1.
In 2018, truck use areas were concentrated equally along the Spur Road, road to CD5, and road to GMT1.
A small number of use areas were reported along the road system to CD1 and along ice roads east and south
of the community (Map 19). Use of the CD5 and GMT1 roads was higher in 2018 than in previous study
years. In previous years, respondents have reported use of other ice roads not present in 2018 (Appendix E,
Map 9).
Differences in the maximum extent of hunting areas may reflect overall changes in overland travel or it
may be a product of differences in the yearly sample. For example, the maximum extent of yearly
snowmachine hunting areas may vary substantially with the inclusion (or exclusion) of certain hunters.
Other factors that affect the maximum extent of use areas each year include snow conditions (i.e., are snow
conditions adequate for extensive snowmachine travel?) and the location/availability of caribou during the
winter months.

        Harvest Success
Figure 16 shows the percentage of caribou use areas in which respondents reported successful harvests.
Over time, the percentage of use areas where respondents report successful harvests has declined slightly,
from 78 percent of use areas successful in the 2008 to a low of 52 percent in 2018, with all other years
ranging from 53 percent to 65 percent of areas successful. In 2018, the average number of caribou harvested
per use area (1.4) and harvest location (1.7) was lower than most previous years with the exception of 2017
(Figure 17; Appendix C, Table 17). The mean number of caribou harvested per use area and harvest location
peaked in 2008, 2014, and 2015, decreasing in 2017 and 2018 (Figure 17; Appendix C, Table 17).
In previous years, the average number of caribou harvested per use area ranged from 1.3 to 2.7, and the
average number of caribou harvested per harvest location ranged from 1.6 to 2.3. There does not seem to
be a direct correlation between the percentage of successful caribou use areas and other variables such as
community harvest amounts or self-reported changes in harvest amounts (e.g., harvested more or less than
the previous year). This could indicate that the data in Figure 17 are more likely to reflect caribou
distribution or movement patterns in a given year (i.e., were the caribou more concentrated in a specific
area or spread out across multiple use areas?), rather than overall harvest success.
A number of respondents discussed their hunting success in 2018, indicating that the
distribution/availability of caribou within traditional hunting areas, in addition to hunting access, affected
their success. Residents reported varying hunting success along the road system, with some indicating that
the caribou were not available close to the road, and others reporting success after varying amounts of
effort.
        That was more close to the road, and the one I caught the year before was closer to the river…
        I got on there, then go on to GMT 1 road, I seen a few on the south side of GMT 1 road, but
        they were just too far. I hunted multiple times on that road, and on the Spur Road. (SRB&A
        Nuiqsut Interview November 2018)




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      61                                  Ex.
                                                           Stephen R. Braund   3, p. 92
                                                                             & Associates
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 12 of 83
Figure 16: Percentage of Caribou Use Areas in which Respondents Reported Successful Harvests, Nuiqsut
                                                100%

                                                                 90%

                                                                 80%
       Percentage of Caribou Use Areas




                                                                 70%

                                                                 60%

                                                                 50%

                                                                 40%

                                                                 30%

                                                                 20%

                                                                 10%

                                                                             0%
                                                                                   2008      2009     2010      2011     2012        2013     2014    2015      2016   2017   2018    All
                                                                                                                                                                                     Years
                                                                                                                  Yes (successful)          No (unsuccessful)

                                                                              Notes: See Appendix C, Table 16, for associated data.


                      Stephen R. Braund & Associates, 2020.
Figure 17: Mean Number of Caribou Harvested by Use Area and Harvest Location
                                                                              3
                             Number of Caribou Harvested/Caribou Use Areas




                                                                             2.5


                                                                              2


                                                                             1.5


                                                                              1


                                                                             0.5


                                                                              0
                                                                                    2008     2009     2010     2011      2012        2013    2014    2015       2016   2017   2018    All
                                                                                                                                                                                     Years
                                                                                                     Mean # Caribou Harvested                    Mean # Caribou Harvested
                                                                                                     Per Harvest Location                        by Use Area

                                                                             Notes: See Appendix C, Table 17, for associated data.


                      Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21      62                                  Ex.
                                                                      Stephen R. Braund   3, p. 93
                                                                                        & Associates
                   Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 13 of 83
        I was right here [on the road], in my Jeep. And it was not too close, we were planning on if
        we saw one near the road, there is a hill somewhere around here, my son calls it Seven-mile
        [where we see caribou]… But ever since that road it is ghostly out there [to the west], we
        don’t see them. But on the Alpine side we do still see them on that side. I don’t know if it’s
        because there is more lakes and ponds? Maybe beginning of September when it is starting to
        cool off [is when we went]. We just went out there once or twice. (SRB&A Nuiqsut Interview
        November 2018)

        Then after that, I got my next three caribous on the gravel road… No, that was with my truck.
        That was October 3. And that took me a week to find them and finally spot caribou. So
        basically I drove out there until I hit the right day. I knew that I was going to spot something
        sometime. But it took me that long to spot something. (SRB&A Nuiqsut Interview November
        2018)

        At least 30 times [on the road], yeah. Nine or 10 of them I was unsuccessful. We were going
        out just to go for a ride and see nothing. (SRB&A Nuiqsut Interview November 2018)

Others believed that development infrastructure or activities had affected their caribou hunting success in
2018. One respondent reported spotting for caribou along the road system but noted that the presence of oil
field infrastructure made it difficult to harvest those caribou that were available near the road:
        Off the Spur Road I got a little bit of geese but that was it. I tried to [get caribou] but they
        were too close to the oilfield so I didn’t. That’s kind of hard to say what time. I would say July.
        That was out of my truck. I went on that road a lot. At least thirty times I would say. Probably
        throughout the whole summer [starting in June through August]. Day trips. The caribou were
        too far, I wasn’t going to haul that far. Or there were areas where it was too close for comfort
        to shoot [to the oil structures]. (SRB&A Nuiqsut Interview November 2018)

In contrast to the comments above, a number of respondents reported good success rates in 2018 and
described frequent encounters with small herds of caribou from which they harvested. One respondent said,
“Man, I had a good year” (SRB&A Nuiqsut Interview November 2018).
Figure 18 through Figure 22 report various measures of success, including percentage of caribou harvest
locations, percentage of caribou harvested, percentage of successful use areas, and average number of trips
per harvested caribou, by 12 caribou hunting areas for the 2018 study year and on average across all study
years (see Appendix C, Tables 18 through 22 for individual study year data). The study team identified
these 12 geographic caribou hunting areas based on residents’ descriptions of those areas as separate
hunting activities (e.g., Nigliq, Fish Creek, coastal area west of Nuiqsut, upriver to Sentinel Hill, upriver to
Umiat); the defined areas were reviewed by the Nuiqsut Caribou Panel for accuracy and appropriateness
(see Map 8). The Coastal West area (Area 5) is the only area that has accounted for less than two percent
of the total harvest during all study years, whereas other areas, such as Fish Creek, Other Colville Delta,
and Coastal East, have alternated between providing less than two percent of the harvest and between two
and five percent of the harvest (Figure 18; Appendix C, Table 19). Areas along the Colville River upriver
from the community (Ocean Point, Sentinel Hill, Colville River South, Itqiliq River), have generally
provided between two and 15 percent of the harvest, with Ocean Point accounting for less of the harvest
over time, and Itqiliq River providing for more of the harvest over time. In 2018, Itqiliq River accounted
for more of the harvest (10 percent) than Ocean Point (nine percent) (Figure 19).




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      63                                  Ex.
                                                           Stephen R. Braund   3, p. 94
                                                                             & Associates
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 14 of 83
Figure 18: Percentage of Caribou Harvest Locations by Caribou Hunting Area
                                      45%

                                      40%

                                      35%
     % of Caribou Harvest Locations




                                      30%

                                      25%

                                      20%

                                      15%

                                      10%

                                       5%

                                       0%
                                               Nigliq East Other        Fish Coastal Coastal Itkillik   Ocean Sentinel Colville West of Other
                                              Channel Channel Colville Creek West      East     River   Point   Hill    River Nuiqsut
                                                      Colville Delta                                                    South
                                                                                  2018     All Years
                                      Notes: See Appendix C, Table 18, for all study year data

                                      Stephen R. Braund & Associates, 2020.
Figure 19: Percentage of Caribou Harvests by Caribou Hunting Area

                                       50%

                                       45%

                                       40%
          % of Caribou Harvests




                                       35%

                                       30%

                                       25%

                                       20%

                                       15%

                                       10%

                                         5%

                                         0%
                                                Nigliq East Other Fish Coastal Coastal Itkillik Ocean Sentinel Colville West of Other
                                               Channel Channel Colville Creek West   East    River Point Hill   River Nuiqsut
                                                       Colville Delta                                           South
                                                                                2018    All Years
                                          Notes: See Appendix C, Table 19, for all study year data


                                      Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21                         64                                  Ex.
                                                                                         Stephen R. Braund   3, p. 95
                                                                                                           & Associates
                                      Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 15 of 83
Figure 20: Percentage of Successful Use Areas by Hunting Area

                      80%

                      70%

                      60%
     % of Use Areas




                      50%

                      40%

                      30%

                      20%

                      10%

                         0%




                                                                            2018      All Years
             See Appendix C, Table 20, for previous study year data.
             "Any Area" indicates the overall percentage of use areas that were reported as successful,

                  Stephen R. Braund & Associates, 2020.
Figure 21: Percentage of Successful Use Areas Along Roads

                             100%

                             90%

                             80%

                             70%

                             60%
            % of Use Areas




                             50%

                             40%

                             30%

                             20%

                             10%

                              0%
                                               2015                        2016                   2017    2018
                              Notes: See Appendix C, Table 21, for associated data.

                  Stephen R. Braund & Associates, 2020.


Nuiqsut Caribou Monitoring Y11 Report_Jan21    65                                  Ex.
                                                                    Stephen R. Braund   3, p. 96
                                                                                      & Associates
                 Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 16 of 83
Figure 22: Average Number of Trips Per Caribou Harvested by Hunting Area

                                        25
       Average # of Trips per Caribou

                                        20


                                        15


                                        10


                                        5


                                        0




                                                              2018       All Years
      Notes: See Appendix C, Table 22, for individual study year data.
      Data for certain study years and locations may be inflated due to a high number of opportunistic trips; for example, 2013-17
      data for the Coastal East area are inflated due to a high number of trips taken during the 2016 study year, a majority of which
      were opportunistic while traveling to and from Oliktok Dock.
                      Stephen R. Braund & Associates, 2020.


Another area that has shown decreased harvest contribution over time is Nigliq Channel. The Itqiliq River
area and area West of Nuiqsut are the primary areas that have shown an increase in harvest contribution
over time. The area West of Nuiqsut accounted for 18 and 17 percent of the harvest in 2008 and 2009,
respectively, to a high of 45 percent in 2018; all other study years ranged from 27 percent to 43 percent.
Figure 19 shows that during 2018 the area West of Nuiqsut (Area 11) accounted for the highest portion of
caribou harvested at 45 percent, on the high end of previous years. 2018 was the first full year that the
GMT1 road was in place, which may explain the increase in use of the area West of Nuiqsut during that
time period. The area West of Nuiqsut was the only area contributing more than 15 percent of the harvest
in 2018. Itqiliq River and Nigliq Channel both accounted for 10 percent of the harvest, the Ocean Point
area accounted for nine percent of the harvest, and East Channel area accounted for eight percent.
In terms of the percentage of successful use areas attributed to each hunting area (Figure 20), the Sentinel
Hill area has had the greatest percentage of successful use areas, on average, followed by the Colville River
South area, “Other” areas, and the area West of Nuiqsut. Areas with the lowest percentage of successful
use areas include the Coastal West area, Fish creek, and Nigliq Channel. Road accessed areas show success
rates, in terms of percentage of successful use areas, within the range of other hunting areas (Figure 21). In
2018, the Colville River South area had the greatest percentage of use areas which were reported as
successful, followed by Fish Creek, Sentinel Hill, and Other Colville Delta. These success rates are
influenced by the number of use areas reported in each area and the nature of hunting activities in those
areas. For example, while the Fish Creek area and Other Colville Delta areas show a high rate of success
in 2018, these success rates are based on a small number of reported use areas. Other areas may be visited
more often and in combination with other activities.
Another measure of success is the average number of trips taken per caribou harvested within each hunting
area. As shown in Figure 22, Sentinel Hill shows the highest average number of trips taken per caribou,


Nuiqsut Caribou Monitoring Y11 Report_Jan21     66                                  Ex.
                                                                     Stephen R. Braund   3, p. 97
                                                                                       & Associates
                  Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 17 of 83
followed by Ocean Point, and Colville River South. The areas with the lowest numbers of trips taken per
caribou include the Other Colville Delta, area West of Nuiqsut, and East Channel Colville.

                      Duration of Trips
The typical duration of caribou hunting trips has maintained a similar pattern across all study years.
Residents typically take day trips to over 80 percent of their caribou hunting areas (Figure 23). The
percentage of use areas typically visited during same day trips has risen slightly over time, from 81 and 90
percent in the first six years of the study to between 91 and 96 percent in subsequent years (Appendix C,
Table 24). In 2018, the longest trips residents took lasted two to six nights at four percent of use areas; 1
night at two percent of use areas; and one to two weeks at one percent of use areas (Figure 24). In some
cases, residents stayed at camps, such as Nigliq Camp, at various times throughout the summer months,
returning to the community regularly for work or personal reasons or to stock up on supplies before
returning to camp. No caribou hunting trips in 2018 lasted over two weeks, similar to many previous years.
At 93 percent of use areas, residents did not take any overnight trips (Figure 24). In general, the data indicate
an increasing trend of same day trips, rather than overnight hunting trips, which were more commonly
reported in the early years of the study (2008-2013). In 2008 and 2009, respondents reported at least one
extended/overnight trip to 37 to 40 percent of use areas, compared to between 7 and 26 percent in Years
2010 through 2018 (Appendix C, Table 25).


Figure 23: Caribou Hunting Typical Trip Duration

                                         100%

                                         90%

                                         80%
       Percentage of Caribou Use Areas




                                         70%

                                         60%

                                         50%

                                         40%

                                         30%

                                         20%

                                         10%

                                          0%
                                                2008    2009    2010    2011       2012      2013   2014     2015   2016    2017   2018    All
                                                                                                                                          Years
                                                       More than 2 weeks         1-2 Weeks      2-6 Nights     1 Night     Same Day
                                 See Appendix C, Table 24 for associated data.


                      Stephen R. Braund & Associates, 2020.




Nuiqsut Caribou Monitoring Y11 Report_Jan21      67                                  Ex.
                                                                      Stephen R. Braund   3, p. 98
                                                                                        & Associates
                   Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 18 of 83
Figure 24: Caribou Hunting Longest Trip Duration

                                           100%

                                           90%

                                           80%
         Percentage of Caribou Use Areas




                                           70%

                                           60%

                                           50%

                                           40%

                                           30%

                                           20%

                                           10%

                                            0%
                                                  2008   2009   2010     2011   2012    2013   2014    2015   2016    2017      2018    All
                                                                                                                                       Years
                                                     More than 2 weeks      1-2 Weeks     2-6 Nights    1 Night      Same Day

                          See Appendix C, Table 25 for associated data.


        Stephen R. Braund & Associates, 2020.


According to respondents, camping is usually reserved for longer upriver trips, particularly during moose
hunting season, or for longer stays at fish camps such as the camp at Nigliq. Residents often hunt caribou
as available during these extended trips:
        Usually I would end up in Umiat. August. Sporadically June and July. That is where we spent
        the night, right here (by Umiat) and we went to here but this is where we caught the—My focus
        was the moose…. The longest I stayed was maybe three days to the south of Umiat. (SRB&A
        Nuiqsut Interview November 2018)

        We went all the way past between Umiat and Umiuraq. Between that. We went farther upriver
        for moose but we didn’t catch any moose. We were looking for caribou during that time. We
        went passed Umiat. Maybe we went ten miles past [Umiat]. We went up Chandler. I don’t
        know if we went up Anaktuvuk River. We didn’t go too far because it was too shallow. Maybe
        five miles… [We went upriver in] June and July. And then August. I can’t remember into
        September. [We went there] probably a dozen times. Yes [we camped] twice up there but my
        husband went again. I went out twice and my husband went three times. They were two- to
        three-day trips. (SRB&A Nuiqsut Interview November 2018)

While this study lumps all “same day” trips into one category for duration, it is important to note that there
is wide variation in the duration of same day trips; the hours spent searching for caribou has not been
documented in this study. In some cases, residents may start hunting in the afternoon and then hunt all




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      68                                  Ex.
                                                           Stephen R. Braund   3, p. 99
                                                                             & Associates
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 19 of 83
night, returning to the community the next morning. Because these individuals are not stopping and
camping during their hunt, these trips are categorized as “same day trips.”
Work and personal commitments are often cited as a reason for taking primarily day trips. Several residents
described the length of their hunting trips in 2018 as follows:
        We just made two trips and then we went out for moose on another trip. If we had seen caribou
        we would have caught them but we didn’t see any… They were day trips. We were going to go
        camping on our moose trip but our motor started breaking so we turned home. It was a 21-
        hour boat ride. (SRB&A Nuiqsut Interview November 2018)

        Day trips, I never did spend the night out there this year, to be honest. I never even went moose
        hunting, I was too busy with work. (SRB&A Nuiqsut Interview February 2019)

         [Just] a day! You go home, then you go back down, then you get a cigarette, you go to the
        store, you go back down. That was in July. There is caribous in July. Well, I bring my tent
        along, then I put my tent and I wait for caribous. But I don’t spend the night. (SRB&A Nuiqsut
        Interview November 2018)

Map 20 depicts use areas where respondents reported staying for one or more nights in 2018, and Map 21
depicts use areas where respondents reported taking same day trips. The red areas depict higher number of
overlapping use areas on each map and do not reflect differences in trip length. As shown in Map 20, in
2018, respondents reported taking overnight trips when traveling upriver by boat from the community
toward Sentinel Hill; this is evident by the higher number of overlapping use areas compared to other areas.
Unlike previous years, no overnight trips were reported along the Nigliq Channel. Same day trips (shown
on Map 21) more commonly occurred in overland areas, along the road system, and in boating areas easily
accessible from the community (e.g., Nigliq Channel, East Channel, Colville River Delta, and Itqiliq River).
In general, resource availability, distance from the community, power and efficiency of transportation
equipment (e.g., jet outboard versus propeller outboard motor), harvest season, time and work
commitments, money available for fuel, and associated subsistence activities are the primary factors that
determine trip duration.

        Frequency of Trips
Across all study years, respondents have reported visiting over 50 percent of use areas between one and
three times annually, and between 40 and 50 percent of use areas four or more times annually (Figure 25;
Appendix C, Table 26). Over time, the percentage of use areas visited one time rose slightly, from between
18 and 24 percent during the first four study years, to between 21 and 33 percent during the remaining study
years. The percentage of use areas visited more than 20 times has remained relatively stable over time with
a slight decrease in 2018 compared to recent years. Overall, 2018 responses were within the range of all
previous study years for each trip frequency category (Appendix C, Table 26).
Figure 26 through Figure 28 shows the average number of trips reported by harvesters in each hunting
area (see Map 8), in addition to the percentage of trips taken to these areas as well as along the road
system. The study team assigned each use area polygon to an associated hunting area, in addition to
indicating whether the use area occurred along roads, and therefore was able to query the number of trips
by each area. The data show that across all study years, respondents have taken the greatest number of
trips, on average, to the Ocean Point area, followed by the area West of Nuiqsut, Nigliq Channel, and
Sentinel Hill (Figure 26 and Figure 27). In 2018, residents took the greatest number of trips, on average,
to the area West of Nuiqsut; the number of trips to this area has risen over time, as has the number of trips
to the Itqiliq River area (Figure 26; Appendix C, Table 29). The number and percentage of trips to Nigliq
Channel dropped substantially from previous study years.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      69                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 100
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 20 of 83
                                                                                                                             Milne
                                                                                                                 Oliktok     Point
                                                                                                                  Point
                                                                                                Oooguruk



                                                                               #
                                                                               0     CD 3
                                                                                 e                                     Kuparuk
                                                                           Alpin
                                                                  CD 2
                                                                                     CD 1
                                                          CD 5           0 #
                                                                         # 0
                                                                               CD 4
                                                                  #
                                                                  0
                                                                           #
                                                                           0
                                                      0 GMT-1
                                                      #
                                                                           !
                                                                           .
                                                                 Nuiqsut
                                                                                                   Tarn
                                        GMT-2   #
                                                0



                                                                                                Meltwater




                            Umiat #
                                  *




    ¯
                           Map 20 - Duration of Trip to Caribou Subsistence                                 Year 11: November 2017
                                                                                                                 - October 2018
                                Use Areas, One or More Nights, 2018
                                                                                                               High   8 caribou
                               Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and
                             Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight                   areas used by
                                                                                                                      8 respondents
                             Panel, Inc., and a local panel of caribou experts, selected active and            Low
                             knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                             active harvesters in November 2018 and February 2019.
                                      Other areas may have been used for resource harvesting.
0       5     10      20
                                                Stephen R. Braund & Associates
             Miles                                      P.O. Box 101480
                                                   Anchorage, Alaska 99510                                   National Petroleum
                                                (907) 276-8222 info@srbak.com                                 Reserve Alaska



                                                                        Ex. 3, p. 101
            Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 21 of 83
                                                                                                                            Milne
                                                                                                                Oliktok     Point
                                                                                                                 Point
                                                                                               Oooguruk



                                                                              #
                                                                              0     CD 3
                                                                                e                                     Kuparuk
                                                                          Alpin
                                                                 CD 2
                                                                                    CD 1
                                                         CD 5           0 #
                                                                        # 0
                                                                              CD 4
                                                                 #
                                                                 0
                                                                          #
                                                                          0
                                                     0 GMT-1
                                                     #
                                                                          !
                                                                          .
                                                                Nuiqsut
                                                                                                  Tarn
                                       GMT-2   #
                                               0



                                                                                               Meltwater




                           Umiat #
                                 *




    ¯
                                 Map 21 - Duration of Trip to Caribou                                      Year 11: November 2017
                                                                                                                - October 2018
                               Subsistence Use Areas, Same Day, 2018
                                                                                                              High   168 caribou
                              Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and
                            Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight                   areas used by
                                                                                                                     50 respondents
                            Panel, Inc., and a local panel of caribou experts, selected active and            Low
                            knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                            active harvesters in November 2018 and February 2019.
                                     Other areas may have been used for resource harvesting.
0       5     10      20
                                               Stephen R. Braund & Associates
             Miles                                     P.O. Box 101480
                                                  Anchorage, Alaska 99510                                   National Petroleum
                                               (907) 276-8222 info@srbak.com                                 Reserve Alaska



                                                                        Ex. 3, p. 102
            Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 22 of 83
Figure 25: Caribou Hunting Number of Trips, 2008-2018
                                                    100%

                                                     90%

                                                     80%
                  Percentage of Caribou Use Areas




                                                     70%

                                                     60%

                                                     50%

                                                     40%

                                                     30%

                                                     20%

                                                     10%

                                                       0%
                                                               2008     2009     2010      2011     2012     2013   2014   2015    2016    2017    2018    All
                                                                                                                                                          Years
                                                                            20+ trips        6-20 trips       4-5 trips    2-3 trips      1 trip
                                                    Notes: See Appendix C, Table 26, for associated data.


                                 Stephen R. Braund & Associates, 2020.
Figure 26: Average Number of Trips Reported by Harvester

                             20

                             18

                             16

                             14
    Average # of Trips




                             12

                             10

                                         8

                                         6

                                         4

                                         2

                                         0




                                                                                                      2018    All Years

                                        See Appendix C, Table 29, for associated data.


                                 Stephen R. Braund & Associates, 2020.


Nuiqsut Caribou Monitoring Y11 Report_Jan21                 72                                 Ex.&3,Associates
                                                                                 Stephen R. Braund    p. 103
                              Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 23 of 83
Figure 27: Percentage of Trips by Hunting Area
                             45%

                             40%

                             35%

                             30%
     % of Hunting Trips




                             25%

                             20%

                             15%

                             10%

                              5%

                              0%
                                     Nigliq East Other Fish Coastal Coastal Itkillik Ocean Sentinel Colville West of Other
                                    Channel Channel Colville Creek West   East    River Point Hill   River Nuiqsut
                                            Colville Delta                                           South
                                                                     2018    All Years
                              See Appendix C, Table 27, for previous study year data.

                          Stephen R. Braund & Associates, 2020.
Figure 28: Percentage of Trips Along Roads
                             35%


                             30%


                             25%
       Percentage of Trips




                             20%


                             15%


                             10%


                              5%


                              0%
                                            2015                   2016                 2017   2018           All Years
                             See Appendix C, Table 28 for associated data.


                          Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21        73                                 Ex.&3,Associates
                                                                        Stephen R. Braund    p. 104
                     Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 24 of 83
Across all available study years, an average of one-quarter of trips have been taken along the road system
since construction of the Spur Road, and this percentage was slightly higher in 2018, which was the first
full year the GMT1 road was in place (Figure 28).
Use areas visited multiple times—particularly those visited more than 20 times—are typically those which
are easily accessible or those which are used for multiple purposes. Thus, residents frequently reported
taking multiple hunting trips along the local road system including the Spur Road and road to CD5 and
GMT1. Respondents frequently characterize such hunting trips as “going for a ride” while spotting for
caribou, as these trips do not require the amount of preparation and investment as boat or overland hunting
trips.
        We were going all the time. Just to June ‘til October is when my truck broke down. At least
        three. At least a dozen, a few times a month sometimes. Yeah, I have a big family. It’s cheaper
        than buying at the store. Maybe 10. I averaged about three [per week] I’d say. Three [caribou]
        a week. [In total], 10 or so. Yeah, [50 trips] for two caribous [laughs]. Well, it’s good to get
        out of the house. I also like the ride. So, it is a two-for-one. (SRB&A Nuiqsut Interview
        November 2018)

        I went on the Spur Road. I caught one, two, three… Three on the Spur Road with a car. The
        GMT1 road is where I got two big bulls… Yeah, the end of August, because my dad was out
        whaling. A lot, we are bored of cruising in town, other times we go on the Spur Road, I went
        on there countless times, that was all summer [June through September]. Maybe once a week.
        Near the end of the summer, I would go out three or four times. (SRB&A Nuiqsut Interview
        November 2018)

        [I went hunting] 15 to 20 times I think, [always in a vehicle]… About twice a month, every
        month. And sometimes I’m going out there twice in a day. [It’s] just easier [on the road], it’s
        a day trip, I could bring my family with me. (SRB&A Nuiqsut Interview November 2018)

        I’d say I just went out there [road] occasionally for a drive, if our freezer was half empty we
        would choose to get one or not. [That hunting was] just the month of July, I’d say once a week.
        Yeah, once a week. Uh huh, just day drives… I think about four times by car. (SRB&A Nuiqsut
        Interview November 2018)

Residents also reported taking trips along the Nigliq Channel when traveling to and from the ocean, or to
and from the fish camp at Nigliq, searching for caribou along the way. Other areas which are more easily
accessible include those located somewhat closer to the community, such as four-wheeler areas West of
Nuiqsut or upriver areas to Itqiliq River, Puviqsuq, or Ocean Point. Areas which require greater preparation
or which are more difficult to access, such as Fish Creek or the upper Colville River, are generally visited
less frequently, with some exceptions. The following respondents described their frequency of hunting trips
along the river system and in overland areas in 2018:
        I never go on the road, but I went out on a four-wheeler out here this way [west of Nuiqsut].
        This was July. We got four bulls. The whole month of July, every day. Because we couldn’t
        catch up to the caribou, they would run off. I’d say about 20 trips. (SRB&A Nuiqsut Interview
        November 2018)

        We went up there [upriver] all summer. Like I said, we got an inboard and we were always
        on those rivers. Quite a few times, 30 to 38 times. No [camping], just day trips. (SRB&A
        Nuiqsut Interview November 2018)

        Last year I traveled 560 miles, that doesn’t include the trip all the way to Umiat, I couldn’t
        really tell you how many times I went up there – that was all summer. [Other respondent


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      74                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 105
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 25 of 83
        estimates 20 times]—that's what I'm thinking. Right after breakup, yeah [June until]
        September. (SRB&A Nuiqsut Interview November 2018)

        Every time I am going to the ocean, then I am looking out for caribou. So basically all summer
        if we go do our ocean hunting and then we see nothing, we come home and we are looking for
        a caribou. (SRB&A Nuiqsut Interview November 2018)

In addition to distance from community, other factors that affect the frequency of trips to a use area include
availability of time, money, and equipment; need for and availability of caribou; and weather conditions:
        Oh, I think somewhere during June and July. It was about three times; once in June and twice
        in July, I believe. Yeah, just day trips… No, I didn’t see any caribou this way [north of Qitik].
        I usually go upriver all summer long, but we hardly seen any [caribou], so we just went up
        just a few times. (SRB&A Nuiqsut Interview November 2018)

        [I went] about two or three times. The third time we had outboard problems. We barely made
        it back. Bad gas. Just day trips… I only went out three times. (SRB&A Nuiqsut Interview
        November 2018)

        [We hunted] the whole month of July, every day, because we couldn’t catch up to the caribou—
        they would run off. I’d say about 20 trips. (SRB&A Nuiqsut Interview November 2018)

        Herd Characteristics
As discussed in Prichard et al. (2018), the primary herds that occur within the Colville River drainage are
the Teshekpuk Herd (TH) and Central Arctic Herd (CAH). The Colville River Delta is generally on the
eastern periphery of the TH and the western periphery of the CAH. The TH caribou winter on the coastal
plain, usually to the west of the Colville River, while the CAH generally winters south of the Brooks Range
(outside of Nuiqsut’s general hunting area), which explains the focus of winter hunting to the west and
southwest of the community. In some recent years, TH caribou have wintered farther to the south and east
of the community (Prichard et al. 2018). Both the TH and CAH populations grew steadily until around
2010, after which both herds experienced a substantial decline. Surveys after 2015 have since shown a
modest increase in the TH and CAH populations. VHF, Satellite, and GPS collar data show that the Colville
River Delta primarily sees caribou from the CAH, whereas the area west of the Colville River (and
community) primarily sees TH caribou. However, both herds sometimes travel to the west and east of the
Colville River.
The timing of the caribou hunt in Nuiqsut generally coincides with the primary movements of both herds
into the area. Winter (December through April) is spent hunting TH caribou in their wintering grounds to
the west and southwest of the community, although hunters have often indicated over the course of the
monitoring study that the herd is farther west than they want to travel. Limited caribou hunting occurs
during the spring (May and early June) when the caribou are migrating to calving grounds west and east of
the delta; community members are generally busy hunting geese at this time. In addition, travel conditions
are sometimes a limiting factor in the spring due to melting snow and inaccessible rivers. During the
mosquito season (late June through early July), the caribou from the two herds move to coastal areas to the
west and east of the community, with some CAH caribou traveling into the delta where residents hunt them
by boat; when available, residents can sometimes find large herds along the East Channel. While
communities traditionally hunted in coastal areas west of the delta during this insect relief season, residents
note that these coastal areas (e.g., Atigaru Pt. and Cape Halkett) have been difficult to access in recent years
due to sedimentation along the coast. The oestrid fly season (July and early August) brings larger numbers
of caribou from both herds into the community’s primary hunting area along the Colville River (including
the delta), and this coincides with the community’s peak hunting and boating season. In late summer
(August through mid-September), the TH caribou remain to the west of the community as well as along the


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      75                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 106
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 26 of 83
upper Colville River. Some CAH caribou continue to move into the upper portions of the river. This season
coincides with increased overland hunting (by four-wheeler) to the west of the community and increased
effort upriver from the community, particularly in combination with moose hunting. During the fall
migration (mid-September through November), overland hunting intensifies with the migration of TH
caribou into areas to the west of the community (Prichard et al. 2019, Figures 8 and 9). Overall, TH caribou
are more frequently available within the community of Nuiqsut’s current hunting area.
Residents have expressed concern that the cumulative impacts from development are dispersing caribou
into smaller and smaller groups (rather than the large herds of the past) and these smaller groups reduce the
hunters’ chances for successful harvests. In response to this concern, the monitoring study documents the
size of the herd or group in which each caribou is harvested. Group size at harvest locations is displayed on
Map 22. In 2018, residents reported harvesting most caribou from groups of 10 or less (82 percent of harvest
locations compared to between 62 and 79 percent of locations in past years) (Appendix C, Table 30). Groups
of 30 or more caribou were reported at the remaining 18 percent of harvest locations, with over 100 caribou
reported at four percent of locations, lower than all previous years except 2017.
As shown on Map 22, in most cases larger groups (i.e., over 100 caribou) were reported on the East Channel
of the Colville River, where residents frequently indicated herds were located after arriving from the east
during the spring/summer migration.
        They got stuck over here [east of the Colville River/East Channel] because there were some
        oil activities going on in that area. There were maybe 300 plus [caribou], maybe more stuck
        on that side because they could see all those people working. There was a lot of boats over
        there that day. They were waiting for the leader to come back. When the leader doesn’t come
        back, they follow across, but that leader went back to that herd and then they went a different
        way. It was like four or five boats that were out there….There were quite a few of us, like five
        boats waiting. This was in June last summer. This was in June. And we could see all of the
        winter fur on the river. They had been trying to cross. It was spring time, right after breakup
        and that is where we went. (SRB&A Nuiqsut Interview November 2018)

        We stopped at this cabin by Nuiqsupiaq, that’s where we saw this caribou herd over here.
        There was about 200, it was pretty big. (SRB&A Nuiqsut Interview November 2018)

        Caribous were on the south side [of the East Channel]. We tried to go in Qakimak but ended
        up going into Aanayyuk. It was the first week of June. [We got] two bulls, there were like 40
        in the herd. I went there twice. There were like 60 of them. (SRB&A Nuiqsut Interview
        November 2018)

Some groups of between 31 and 100 caribou were also spotted along the Nigliq Channel and in overland
areas to the west, northwest, and south of the community. In most other areas, caribou were harvested in
groups of between one and 30 (Map 22). Generally, residents indicated that the caribou they harvested were
on their own; these caribou are often referred to as “stragglers.” When describing their harvest locations in
2018, respondents provided observations about caribou distribution and behavior:
        They were alone. They seem to be like that every year on that side of Itqiliq. It seems to me
        they are always eating in that area. They were just right here. I was looking at them outside
        of my house. I found the largest with the biggest horns and I took it. We are not going out
        there and trying to massacre the caribou, we are just catching one and taking it back. (SRB&A
        Nuiqsut Interview November 2018)




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      76                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 107
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 27 of 83
Teshekpuk                                                              Atigaru                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Milne
 Lake                                Kogru River                        Point                                                                                                                                                                                                                                                                                                       Oliktok                                                                                                                                                             Point
                                                                                                                                                                                                                                                                                                                                                                                     Point
                                                                         Ha rr                                                                                                                                          Oooguruk




                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                 is on
                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                   (                            (!
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                              (!(                              (!
                                                                                                                                                                                                                                                                                                                                                                                               !((!




                                                                                                                                                                                                                                                                                                                                                                                            ( !
                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                             ( !
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                               Bay




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               ( !
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                           ((    ((




                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                            !(!    !




                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                          ((!
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                          ! (




                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(




                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             !(
                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                             !!




                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                              (                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                           ^^^
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                              0 CD              ^nnel
                                                                                                                                                                                                                                                                                                                                      !!(!
                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                      (  (




                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   ( (
                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                       !(




                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    (!(
                                                                                                                                                                                                                                                                                                                                    !!(
                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   !
                                                                                              #
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                                    ((




                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                          ^ ^
                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !


                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                 ((!
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                       N igliq C
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                   (
                                                                                                         ^




                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                               ha
                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                          !(                  (
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                              (( !
                                                                                                                                                                                                                                                                                                                              !! (




                                                                                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                         (!(
                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                  (
                                                                                                                                                                  !                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                         (                      !
                                                                                                                                                                                                                                                                                                                                                                                (                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                  !!




                                                                                                                                                                  !
                                                                                                                                                                  (
                                                                                                                                                                  ((                                                                                                                                                                                                                                                    (




                                                                                                                                                               !
                                                                                                                                                               (
                                                                                                                                                               (
                                                                                                                                                               !
                                                                                                                                                               (
                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                        (                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                              !                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                              ( !!




                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         !                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                               ((!
                                                                                                                                                                                                                                                                                                                                                                                                 (            ( ((!
                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                     ( (
                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                           !(!
                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                       !(




                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Kuparuk




                                                                                                                                                                                                                                                                                                                                                                                               ( (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                         ^ lpine
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                          !!
                                                                                                                                                                          ((                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                              C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              (                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                !(                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                 !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                              !(                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               ((                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                              ((




                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !(




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                       !




                                                                                                          ^
                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                ^CD 1^ ^E^
                                                                                                            t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                            A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               ( (
                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                 (!




                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                 (((
                                                                                                                                                                                                                                                                                                 !(!
                                                                                                                                                                                                                                                                                                  !(




                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !
                                                                                                         as ^
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !                                                                                 (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                  !                     (
                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                                                                 !!




                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             (  (
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                     ^ CD ^ CD 2 #




                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                ! (




                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                         !                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ((




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                           ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                    (    (
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                   (      (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                         !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                              #
                                                                                              0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ((                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!(
                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                       ((                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                                                        !                                                                                                           (!(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!(
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!




                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                       !  (




                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!




                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       (( (
                                                                                                                                                                                                                                                                                                                                                          !                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ( !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                      (
                                                                                                                                                                     !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!  ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !          !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!(!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !                                            (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                             (
                                                                                                                                                             !                                                                                                                                                                                                                                          !(
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (          (!      !




                                                                                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( (                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !         ((!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                             (
                                                                                                                                                             !                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                                                         !                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (! (                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                (
                                                                                                                                                                !                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                         (                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ! (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!(          (                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                              (!(




                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ((!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!   !      !                                             ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !(                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                             !
                                                                                                                                                             (                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ! (
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                       ek        5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (! !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                              (!
                                                                                                                                                              !                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !     (
                                                                                                                                                                (!
                                                                                                                                                                !                                                                                                                                        (
                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                              (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !((




                                                                                                                                                             !
                                                                                                                                                             (
                                                                                                                                                             (!
                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                              (
                                                                                                                                                              !
                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                             (!
                                                                                                                                                             !
                                                                                                                                                            !!
                                                                                                                                                            ( ((!
                                                                                                                                                                ((                                                                                                                                       (
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!(! (




                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                        (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                              (
                                                                                                                                                              !
                                                                                                                                                              (
                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                         !(                                                                                                                                                                                                       (
                                                                                                                                                            ((                                                                                                                                           !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                        (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                             (
                                                                                                                                                             !
                                                                                                                                                             (
                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((




                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((




                                                                                                                                                           ((
                                                                                                                                                           !!
                                                                                                                                                            !
                                                                                                                                                             (
                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                           (
                                                                                                                                                           !
                                                                                                                                                           (
                                                                                                                                                           !
                                                                                                                                                               (
                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                    (
                                                                                                                                    !                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                          (
                                                                                                                          !
                                                                                                                          (!
                                                                                                                          !                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !(




                                                                                                                         !!
                                                                                                                         (
                                                                                                                            (
                                                                                                                           (!
                                                                                                                          !
                                                                                                                          (                          !
                                                                                                                                                     (
                                                                                                                          !
                                                                                                                          ((
                                                                                                                           !                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (

                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                           (                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ((




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                         !!
                                                                                                                          (
                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                      (
                                                                                                                                                      !
                                                                                                                           (
                                                                                                                           !                          (!
                                                                                                                                                       (                                                                                                                                                                                                                                                                                                  !




                                                                                                                           (
                                                                                                                           (
                                                                                                                           !
                                                                                                                           (
                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                     !!                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                          !(                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                   0^^^^^^
                                                                                                                                                     (                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                     (
                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                     ^
                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      !(




                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                 (
                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                 ha
                                                                                   #
                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                     re ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       ( !
                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                            (                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                         ( !(




                                                                                            ^ CD 4 ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                !(                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ( (!
                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((




                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                          !                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                          !                                                            (
                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                            (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                         !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         (                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !(                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                    !(
                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                    (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                    ((      (!
                                                                                                                                                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                       ((




                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                   (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                             !(




                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                            #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                            0




                                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                        (
                                                                                                                                        !                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                       !(
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                   C




                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  !                          ( (
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     ! (!
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                   nnel
                                                               h
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                    (!




                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                     (( (!
                                                                                                                                                                                                                                                                                                                                                                                       (!(
                                                                                                                   (
                                                                                                                   !                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                    !((
                                                                                                                                                                                                                                                                                                                                                                                      !((                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                               !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                       !                              (
                                                                                                                                                                                                                                                                                                                                                                                      !                                                                    (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !  (




                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                   (!




                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                      !                                                                                                       !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                           (
                                                                                                           !




                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                      !(




                                                          F is
                                                                                                                                (
                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                       (
                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                             !(!




                                                                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                !                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                         (
                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!!(
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                (     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                       ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                    ^




                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                         ^
                                                                                                                                                                                                                                                                                                                                                                       !!(!( !(
                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                       (            !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                             (
                                                                                                                                             !                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                         (
                                                                                                                                         !                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                         (!




                                                                                                                                         !
                                                                                                                                         (
                                                                                                                                        !!
                                                                                                                                        ( (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                        (
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                        !
                                                                                  ^^^^^^^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                             ^^^^ ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                  ^
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                        ((!
                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                         ((!
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                         !                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                        !(




                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                        !!(
                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                                                        (                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                         ( (                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (!(!
                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                         !(




                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           !                                                                                                                                                                                                                                                             !




                                                                         0^^^^GMT-1
                                                                                                                                                                                                                                                                                                       ! (




                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       !
                                                                                                          ^
                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                            !((        (
                                                                                                                                                                                                                                                                                       !                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           ((
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                             (
                                                                    ^ ^
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                               (   (
                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                           !!                          !
                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                  (
                                                                                                  !                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !                                                                                 (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                         (
                                                                                         !                                                                                                                                                                                                                                                                  ((
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                           ! (
                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                              !
                                                                                                                                                              (                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                            (!




                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                         #          ^ ^^
                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                   !
                                                                                         ^^
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            !(




                                                                                                                                                                                                                                                                                                           !!(!
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                           (  (!
                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !
                                                                                     (
                                                                                     !




                                                                                                                                                                               (
                                                                                                                                                                               !
                                                                                                                                                                                                                        (
                                                                                                                                                                                                                        !




                                                                                           ^ ^^
                                                                                                                                                                               !
                                                                                                                                                                               (   (
                                                                                                                                                                                   !
                                                                                                                                                                                       !
                                                                                                                                                                                       (                       !
                                                                                                                                                                                                               (




                                                                          ^ ^^




                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                      (
                                                                                                                                                                                                      !




                                                                                  ^
                                                                                                                                                                                                           (
                                                                                                                                                                                                           !




                                                                                    ^
                                                                                                                                                                                                           !
                                                                                                                                                                                                           (




                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               !
                                                                                            !
                                                                                            .




                                                                                                                                                                                               (
                                                                                                                                                                                               !
                                                                                 ^     ^^
                                                                                ^^^ iqs^u^t
                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 !!




                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 ((




                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                        ! (




                                                                                                                                                                                                                                  (
                                                                                                                     Tarn
                                                         e k GMT-2




                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                   (
                                                                                   Nu




                                                                                                                                                                                                                                  !
                                                                                                  ^
                                                      re                  ^




                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                   #
                                                                   0




                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                  ( (




                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                 ! (!




                                                                                                                                                                                                                                 ( (
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                    (




                                                    C




                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !
                                                                                     ^ ^
                                                                              ^ ^ ^ ^^ ^
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             (




                                           dy




                                                                                                                                                                                                                        (
                                                                                                                                                                                                                        !
                                                                      ^         Ocean       ^^ ^




                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            !
                                                                                 Point           ^^
                                                                                               ^^
                                                                               ^^                ^^
                                     u




                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                        !(
                                                                                 ^             ^^                Meltwater
                                 J




                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                   !(
                                                                                    ^^ ^
                                                                                                                                                                                                               !!
                                                                                                                                                                                                               ((!




                                                                                                                                                                                                               (
                                                                                                                                                                                                               !
                                                                                                                                                                                                               (!
                                                                                                                                                                                                               !
                                                                                                                                                                                                               (
                                                                                                                                                                                                               !
                                                                                                                                                                                                               !
                                                                                                                                                                                                               (
                                                                                                                                                                                                               (
                                                                                                                                                                                                               !
                                                                                                                                                                                                               (!
                                                                                                                                                                                                               ! ((




                                                                                                                                                                                                                (
                                                                                                                                                                                                                (
                                                                                                                                                                                                                !
                                                                        ^       ^^^             ^
                                                                                                    ^
                                                                      ^ ^




                                                                                                                                                                                   I t k illi k R i
                                                                        ^
                 Na ti on a l

                Petr o l eu m
                                                                ve r



                                                                                 Colvil
                                                                                                                                                                           ^^
                                                                             ^
                                                             Ri




                 Re ser ve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     iv e r
                                                                                                                                                                                                    v er
                                                            r ak




                                                                             ^^
                                                            ro
                                                                             ^
                                                                                         le


                in    A la ska                                               ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  R
                                                        a
                                                   i ki
                                                        k




                                                                               ^




                                                                                                                                                                                                                                                                                                                                                                                                                                       uk
                                            K




                                                                   er




                                                                                         R iv er




                                                                                                                                                                                                                                                                                                                                                                                                        ar
                                                                 R iv




                                                                                                                                                                                                                                                                                                                                                             up
                                                              u                                                                                                                                                                                                                                                                                                                                K
                                                           kr
                                                                 k




                                                     g osu
                                                   Ko
                                                                                         ^

                                                                                 ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      l ls
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Hi
                                                                                 ^                                An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 te
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                hi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W
                                                                                                                       ak




                                                                                 ^
                                                                                                                          t
                                                                                                                         uv
                                                                                             Ch




                                                                     ^
                                                                                                                            u




                                                                                             ^
                                                                                             and l e r R iv e r




                                                Umiat
                                                                                                                                            k




                                                    *
                                                    #
                                                                                                                                                            River




                               ver
                          Ri
           i   lle
        lv
   Co




      ¯
                                                                                                                                                                                                                                                                                           Year 11: November 2017
                                                        Map 22 - Caribou Group Size Noted at                                                                                                                                                                                                    - October 2018
                                                              Harvest Locations, 2018
                                                   Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and                                                                                                                                                                                               ^                                                                                                       1 to 30 caribou
                                                 Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight
                                                 Panel, Inc., and a local panel of caribou experts, selected active and
                                                 knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                                                                                                                                                                                                                                                                                                                  ^                                                                                                           31 to 100 caribou

                                                 active harvesters in November 2018 and February 2019.
                                                             Other areas may have been used for resource harvesting.
                                                                                                                                                                                                                                                                                                       ^                                                                                                                      101 to 300 caribou

  0       5          10               20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !(




                                                        Stephen R. Braund & Associates                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                 Miles                                          P.O. Box 101480                                                                                                                                                                                                               142 caribou harvest                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                           Anchorage, Alaska 99510                                                                                             National Petroleum                                                                                          locations, 45 respondents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                        (907) 276-8222 info@srbak.com                                                                                           Reserve Alaska
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                           Ex. 3, p. 108
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




               Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 28 of 83
        Just right off, not even from the hill [west of Nui].The caribou comes up, there is a trail. There
        is always a trail this way. Or we will catch a caribou going back down. Yes, me and my cousin.
        I shot two. Usually when we go out, we were always together. There was a group of like nine.
        We got four out of them. There were bunches in groups of like ten or fifteen out there too.
        (SRB&A Nuiqsut Interview November 2018)

        We got one [on Nigliq Channel]. It was right here, it was trying to cross the river. That was a
        bull. That was a decent one. It was a healthy one. I did [shot it] it took me two shots. There
        was maybe three others with it but they kind of scattered whenever I shot the one. (SRB&A
        Nuiqsut Interview November 2018)

        Around Kuupaqullurak between those two lakes me and my buddy got ten of them but I got
        five myself. I got five. That was May. We were still on the snowmachine… They were all young
        females. There was 50 of them or so [in the group]. (SRB&A Nuiqsut Interview November
        2018)

Although three quarters or more of harvest locations have generally occurred in groups of caribou 20 or
smaller, the percentage of caribou harvested in groups of more than 20 have been higher during some study
years; in Years 2013 through 2015, over 20 percent of caribou harvest locations occurred in groups of more
than 20 (Appendix C, Table 30). This percentage was lower in 2012, at 14 percent, and in 2017 and 2018,
the percentage dropped to 10 and 11 percent, respectively. The 2017 and 2018 study years were the first
years with available data that no caribou were harvested in groups estimated at 500 or more. In general, the
past several years show respondents harvesting caribou in smaller groups than in previous years.
Map 23 shows the sex of harvested caribou in 2018; a majority of harvested caribou are reported as males.
Females were more frequently harvested to the west and northwest of the community and along the Itqiliq
River. In all other upriver and East Channel areas, respondents reported harvesting only males.

Harvest Amounts (Household Harvest Surveys)
This section presents the caribou harvest data from the 2018 household caribou harvest surveys in Nuiqsut
alongside harvest data available from ADF&G and NSB harvest studies from previous years. Table 6 and
Figure 29 compare harvest information over time. The percentage of households using caribou has remained
at or above 90 percent during every available study year since 1985 and was on the high end at 99 percent
in 2018. The percentage of households attempting to harvest and successfully harvesting caribou has varied
over time, with the percentage in 2018 (84 percent attempting to harvest and 74 percent harvesting). The
difference between the percentage of households attempting to harvest and successfully harvesting caribou
(10 percent) was within the range of previous years (which varied between one and 16 percent but has
increased somewhat over time). The estimated number of caribou harvested in 2018 (608) was on the higher
range of previous study years. The estimated per capita harvest (157 pounds) was also within the range of
previous years. Confidence limits for available study years are shown in Figure 29 and Table 6. As these
data show, the 95 percent confidence interval for 2018 was low end of previous years (plus or minus 10.3
percent). The highest confidence intervals (indicating the lowest confidence in the estimates) occurred in
2014, which had a higher estimate of harvested caribou than any previous year.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      78                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 109
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 29 of 83
Teshekpuk                                                               Atigaru                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Milne
 Lake                                Kogru River                         Point                                                                                                                                                                                                                                                                                                            Oliktok                                                                                                                                                             Point
                                                                                                                                                                                                                                                                                                                                                                                           Point
                                                                          Ha rr                                                                                                                                               Oooguruk




                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                  is on
                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                  ((
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                         (                            (!
                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                    (!(                              (!
                                                                                                                                                                                                                                                                                                                                                                                                     !((!




                                                                                                                                                                                                                                                                                                                                                                                                  ( !
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                   ( !
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                Bay




                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     ( !
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                 ((    ((




                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                  !(!    !




                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                ! (




                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !(




                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                   !!




                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                    (                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !   (
                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                    0 CD 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                                                            !!(!
                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            (  (




                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         ( (
                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                             !(




                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                          (!(
                                                                                                                                                                                                                                                                                                                                          !!(
                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                ne




                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                         !
                                                                                                                                                    #
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                                                                                                                                                                                                          ((




                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                             an




                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                       ((!
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                        N igliq C
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                        "
                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                !(                  (
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                    (( !
                                                                                                                                                                                                                                                                                                                                    !! (




                                                                                                                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                               (!(
                                                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                     (
                                                                                                                                                                     !                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                               (                      !
                                                                                                                                                                                                                                                                                                                                                                                      (                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                                                                     !!




                                                                                                                                                                     !
                                                                                                                                                                     (
                                                                                                                                                                     ((                                                                                                                                                                                                                                                       (




                                                                                                                                                                  !
                                                                                                                                                                  (
                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                              (                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                    !                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                    ( !!




                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               !                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                                                                                                       (            ( ((!
                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                                           ( (
                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                 !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                             !(




                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                (t Ch




                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                (                                                                                                                                                                                                                                                                  Kuparuk




                                                                                                                                                                                                                                                                                                                                                                                                     ( (
                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                             e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                             !!
                                                                                                                                                                             ((                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                      !                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    (                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                                                                      !(                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                       !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                    !(                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                     ((                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                    ((




                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                       Alpin
                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                     !(




                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                        (
                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                             !                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                     ( (
                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                       (((
                                                                                                                                                                                                                                                                                                       !(!
                                                                                                                                                                                                                                                                                                        !(




                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                        !                     (
                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                                                                       !!




                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                   (  (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                            CD 2




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ! (




                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(




                                                                                                                                                                                  CD 1 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ((




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                              E !
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                          #




                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                          *




                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                               !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                          0( #  0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ((                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!(
                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                             ((                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                              ( !
                                                                                                                                                                                                                                                                                                                                                              !                                                                                                           (!(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!(
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                             !  (




                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!




                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             (( (
                                                                                                                                                                                                                                                                                                                                                                !                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ! (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(!    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                          #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                          CD 5(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ( !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                         (
                                                                                                                                                                        !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                               *!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!  ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !!!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !          !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!(!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !                                            (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                (
                                                                                                                                                                !                                                                                                                                                                                                                                             !(
                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (          (!      !




                                                                                                                                                                                                                                                                                                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( (                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !         ((!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                (
                                                                                                                                                                !                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (! (                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                   (
                                                                                                                                                                   !                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                               (                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ! (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!(          (                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                 (!(




                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ((!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!   !      !                                             ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                               #
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !(                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                !
                                                                                                                                                                (                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ! (
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                        ek
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (! !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                 (!
                                                                                                                                                                 !                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !     (
                                                                                                                                                                   (!
                                                                                                                                                                   !                                                                                                                                           (
                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                              (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !((




                                                                                                                                                                !
                                                                                                                                                                (
                                                                                                                                                                (!
                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                 (
                                                                                                                                                                 !
                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                (!
                                                                                                                                                                !
                                                                                                                                                               !!
                                                                                                                                                               ( ((!
                                                                                                                                                                   ((                                                                                                                                          (
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!(! (




                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                              (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                 (
                                                                                                                                                                 !
                                                                                                                                                                 (
                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                               !(                                                                                                                                                                                                       (
                                                                                                                                                               ((                                                                                                                                              !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                              (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                (
                                                                                                                                                                !
                                                                                                                                                                (
                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ((




                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ((




                                                                                                                                                              ((
                                                                                                                                                              !!
                                                                                                                                                               !
                                                                                                                                                                (
                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                              (
                                                                                                                                                              !
                                                                                                                                                              (
                                                                                                                                                              !
                                                                                                                                                                  (
                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                       (
                                                                                                                                       !                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                             (
                                                                                                                             !
                                                                                                                             (!
                                                                                                                             !                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(




                                                                                                                            !!
                                                                                                                            (
                                                                                                                               (
                                                                                                                              (!
                                                                                                                             !
                                                                                                                             (                          !
                                                                                                                                                        (
                                                                                                                             !
                                                                                                                             ((
                                                                                                                              !                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                             (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (

                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                              (                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                            !!
                                                                                                                             (
                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                         (
                                                                                                                                                         !
                                                                                                                              (
                                                                                                                              !                          (!
                                                                                                                                                          (                                                                                                                                                                                                                                                                                                     !




                                                                                                                              (
                                                                                                                              (
                                                                                                                              !
                                                                                                                              (
                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                        !!                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                        (                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                        (
                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                            !(




                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                    (
                                                                                                                                                    !
                                                                                      ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                  ha
                                                                                  #
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                              !
                                                                                  0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                      e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             ( !
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                  (                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                               ( !(                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                               ( CD 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ! (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((                                            (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !(                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                      !(                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                     r !




                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               ((
                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ( (!
                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                !                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ((




                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                !                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                !                                                            (
                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                               !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               (                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !(                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                          !(
                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                          ((      (!
                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                           ((!
                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                             ((




                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                   !(




                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                              #!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                           !(
                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                              0




                                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                           (
                                                                                                                                           !                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                             !(
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                   C




                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        !                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                          ((!
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                        #
                                                                                                                                                                                                                                                                                                                                                   ( (
                                                                                                                                                                                                                                                                                                                                                   !                                      !
                                                                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                                                                           ! (!
                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                    nnel
                                                          F ish
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                         (!
                                                                                        * (!
                                                                                                                                                                                                                                                                                                                                                                                           (( (!
                                                                                                                                                                                                                                                                                                                                                                                             (!(
                                                                                                                    (
                                                                                                                    !                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                          !((
                                                                                                                                                                                                                                                                                                                                                                                            !((                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                     !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                         (!   (
                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                             !                              (
                                                                                                                                                                                                                                                                                                                                                                                            !                                                                    (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !  (




                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                             (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                            !                                                                                                       !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                            (
                                                                                                            !
                                                                                                                                   (
                                                                                                                                   !                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                            !(




                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                        (
                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(!




                                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                            (
                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!!(
                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                      (     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                             !!(!( !(
                                                                                                                                                                                                                                                                                                                                                                                (!




                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                             (            !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                (
                                                                                                                                                !                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                            (
                                                                                                                                            !                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                     !                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                            (!




                                                                                                                                            !
                                                                                                                                            (
                                                                                                                                           !!
                                                                                                                                           ( (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                           !
                                                                                                                                           (
                                                                                                                                           (
                                                                                                                                           !
                                                                                                                                           (
                                                                                                                                           !
                                                                                                                                           (
                                                                                                                                           !
                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                              ((!
                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                               ((!
                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                               !                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !(




                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                              !!(
                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                                                              (                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                   !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                               ( (                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (!(!
                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                               !(




                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                             (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                 !
                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                 !




                                                                             GMT-1
                                                                                                                                                                                                                                                                                                             ! (




                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                             !                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (




                                                                                 (
                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                  !((




                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                     (   (
                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                 !!                          !
                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                 !!
                                                                                        #
                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                 (




                                                                               #        *  !




                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        !
                                                                               *           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                               !
                                                                               (
                                                                                                   (
                                                                                                   !




                                                                          !
                                                                          ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !




                                                                              !
                                                                              (        (!
                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                          (
                                                                                          !                                                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                 ! (
                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                    !      ! !
                                                                                                                                                                 !
                                                                                                                                                                 (                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                    (       ((
                                                                           (!                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                   ( !




                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                        !
                                                                          #
                                                                          0
                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !
                                                                                   !       !
                                                                                           (!




                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  !(




                                                                                                                                                                                                                                                                                                                 !!(!
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                 (  (!
                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              !
                                                                                      (
                                                                                      !




                                                                                                                                                                                  (
                                                                                                                                                                                  !
                                                                                          !
                                                                                          (
                                                                                          !
                                                                                          (  (
                                                                                             !
                                                                                             ( !
                                                                                                                                                                                  !
                                                                                                                                                                                  (   (
                                                                                                                                                                                      !
                                                                                                                                                                                          !
                                                                                                                                                                                          (                         !
                                                                                                                                                                                                                    (
                                                                                                                                                                                                                              (
                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                         (
                                                                                                                                                                                                         !      (
                                                                                                                                                                                                                !
                                                                                                                                                                                                                !
                                                                                                                                                                                                                (




                                                                                              .(!(




                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     !
                                                                           " !(!
                                                                               (#             !




                                                                                                                                                                                               (
                                                                                                                                                                                               !
                                                                           )    *!
                                                                                 ( !
                                                                                   (  !
                                                                                      (
                                                                                            t
                                                                                       !
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       !




                                                                                       (




                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                       !!




                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                        (




                                                                                          u
                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                        !!
                                                                               #
                                                                                                                                                                                                                                              ( !
                                                                                                                                                                                                                                                (




                                                                               *
                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                        (
                                                           k                         iq s                                                                                                                                                         Tarn




                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                         (
                                                                                   u




                                                                                                                                                                                                                                        !
                                                                    0 !( N!( !(!(!(
                                                                                  !
                                                                                  (     !
                                                                                        (
                                                         e
                                                                                !
                                                                                (
                                                              GMT-2 #
                                                                                          !
                                                                                          (
                                                      re




                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                       ((
                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                        ( (




                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                       ! (!




                                                                                                                                                                                                                                       ( (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                          (




                                                    C




                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                   (




                                           dy
                                                                                          "
                                                                                          )                 !
                                                                                                            (             ( #
                                                                                                                          !   *




                                                                                                                                                                                                                              (
                                                                                                                                                                                                                              !
                                                                                              Ocean




                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                           "
                                                                           )                                              !!
                                                                                                                          ((!(!
                                                                                                                              (
                                                                                              Point
                                                                                              !
                                                                                              (
                                     u




                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                              !(
                                                                                              !
                                                                                              (                             "!
                                                                                                                             (!
                                                                                                                            )#
                                                                                                                             *                                                                                                Meltwater
                                 J




                                                                                          !
                                                                                          (                                   (




                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                    ((!




                                                                                                                                                                                                                    (
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    (
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    (
                                                                                                                                                                                                                    (
                                                                                                                                                                                                                    !
                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                    ! ((




                                                                                                                                                                                                                     (
                                                                                                                                                                                                                     (
                                                                                                                                                                                                                     !
                                                                                              !
                                                                                              (                         !
                                                                                                                        (
                                                                                           !
                                                                                           (!
                                                                                            (                                   !
                                                                                                                                (
                                                                                  !
                                                                                  (




                                                                                                                                                                                      I t k illi k R i
                 Na ti on a l

                Petr o l eu m
                                                                 ve r



                                                                                  Colvil
                                                                                                                                                                                  !
                                                                                                                                                                                  (
                                                              Ri




                                                                               !
                                                                               (
                 Re ser ve




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           iv e r
                                                                                                                                                                                                       v er
                                                             r ak




                                                                                !
                                                                                ("
                                                                                 !
                                                                                 (
                                                             ro
                                                                                 )
                                                                                          le


                in    A la ska




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        R
                                                         a
                                                    i ki
                                                        k




                                                                                                                                                                                                                                                                                                                                                                                                                                             uk
                                            K




                                                                    er




                                                                                          R iv er




                                                                                                                                                                                                                                                                                                                                                                                                              ar
                                                                  R iv




                                                                                                                                                                                                                                                                                                                                                                   up
                                                               u                                                                                                                                                                                                                                                                                                                                     K
                                                            kr
                                                                  k




                                                      g osu
                                                    Ko
                                                                                          !
                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            l ls
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Hi
                                                                                                                   An
                                                                                          !
                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       te
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      hi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              W
                                                                                                                        ak




                                                                                  !
                                                                                  (
                                                                                                                           tuv
                                                                                              Ch




                                                                      !
                                                                      (
                                                                                                                               u
                                                                                              and l e r R iv e r




                                                Umiat
                                                                                                                                               k




                                                     *
                                                     #
                                                                                                                                                               River




                               ver
                          Ri
           i   lle
        lv
   Co




                                                                                                                                                                                                                                                                                             Locations where



      ¯
                                                        Map 23 - Sex of Caribou Harvested                                                                                                                                                                                                    Respondents Harvested Only
                                                                by Location, 2018                                                                                                                                                                            #
                                                                                                                                                                                                                                                             *                               Female Caribou
                                                                                                                                                                                                                                                                                             9 locations
                                                  Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and                                                                                                                                                                       5 respondents
                                                Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight                                                                                                                                             Locations where
                                                Panel, Inc., and a local panel of caribou experts, selected active and                                                                                                                                             Respondents Harvested Both
                                                knowledgeable caribou harvesters to interview. SRB&A interviewed 50                                                                                                                                              "
                                                                                                                                                                                                                                                                 ) Female and Male Caribou
                                                active harvesters in November 2018 and February 2019.                                                                                                                                                              6 locations
                                                                                                                                                                                                                                                                   5 respondents
                                                         Other areas may have been used for resource harvesting.
  0       5          10               20                                                                                                                                                                                                                                                     Locations where
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !(




                                                     Stephen R. Braund & Associates                                                                                                                                                                                                          Respondents Harvested                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                 Miles                                       P.O. Box 101480                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                        Anchorage, Alaska 99510                                                                                          National Petroleum                                                                  !
                                                                                                                                                                                                                                                             (                               Only Male Caribou                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                     (907) 276-8222 info@srbak.com                                                                                                                                                                                                           85 locations                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                          Reserve Alaska
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                             29 respondents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !




                                                                           Ex. 3, p. 110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




               Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 30 of 83
                                                                            Table 6: Nuiqsut Caribou Harvests 1985-2018
                                                                                                      Percent                                                              Estimated       Average Lbs         Per
                                                                                          Percent    Attempting      Percent        Percent      Percent     Estimated      Pounds        Harvested per      Capita       95% Confidence
                                                                                 Year      Using     to Harvest     Harvesting       Giving     Receiving     Harvest      Harvested       Household           Lbs          Interval (+/-)
                                                                             1985          98%          90%            90%            80%         60%           513          60,021           790             150                NA
                                                                             1992                       81%                                                     278          32,551           310              78                NA
                                                                             1993             98%       74%              74%            79%         79%         672          82,169           903             228                NA
                                                                             1994-95                                                                            258          30,186           364             73*                NA
                                                                             1995-96                                                                            362          42,354           455             99*                NA
                                                                             1999-00                                                                            413                                           112                NA
                                                                             2000-01                                                                            496            57,985            453          134*               NA
                                                                             2002-03          95%          47%           45%            80%         49%         397            46,449            442          118              32.4%
                                                                             2003-04          97%          74%           70%            81%         81%         564            65,988            617          157              16.2%
                                                                             2004-05          99%          62%           61%            81%         96%         546            63,882            597          147              10.4%
                                                                             2005-06         100%          60%           59%            97%         96%         363            42,471            442          102              11.4%
                                                                             2006-07          97%          77%           74%            66%         69%         475            55,575            579          143              32.4%
                                                                             2010             94%          86%           76%            67%         63%         562            65,754            707                           13.2%
                                                                             2011             92%          70%           57%            49%         58%         437            51,129            544            134            17.6%
                                                                             2012             99%          68%           62%            65%         79%         501            58,617          598***           147            20.8%
                                                                             2013             95%          79%           63%            62%         75%         586            68,534            692            166            31.7%
                                                                             2014             90%          66%           64%            67%         59%         774          90,558****          839            218            43.1%
                                                                             2015             96%          84%           78%            74%         72%         621            72,631            719            178            12.9%
                                                                             2016             96%          76%           67%            79%         81%         481            56,277            592            132            22.0%
                                                                             2017             96%          72%           60%            74%         85%         635            74,338            715            164            16.1%
                                                                             2018             99%          84%           74%            88%         88%         608            71,113            658            157            10.3%
                                                                             Mean (All
                                                                                              96%          73%           67%            74%         74%           502           57791            601            149
                                                                             Years)
                                                                             Sources: ADF&G (Alaska Department of Fish and Game) (2019) (1985); Bacon, Hepa, Brower, Pederson, Olemaun, George, and Corrigan (2011) (2000-01);
                                                                             Braem et al. (2011)(1994-95, 1995-96, 2002-03, 2003-04, 2004-05, 2005-06, 2006-07); Brower and Hepa (1998) (1994-95); Brown et al. (2016) (2014); Fall and
                                                                             Utermohle 1995 (1993); Fuller and George (1999) (1992); Pedersen and Taalak Unpublished as cited in Braem et al. (2011) (1999-00); SRB&A (2012) (2010);
                                                                             SRB&A (2013) (2011); SRB&A (2014) (2012); SRB&A (2015) (2013); SRB&A (2016) (2015); SRB&A (2017) (2016); SRB&A (2018) (2017); SRB&A (2019); 2018
                                                                             Household Surveys (2018).
                                                                             Blank cells indicate data not available
                                                                             *Per capita pound estimates for the 1994-95, 1995-96, and 2000-2001 study years were not originally published but were subsequently calculated (Braem et
                                                                             al. 2011) based on Alaska Department of Labor and Workforce Development (ADOLWD) population estimates for those years.
                                                                             ***The estimates for Years 2010, 2011, 2012, and 2013 are based on averages that include one particularly high-harvesting household. In 2013, this household
                                                                             harvested over one third of all the reported harvests for the community. Therefore, the estimated harvests for 2010, 2011, 2012, and 2013 may be skewed




Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 31 of 83
                                                                             upward due to the participation of this high-harvesting household in the harvest survey. Likewise, changes in community harvest estimates in future surveys
                                                                             could be due to this high-harvesting household not being interviewed.




                                                            Ex. 3, p. 111
                                                                            Nuiqsut Caribou Monitoring Y11 Report_Jan21                                          80                                                    Stephen R. Braund & Associates
Figure 29: Estimated Caribou Harvests with Confidence Intervals, Nuiqsut, Available Study Years

                                               1400


                                               1200
       Estimated Number of Caribou Harvested




                                               1000
            with 95% Confidence Intervals




                                                800


                                                600


                                                400


                                                200


                                                  0




                Stephen R. Braund & Associates, 2020.

Observations of Changes in Harvest Patterns
During the active harvester interviews, respondents were asked if any of the following hunting attributes
had changed from the previous year: hunting area, frequency of trips, duration of trips, months of use, and
harvest amounts. In each case where they answered that a change had occurred, harvesters were asked to
describe the change and to state what they believed (or thought) caused the change. Figure 30 summarizes
the percentage of respondents reporting a given type of change from the previous year. Overall, the
percentages of respondents reporting changes in hunting area, frequency, and duration in 2018 were within
the range of previous study years (Figure 30). Compared to previous study years and the all year average
(Figure 30; Appendix C, Table 31), the percentage of respondents reporting a change in duration and harvest
amounts in 2018 was on the high end, at 45 percent and 78 percent, respectively (Figure 30).
As shown in Figure 31, respondents also indicated whether they harvested enough caribou during each
study year. In 2018, 43 percent of respondents indicated that they did not harvest enough caribou, within
the range of previous years but the highest since 2013 (Figure 31; Appendix C, Table 32). The percentage
of respondents not harvesting enough caribou varies widely from year to year, with a high of 54 percent in
2013 and a low of 16 percent in 2011.

Changes in Harvest Amount
In 2018, 78 percent of Nuiqsut respondents reported a change in harvest amounts, on the high end of most
previous years (Figure 30). Specifically, 61 percent of harvesters reported harvesting less and 16 percent
reported harvesting more caribou. The other 22 percent of respondents reported harvesting the same amount
as the previous year (Figure 32). In 2017 and 2018, the percentage of respondents reporting a decrease in
harvest amounts from the previous year (61 percent) was the highest since 2009 (70 percent) (Figure 32;
Appendix, Table 33).


Nuiqsut Caribou Monitoring Y11 Report_Jan21 81                                 Ex.&3,Associates
                                                                 Stephen R. Braund    p. 112
              Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 32 of 83
Figure 30: Percentage of Respondents Reporting Changes in Harvest Activities
                                                               90%

                                                               80%

                                                               70%
                                   Percentage of Respondents



                                                               60%

                                                               50%

                                                               40%

                                                               30%

                                                               20%

                                                               10%

                                                               0%
                                                                        2008   2009   2010    2011   2012        2013     2014     2015     2016     2017     2018
                                                                                      Hunting Area Changed              Frequency Changed
                                                                                      Duration Changed                  Months Changed
                                                                                      Harvest Amount Changed
                                                  Notes: See Appendix C, Table 31, for associated data.

        Stephen R. Braund & Associates, 2020.
Figure 31: Percentage of Respondents Reporting Not Harvesting Enough Caribou
                                   60%



                                   50%
       Percentage of Respondents




                                   40%



                                   30%



                                   20%



                                   10%



                                            0%
                                                                     2008   2009   2010   2011   2012     2013     2014     2015     2016     2017     2018     All
                                                                                                                                                               Years
                            Notes: See Appendix C, Table 32, for associated data.


                 Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21 82                                 Ex.&3,Associates
                                                                 Stephen R. Braund    p. 113
              Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 33 of 83
Figure 32: Type of Change in Harvest Amount Compared to Previous Year

                                   100%

                                    90%

                                    80%
       Percentage of Respondents




                                    70%

                                    60%

                                    50%

                                    40%

                                    30%

                                    20%

                                    10%

                                      0%
                                             2008      2009     2010      2011      2012   2013      2014   2015   2016   2017   2018    All
                                                                                                                                        Years
                                                                 Harvest More         Harvest Less     Harvest the same
                                   See Appendix C, Table 33, for associated data.


                   Stephen R. Braund & Associates, 2020.
Appendix C, Table 34 shows a cumulative list of reasons given for a decrease in harvest from the previous
year, which have been organized under broader categories. In 2018, Personal Factors were the most
common reason given for a decrease in harvest amount, with 16 observations, followed by Resource
Distribution/Migration Factors (13 observations). Personal reasons (seven observations) was the most
commonly reported individual reason for harvesting less caribou, followed by Resource Availability (five
observations); Migration Changed or Diverted (four observations); and Lack of Transportation/Equipment
(four observations). Over all 11 study years, Resource Distribution/Migration factors were the most
frequently cited causes for harvesting less caribou (149 observations), followed closely by causes related
to Personal Factors (147 observations). Other types of causes cited by respondents have included
Development Activities (42 observations), Environmental Factors (10 observations) and Hunting Success
(nine observations).
In 2018, under the Personal Factors category (16 observations, or 40 percent of all observations), residents
indicated that general personal reasons (e.g., lack of money, medical reasons), a lack of transportation or
equipment (four observations), or a decrease in the frequency of hunting trips (two observations) resulted
in them harvesting fewer caribou in 2018. Respondents described the personal factors that affected their
hunting success in 2018 as follows:
                   I got more the other year. Family reasons, probably. [Family member] passed away last year
                   so we really never went out after he passed away. He was mainly the one who loved to go out.
                   We weren’t really into anything for a while. He was always giving to the elders. (SRB&A
                   Nuiqsut Interview November 2018)

                   I think we were pretty close to the same. If I had gotten the chance to get out on four-wheeler
                   we definitely would have caribou right now. It is strange, it has been more than a month since



Nuiqsut Caribou Monitoring Y11 Report_Jan21   83                                 Ex.&3,Associates
                                                                   Stephen R. Braund    p. 114
                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 34 of 83
        we’ve had caribou in our freezer. I just didn’t have one [a four wheeler]. (SRB&A Nuiqsut
        Interview November 2018)

        Everything broke down, and then I had no transportation to go out. (SRB&A Nuiqsut
        Interview November 2018)

        That was less, way less. Like I said, just too busy this year. Then I took a few days of leave to
        go hunting, then that is when I got that two caribou. (SRB&A Nuiqsut Interview November
        2018)

        Gas is too expensive, I don’t have a job, [and] there are no fuel vouchers. They weren’t giving
        [fuel vouchers] out to people that don’t work, and that would help us. Then you would also
        have to have a hunting license, and sometimes we don’t have that so…. And I need to get a
        rifle of my own. I want to go hunting my own. (SRB&A Nuiqsut Interview November 2018)

Under the category of Resource Distribution/Migration (13 observations, or 33 percent of all observations),
respondents most commonly cited resource availability more generally, indicated a change in migration
(including diverted migration and later migration/arrival), or indicated that the caribou were farther inland
from riversides, making them more difficult to harvest.
        It’s really hard to say. The reason—over time from the ‘80s until recently, I know there is
        large herds on the Colville. One time I go up to a spotting place and wait and I see they will
        go out from the bushes and then back to the bushes. It blew me away. Maybe 500 caribou all
        of the sudden walk out of the bushes, get their fill of water, and then back. And it is like wow,
        what the hell we have been out here looking for weeks and we didn’t see that. The elders say
        they seem to be less disturbed by the mosquitos in the bushes so that is why they go back in.
        that is something that I got to see…. So I can say they are out there but not where I could catch
        them. (SRB&A Nuiqsut Interview November 2018)

        We are starting to see hardly any big caribou herds, even on the west side. Just caribous here
        and there. I keep missing out on the big herd that comes from the east. Sometimes they travel
        at nighttime. Daytime they are out on the coast because there are too many mosquitos.
        (SRB&A Nuiqsut Interview November 2018)

        I did see more caribou than I did last year, just that they were too far from the river. As for
        last year they were too hard to find. Got to put more gas, buy more gas, for my next trip.
        (SRB&A Nuiqsut Interview November 2018)

In six cases (observations), respondents specifically attributed the change in harvest amounts to
Development Activities, including general development, drilling noise, and traffic disturbance, which were
said to affect caribou movement into the area:
        I mostly think because of the GMT1 and the rig on this side east of Colville, both across from
        each other, and that was the main place that the caribou crossed in our back yard. [They are]
        going around the rigs now, to prevent them [from crossing] I guess. When herds were coming
        in from Prudhoe, a lot of people were seeing them on that side [East Channel], they would see
        them on that side. They said, ‘Go to Fish Creek or toward Alpine, you’ll see a lot of them.’
        But I never see anything out there. So, I mostly stay in my backyard doing what I was doing,
        and it’s been working. (SRB&A Nuiqsut Interview November 2018)

        I don’t know, maybe all the noise from the oilrigs. It seems like [caribou] are changing their
        migration routes. (SRB&A Nuiqsut Interview November 2018)



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      84                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 115
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 35 of 83
        My answer would be because of the activities out there [GMT1]. They are doing more
        activities here [middle Colville Delta] and here [East Channel]. They are not migrating the
        way they used to, that’s the way I see it. Unless we are getting more bears keeping them
        away… we heard there is more brown bears than caribous around. (SRB&A Nuiqsut
        Interview November 2018)

        I think it’s because of this development going on. GMT went up and the caribou went farther
        out. They were getting caribou in Wainwright when they were supposed to be here because of
        development, they are going around and then turning the other way. When GMT2 goes up, we
        will have no caribou. I think we will have to go way farther out. (SRB&A Nuiqsut Interview
        November 2018)

Appendix C, Table 35 shows the reasons given for harvesting more caribou in 2018. Over the 11 study
years, Personal Factors were the most common reason for harvesting more caribou, followed by Resource
Distribution/Migration Factors. In 2018, Personal Factors accounted for 86 percent of observations (six
observations), with only one additional observation which was attributed to resource distribution or
migration. Under Personal Factors, residents cited an increase in trip frequency, followed by general
Personal Reasons, Better Transportation/Equipment, and Change in Subsistence Dependents. In the
following quotes, one individual cited the Spur Road as facilitating hunting trips, while another observed
there were more caribou in the area compared to the previous year:
        I think that that Spur Road helped me out. It was just a question of waiting that out, but it
        helped gas wise. (SRB&A Nuiqsut Interview November 2018)

        We got more [caribou] than last year. Because there was a lot out there compared to last year.
        Because last year there was only 10. When we went out there we saw 80 or 90 caribou and
        [my sister] said, ‘Wow, I can get two!’ (SRB&A Nuiqsut Interview November 2018)

Changes in Trip Frequency
As shown in Figure 30, changes in trip frequency had generally ranged from between 60 and 70 percent of
respondents across the 11 study years. In 2018, 63 percent of respondents reported a change in the frequency
of their hunting trips, within the range of previous years; a somewhat higher percentage of respondents
reported taking fewer trips, at 33 percent, than more trips (29 percent) (Figure 33). The percentage of
respondents taking fewer and more trips in 2018 is within the range of previous years (Figure 33; Appendix
C, Table 36).
Reasons for a decrease in trip frequency are provided in Appendix C, Table 37. Personal Factors were the
most frequently cited causes (accounting for 68 percent of observations), including the more general
Personal Reasons and Lack of Transportation/Equipment (six observations each), followed by
Employment/Lack of Time (one observation). Personal Reasons involved local harvesters having to reduce
their caribou hunting activities due to medical problems, or simply not making it out as much. Several
individuals indicated that they took fewer trips due to lack of adequate transportation/equipment or funds
(specifically a lack of money to purchase gas). As one individual said, “No transportation, my four-wheeler
went down, and I just finally got a new boat. No transportation” (SRB&A Nuiqsut Interview November
2018).
In addition to Personal Factors, an equal number of respondents cited causes related to Economic Factors
and Resource Distribution/Migration. In three cases (observations), residents noted that a lack of funds to
purchase fuel and supplies was the reason for a decrease in caribou hunting trips in 2018. Respondents
reported taking fewer trips because of reasons related to Resource Distribution/Migration, indicating that
they went out less due to the general lack of caribou in their hunting areas. This is in contrast to those who




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      85                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 116
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 36 of 83
went out more due to the lack of caribou (see Appendix C, Table 38) and illustrates the differing hunter
responses to similar conditions.
Figure 33: Type of Change in Trip Frequency Compared to Previous Year, Nuiqsut, 2008-2018

                                   100%

                                   90%

                                   80%
       Percentage of Respondents




                                   70%

                                   60%

                                   50%

                                   40%

                                   30%

                                   20%

                                   10%

                                    0%
                                            2008     2009      2010     2011     2012       2013   2014   2015   2016   2017      2018    All
                                                                                                                                         Years
                                                      Take More Trips           Take Fewer Trips      Take Same Number of Trips
                                    Notes: See Appendix C, Table 36, for associated data.

                   Stephen R. Braund & Associates, 2020.

Several respondents noted that unpredictable caribou movement in 2018 resulted in reduced hunting
success, which they responded to by hunting less frequently to save on gas:
                   That was less. They are mostly staying out on the south side or the west side. They aren’t
                   coming in close. Those hunters when they see them out there they go out and get them right
                   away, those young hunters, I know that quite a few of them go out and get them, but I think
                   maybe they know now to let the first herd pass through. People are hungry for caribous.
                   (SRB&A Nuiqsut Interview November 2018)

                   I didn’t know where the caribou were. There were hardly any caribou out there. Years back,
                   I used to be confident that I would catch something every single time I went out. Now it [seems
                   like it might be a waste of gas]. Years ago before all of this came around, there was always
                   caribou around this area, neighborhood caribou. You don’t see that nowadays. (SRB&A
                   Nuiqsut Interview November 2018)

Over the 11 study years, Personal Factors have been the most frequently cited causes of an increase in trip
frequency, followed by Resource Distribution/Migration Factors (Appendix C, Table 38). In 2018, similar
to most previous years, respondents most commonly cited Personal Factors (11 observations)—specifically,
general personal reasons (six observations), Better Transportation/Equipment (four observations), and
Change in Subsistence Dependents (one observation). Several residents provided the following
explanations regarding how personal factors affected their frequency of trips in 2018:




Nuiqsut Caribou Monitoring Y11 Report_Jan21   86                                 Ex.&3,Associates
                                                                   Stephen R. Braund    p. 117
                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 37 of 83
        A lot more often. Same reason, being able to drive around our vehicles [because of the roads].
        (SRB&A Nuiqsut Interview November 2018)

        More this year, less last year. I went out more this year because my sisters don’t have that
        much help. When they go hunting they ask my help [to] carry. My sister is a good hunter, she
        can shoot from long ways. (SRB&A Nuiqsut Interview November 2018)

        Yeah [I went more], because I actually had access to a four-wheeler this summer because
        [friend’s] health is not too good, I did a lot of caribou hunting for him. I think I brought them
        four or five caribous. (SRB&A Nuiqsut Interview November 2018)

Those who identified Resource Distribution or Migration causes for their increase in trip frequency
attributed their need to conduct additional trips due to caribou being unavailable in the areas where they
typically find them (Resource Availability):
        Last year was more. It was harder for me to find caribou. This year we went to more places
        in one trip. Same day go here and down here and here. Some years it goes up, some years it
        goes down. (SRB&A Nuiqsut Interview November 2018)

        More, just didn’t catch. Less, there wasn’t anything. I’m hungry for animals. We didn’t get
        much ducks, we got a few. We didn’t get much caribou, only got what we saw. (SRB&A
        Nuiqsut Interview November 2018)

Changes in Trip Duration
The percentage of respondents reporting a change in trip duration in 2018 (45 percent) was somewhat higher
than most previous years (Figure 30). In both 2017 and 2018, the percentage of respondents reporting a
change in trip duration was higher than any previous study year (Appendix C, Table 31). In 2018, 29 percent
of respondents reported longer trips and 16 percent reported taking shorter trips, both within the range of
previous study years (Figure 34).
As shown in Appendix C, Table 40, the primary reasons given for taking longer hunting trips were Personal
Factors (six observations), Resource Distribution or Migration (four observations), and Development
Infrastructure (specifically roads; one observation). A number of residents who reported taking longer trips
indicated that they simply stayed out longer for reasons related to personal enjoyment and need:
        Longer [trips], because we were out there and we got more caribou. Yeah, anybody that was
        needing caribou we would go out and get caribou, we got a couple of elders full caribou,
        gutting them and bringing them over to their house, we gave Sam one, we gave them whole
        caribous, anybody else that wanted caribou, our porch was always full, anybody was always
        welcome to ask for caribou. (SRB&A Nuiqsut Interview November 2018)

        Because I like it! Get out, hardly any rain, sunshine, clear skies, hardly any bugs this year!
        (SRB&A Nuiqsut Interview November 2018)

        Longer, about the same. A little bit longer from time to time if my cousins feel like it. They just
        want to spend time out there. (SRB&A Nuiqsut Interview November 2018)

Those individuals who reported taking longer trips for Resource Distribution/Migration causes generally
indicated that the caribou were less available during the previous study year or that their movements were
less predictable. Several individuals reported either having to traveling farther or staying out longer to scout
for caribou, resulting in longer trips:




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      87                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 118
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 38 of 83
                   I would say that a couple of times it was longer. From lack of caribous around the areas. Just
                   have to see them and find where they are at. (SRB&A Nuiqsut Interview November 2018)

                   They were longer this year. I would go farther and push ourselves to try to get something and
                   it’s a waste of trips. We did get a couple of seals and ducks, but the caribous we hardly see
                   anymore. They are seeing them more on the road. Oh, I didn’t want to [hunt on the road]. I
                   like to hunt on the river. Maybe this year I’ll try it. Just didn’t feeling like cutting caribou
                   along the side of the road. You park and have so many vehicles watching you, you know?
                   (SRB&A Nuiqsut Interview November 2018)

                   Last year was a little bit longer. I stayed out there trying to keep looking for some caribou. It
                   took me a while to find these four [caribou] over here. (SRB&A Nuiqsut Interview November
                   2018)

Figure 34: Type of Change in Trip Duration, Nuiqsut

                                   100%

                                   90%

                                   80%
       Percentage of Respondents




                                   70%

                                   60%

                                   50%

                                   40%

                                   30%

                                   20%

                                   10%

                                    0%
                                          2008    2009      2010     2011      2012   2013     2014   2015    2016   2017    2018    All
                                                                                                                                    Years
                                                    Take Longer Trips          Take Shorter Trips     Take Same Duration Trips
                              Notes: See Appendix C, Table 39, for associated data.

                   Stephen R. Braund & Associates, 2020.
One individual indicated that the added length of road to GMT1 in 2018 allowed them to hunt farther and
stay out longer:
                   Yeah, [I hunted] more on the road and we had a four-wheeler too. [I’m hunting] longer now
                   that the road is open to where that] GMT1] pad is. I don’t know that one oil well, before the
                   road turns. (SRB&A Nuiqsut Interview November 2018)

The primary reasons for taking shorter trips over all study years were related to Personal Factors (Appendix
C, Table 41). In 2018, an equal number of observations were attributed to Personal Factors, Resource
Distribution or Migration, and Environmental Factors (two observations each). One observation was
attributed to Development Infrastructure (roads/ice roads). In a couple of cases, respondents indicated that



Nuiqsut Caribou Monitoring Y11 Report_Jan21   88                                 Ex.&3,Associates
                                                                   Stephen R. Braund    p. 119
                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 39 of 83
they took shorter trips because of resource availability, indicating that they were less available (and they
did not want to waste gas). One individual said, “Because there is no caribou. You scout around and you
don’t see nothing so you just go back” (SRB&A Nuiqsut Interview November 2018). Residents noted poor
weather conditions also contributed to their shorter trips in 2018:
              No camping. I was so impacted! The warm air and the cold weather at the same time was
              really bad. It took me four months to dry a skin. Usually, it’s first shorter, rain, warm, sleet,
              freeze! Four times it changed and I had to wait until October and it was still raining in
              October. (SRB&A Nuiqsut Interview November 2018)

              They were just day trips, it was too windy all summer. It was like sand storms along the river.
              (SRB&A Nuiqsut Interview November 2018)

Changes in Use Area
Thirty-seven percent of harvester respondents reported that their hunting area was different in 2018, within
the range of previous study years (between 28 percent and 42 percent of harvesters) (Figure 30; Appendix
C, Table 31). Thirteen percent of Nuiqsut caribou harvester respondents reported using new or different
areas in 2018, higher than the average of all study years, but lower than the previous two years (Figure 35).
In addition, nine percent of individuals reported a general change to their use area and a smaller percentage
(two percent) reported a small hunting area or traveling farther to harvest caribou (Appendix C, Table 42).
Figure 35: Type of Change in Use Area, Nuiqsut, 2018

                          70%


                          60%


                          50%
       % of Respondents




                          40%


                          30%


                          20%


                          10%


                          0%
                                Use Area   Smaller Hunting Expanded Use Travel Farther to Utilizing New or No Change in
                                Changed         Area           Area         Harvest       Different Areas   Use Area
                                                                           Resource

                                                             2018     All Years


     Stephen R. Braund & Associates, 2020.
Appendix C, Table 43 shows the reasons given for any change in use area. The area where Nuiqsut residents
hunt each year is dependent on a number of factors, including the location or distribution of the caribou,
environmental factors such as river levels or snow conditions, human factors such as development activities
or hunting competition, and the availability of transportation methods to access certain areas. Over all 11



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                          89                                 Ex.&3,Associates
                                                               Stephen R. Braund    p. 120
            Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 40 of 83
study years, Personal Factors were the most commonly cited reasons for a change in use area, followed by
Resource Distribution or Migration Factors, Environmental Factors, Development Activities, and
Development Infrastructure. In 2018, similar to most previous years, Personal Factors were the most
commonly cited cause for a change in use area (40 percent of observations), followed by Development
Infrastructure (20 percent), Environmental Factors (10 percent), and Resource Distribution/Migration
Factors (10 percent).
Personal Factors cited in 2018 included Personal Reasons (three observations), Lack of
Transportation/Equipment (two observations), Better Transportation/Equipment (two observations), and
Change in Transportation Method (one observation). As indicated in the following quotes, the availability
of transportation can facilitate or hinder access to subsistence use areas:
        Yes, they were different. Because we were able to captain our own vehicles. We had our own
        boat, we had our own snowmachine. (SRB&A Nuiqsut Interview November 2018)

        Last year [2017], I went way up river. Past Umiat. I didn’t get my outboard fixed [is why I
        didn’t go so far]. (SRB&A Nuiqsut Interview November 2018)

        I think on the river [was different]. I was able to go out on the river last year. We had no boat
        [this year]. Yeah, we are working on our boat this year. Thank you ASRC. (SRB&A Nuiqsut
        Interview November 2018)

The 2018 study year was the first full year with the GMT1 road in place, and a number of hunters reported
using the road to hunt caribou, noting that this was a new hunting area for them:
        Yeah, this one [area along GMT1 road]. I am kind of glad that road is there because that is
        what I have been using. I have been taking my dad’s truck. (SRB&A Nuiqsut Interview
        November 2018)

        Went more [farther] to GMT1 looking and scouting, that’s it. [Farther]. (SRB&A Nuiqsut
        Interview November 2018)

        This whole back area is a similar place. But since they got the Spur Road with GMT [it’s been
        different]. So, it’s new finding them back there [by GMT1]. (SRB&A Nuiqsut Interview
        November 2018)

A couple of hunters in 2018 attributed their change in use area to resource distribution or migration causes,
indicating that they traveled farther or used different areas because they could not find caribou. Finally, two
individuals cited a change in river channels for causing a change in their use areas in 2018. One individual
noted that flooding of rivers and lakes affected his overland hunting area, saying,
        I guess some of the lakes were a little bit different. We kind of had to navigate our way around
        the lakes. It wasn’t much of a difference, but we did have a harder time going around. This is
        the only place that I really go out hunting. When the rivers had flooded, there were some spots
        that were kind of wider so that I couldn’t get around them and there were some spots that were
        a little bit deeper for me to go around the lakes. (SRB&A Nuiqsut Interview November 2018)

Changes in Hunting Months
Seventeen percent of Nuiqsut caribou harvester respondents reported a change in their hunting months in
2018, similar to previous years (Figure 30; Appendix C, Table 44). In all cases, these respondents reported
a general change within their normal harvest season, rather than an overall shift in the timing of their hunting
season (Figure 36).



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      90                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 121
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 41 of 83
Figure 36: Type of Change in Months of Harvest by Type of Change, Nuiqsut, 2008-2018

                              100%

                              90%

                              80%
  Percentage of REspondents




                              70%

                              60%

                              50%

                              40%

                              30%

                              20%

                              10%

                                0%
                                      2008    2009     2010     2011      2012   2013    2014   2015    2016     2017   2018    All
                                                                Later Hunting Season       Earlier Hunting Season              Years

                                                                Harvest Season Changed     Harvest Season Same
                         See Appendix C, Table 44, for associated data.


                              Stephen R. Braund & Associates, 2020.
Over the 11 study years, Personal Factors were the most commonly cited reasons for a change in harvest
seasons, and this trend held true in 2018, with six observations (Appendix C, Table 45). Residents cited
Personal Factors including general Personal Reasons, Lack of Transportation/Equipment, and Need Less.
Two individuals discussed a change in the timing of their hunt in 2018 due to Personal Factors, with one
discussion a general change in the community’s reliance on snowmachines for caribou hunting:
                                I used to run around a lot with a snowmachine. I was thinking about that, too—hunting years
                                ago compared to nowadays. Years ago we needed it more than we do now. Now we have the
                                store, the food bank, the food stamps so we are not as dependent as we were then. People used
                                to hunt more by snowmachine. If you look at in the ‘70s up here, the access to Fairbanks or
                                Anchorage compared to now, you can see that we can get our nutrition from the Western
                                World too now. We like to call the Lower 48 the Western World. But we are able to live off
                                both worlds. The Caribou and the Hamburger. (SRB&A Nuiqsut Interview November 2018)

                                Same months except I didn’t go winter hunting yet. I usually follow my cousin out a few times
                                especially to go check his trap line. [I didn’t go last year] because my Ski Doo broke down.
                                (SRB&A Nuiqsut Interview November 2018)

Other reasons cited for a change in hunting months included Resource Distribution/Migration Causes, and
Development Infrastructure Causes, including Roads, Earlier Migration/Arrival, and Change in
Distribution/Migration, with residents noting that increased access to roads in addition to a change in the
timing of caribou availability affected when they went hunting:
                                The timing of the migration has changed. We don’t see the migration come through the
                                Colville River delta area no more. That used to be the first week of July and the end of June.
                                A lot of the caribou I got this summer were thin, no fat. All of the caribou. Just a little bit of


Nuiqsut Caribou Monitoring Y11 Report_Jan21                  91                                 Ex.&3,Associates
                                                                                  Stephen R. Braund    p. 122
                               Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 42 of 83
        fat. That is it. They were all skinny during the summer. The only fat caribous that I got was
        last week. Two females, finally, these ones out here. Even the moose were skinny too. The
        moose hunters caught thin, no fat. (SRB&A Nuiqsut Interview November 2018)

        It was kind of like different this year. I don’t know, I guess it was just the migration this year.
        I don’t know. They were taking their time with their feeding. I guess they must have had a lot
        of nutrition from the east side, so they stayed before they came to the west side. (SRB&A
        Nuiqsut Interview November 2018)

One respondent noted that access to the road allowed him to hunt in the winter, which he would typically
not do, saying, “I went out a little more than I normally do in the winter, like in January, on the Spur Road.
Because it’s easy” (SRB&A Nuiqsut Interview November 2018).

Harvested Enough Caribou
In 2018, 43 percent of Nuiqsut respondents indicated that they did not harvest enough caribou, somewhat
higher than all years average (Figure 31) but within the range of all previous years. The percentage of
respondents not harvesting enough caribou in 2018 was the highest since 2013. Respondents discussed a
variety of reasons for not harvesting enough caribou during the 2018 study period, often referring back to
their reasons for harvesting fewer caribou during the same time period (see Appendix C, Table 34). The
primary reasons were a lack of caribou hunting success, and harvesters sharing much of their caribou with
other households:
        It was not enough. I ran out. I still got some hindquarters outside aging. It was late in the rut
        season we were trying to get as many as we can because we don’t get females and calves.
        Right now they are in Anaktuvuk Pass. They are on the south side. They are used to them going
        through the valley but it changes. Right now they are in the Chandler valley and going to
        Bettles that way. They should be hunting right now, they already let the first ones pass. They
        complain about the caribou not coming around. The caribou has been choosing another route.
        They used to always go through Anaktuvuk Pass. But they don’t anymore. Times have changed
        and we have to change with them.

        I have a big family. Lots of people come visit my household. So not quite enough. (SRB&A
        Nuiqsut Interview November 2018)

        I can’t really say that [we have enough] because the way my dad hunts… he doesn’t just hunt
        for our family, he hunts for the whole community. So whatever we don’t salvage, we give away.
        That’s just a little part we are keeping, and the rest are just [given away to the community].
        (SRB&A Nuiqsut Interview November 2018)

One respondent noted that the availability of at-home food storage equipment is a factor in determining
whether one can harvest enough for the entire year:
        We needed more. Right now, there is a little stash in my mom’s freezer. That is a real issue
        with the hunters is the hunting during the summer time, not all the meat—even though you
        might have brought it all back, some of it will spoil because it is hot and it spoils more quickly,
        so you have to have a freezer if you are going to be a big time hunter. That is another factor
        of the hunter: if they have the large freezer, they will get more fish, have more caribou, more
        geese, versus just the poor guy with just a freezer on top of his fridge. That is another factor
        of the hunter. (SRB&A Nuiqsut Interview November 2018)

Other respondents indicated that they had to rely on others in the community for caribou meat since they
did not harvest enough themselves:


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      92                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 123
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 43 of 83
        Yeah [we had enough], but we are almost out. We kind of ran out real quick. I had to ask
        Facebook for some the other day. Luckily, someone was nice enough to share. (SRB&A
        Nuiqsut Interview November 2018)

Others reported harvesting enough even if it was not as much as they would have liked. As two respondents
stated,
        Yes, we need to get more though. We are almost running out. (SRB&A Nuiqsut Interview
        November 2018)
        We got more than enough. I give it out. I have a lot of kids out there. They come in and they
        ask if they can get a share. You know, I don’t say no to my kids. I can’t. If the elders want
        some too, I’ll give them some. (SRB&A Nuiqsut Interview November 2018)

Observations of Harvested Caribou Health and Condition
The percentage of respondents reporting one or more “abnormalities” in caribou has varied from 19 percent (in
2016) to 64 percent (in 2008) over all study years (Figure 37; Appendix C, Table 46). The percentage of
respondents reporting abnormalities was somewhat higher during the first five years of the study (2008-2012),
at between 29 and 64 percent, declining to between 19 and 29 percent during the 2013-2018 time period (Figure
37; Appendix C, Table 46). In 2018, 20 percent of respondents reported harvesting one or more caribou with
abnormalities, the second lowest percentage across all study years. While health problems have generally been
the most commonly reported observation in caribou in previous years, in 2018 respondents most commonly
reported caribou of abnormal size (53 percent of abnormal caribou), followed by caribou with health problems
(47 percent of abnormal caribou) (Figure 38). Respondents reported using 41 percent of caribou identified with
abnormalities (Figure 39), specifically 67 percent of caribou with size-related abnormalities and 13 percent of
caribou with health-related abnormalities.
Figure 37: Respondent Observations of Abnormalities in Harvested Caribou
                                     70%


                                     60%


                                     50%
         Percentage of Respondents




                                     40%


                                     30%


                                     20%


                                     10%


                                     0%
                                           2008   2009    2010     2011      2012      2013   2014     2015      2016    2017    2018

                                       Health     Other          Parasites          Quality     Size          One or More Abnormalities

                     See Appendix C, Table 46, for associated data.

        Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      93                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 124
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 44 of 83
Figure 38:Percentage of Abnormal Caribou by Type of Abnormality
                                    90%

                                    80%

                                    70%
   Percentage of Abnormal Caribou




                                    60%

                                    50%

                                    40%

                                    30%

                                    20%

                                    10%

                                         0%
                                                       2008      2009      2010       2011      2012          2013    2014        2015   2016     2017   2018
                                                                       Health          Other             Parasites           Quality       Size
                             See Appendix C, Table 47, for associated data.

                                             Stephen R. Braund & Associates, 2020.
Figure 39: Percentage of Abnormal Caribou Used by Type of Abnormality, 2018
                                                 70%


                                                 60%


                                                 50%
                         % of Abnormal Caribou




                                                 40%


                                                 30%


                                                 20%


                                                 10%


                                                 0%
                                                              Health             Other             Parasites            Quality           Size       One or More
                                                                                                                                                     Abnormalities
                                                                                                       2018     All Years
                                                  See Appendix C, Table 48, for all study year data.


                                             Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21                              94                                 Ex.&3,Associates
                                                                                              Stephen R. Braund    p. 125
                                           Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 45 of 83
As shown in Figure 40, the most commonly observed abnormalities in 2018 were Decrease in Resource Size
(45 percent of observations); followed by Disease/Infection (30 percent); Change in Texture of Meat (15
percent). The most common “other observation” of abnormalities in 2018 was More Parasites (10 percent;
Appendix C, Table 49).
Figure 40: Types of Observed Abnormalities, 2018

      100%

       90%

       80%

       70%

       60%

       50%

       40%

       30%

       20%

       10%

        0%
                2008      2009      2010     2011      2012      2013      2014      2015     2016      2017      2018 All Years
                         Disease/Infection                   Decrease in Resource Size          Change in Texture of Meat
                         Change in Smell of Meat             Other Observations
       Notes: See Appendix C, Table 49, for associated data
       Figure includes any abnormality type with at least 5% of observations; all other observations are lumped under "Other
       Observations."


         Stephen R. Braund & Associates, 2020.
Respondents who reported a decrease in resource size generally reported harvesting caribou that had less
fat than usual (“Just no fat – no fat at all”) or that seemed skinny to an unhealthy extent:
         [It was male] but that was [skinny]. No, [I didn’t use it. It was] too skinny, all the other ones
         were nice and fat. It was too skinny, all bones. Normally when they are healthy you can’t see
         through the ribs, but the one I got you could really see through the ribs—, really thin, barely
         any meat. (SRB&A Nuiqsut Interview November 2018)

         One of them was kind of unhealthy, super skinny. I can’t remember where. But I remember
         one of then was so skinny my grandma didn’t want it because she thought it was so sick. I
         ended up having to give it to my dog. It looked okay other than that it was so skinny. It was
         much smaller than it should have been for its age. (SRB&A Nuiqsut Interview November
         2018)

One resident harvested a caribou that was skinny, in combination with diseased or infected organs:
         Yeah, [it was skinny]. You could see the pelvic bone in the back. From the distance, it looked
         healthy, it looked good. But when we got close and personal to it… It was brownish and green.
         That’s when my brother stopped cutting. There was like a tumor or something on the stomach.
         That’s what made us stop hunting there was something hard on the belly button. We just cut
         the head off and [trails off]. (SRB&A Nuiqsut Interview November 2018)



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      95                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 126
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 46 of 83
A number of those who observed Disease/Infection noted pus or a slimy substance in the ribs and legs of
the caribou and discolored organs and/or meat 1:
        Actually I got four out of the five but the fourth one was a sick one. But the fourth one had the
        lumps on its knees. And that seems to be reported all the time. The workers keep reporting that
        to me, but by the time I got to it, it was with several other caribous, and it had the bigger
        antlers, and I got it, and it had one of those legs looked like a pus leg, but it was like a yellow
        gel. I don’t know, it was like this [yellow color] I was like this, skinning it, and then when I
        got to that I just decided to leave it. (SRB&A Nuiqsut Interview November 2018)

        One of the hind legs [other hunter] and I was cutting was green and the then leg had white
        pus bubbles. We got [that sick caribou] on the Spur Road. We maybe had a good 15-minute
        walk to [the harvest location]. After we were done cutting them up, security came up to us and
        said, ‘You can’t leave them out there.’ That was on the Spur Road. Security was asking, ‘What
        are you guys doing?’ … Green on the hind leg, meat, and the other one had white pockets
        right here, I really wanted one to cut it off, and open it and see what it is, and take pictures,
        the pockets are that big, right here, I was like what the hell, the best part, my brother has
        found them on the spine, those pockets, we didn’t eat them, we can’t. (SRB&A Nuiqsut
        Interview November 2018)

Observations of a Change in Texture of Meat were generally reported in combination with observations of
Disease/Infection and included meat and organs that were an unusual color and a tough or rough texture to
the meat and/or bones. In the following quote, a respondent noted discolored meat and jelly-ish texture
while butchering a caribou they harvested:
        We had one that had a jelly shoulder. When I brought it home, it looked normal. It didn’t smell
        different. It didn’t look different either. But when I took the skin off, the whole one side was
        just jelly, like it had been hit or kicked. It looked like a recovering bruise. The meat was
        discolored and dark. [That was] just on the one area. I was able to use the rest of it. Just the
        one front arm [was sick]. I should have saved it [to have it tested]. It had a lot more jelly that
        it normally does. (SRB&A Nuiqsut Interview November 2018)

One respondent noted the presence of an abnormal number of bot flies in one of the caribou they harvested,
saying,
        Last year was bad, this year we saw a few of the fluid things from the bot flies. We sent
        specimens to the borough last year. Bot flies. I brought this to our elders here in Nuiqsut and
        I let them look at this especially in the abdomen area. Along here. From the bot flies. There
        was bot flies sticking out the side of their body. There were holes about that big… There was
        one more that we knocked a caribou down but we saved only the hind end because of the same
        bot fly things. That was in Itqiliq. I decided to save the leg and the marrow. They wanted the
        fluid type of thing so I sent it to them [NSB] both times. (SRB&A Nuiqsut Interview November
        2018)

When asked by researchers what they thought caused the sicknesses observed in the caribou, most
respondents reported not knowing or were unsure what could have caused the disease/infection. Those
individuals who did discuss a cause for the abnormality cited wounds caused by injuries, contamination
from development, including spills on ice roads and tundra, and warmer weather:


1
 These observations likely include instances of Brucellosis, a common disease in the Teshekpuk and Central Arctic
Herd that is characterized by pus-filled swellings and swollen joints.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      96                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 127
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 47 of 83
        What I would think, my opinion—because you know, these ice roads, they don’t clean them
        too good. The air and oil, they [caribou] just eat the grass and everything around here and
        where you find them over here they are small and skinny, they are funky, the fur we couldn’t
        even use this year. The fur would just come off. That was the first time in my entire life I had
        seen that. (SRB&A Nuiqsut Interview November 2018)

        I think maybe it just stay too long around the pollution. Some of those cars they stay in the
        same place, and then you could see like a pollution line on the snow. Or you never know if
        they been having trouble with the equipment [resulting in spills]. Like I been out there, and if
        they have trouble, they just dump their antifreeze right on the tundra, wherever they broke
        down. They did that right in front of me…. But it’s like when they are out there no one is
        around and they can do anything. And that antifreeze is really attractive to the animals. That
        one time I was at my cabin and I left a little bit of that out, and I went in the cabin, and then
        when I went back out a white fox was licking that. It was on the nose and tongue. That’s what
        it was doing, licking on that. In my mind that fox probably died. But they do get attracted to
        that stuff. (SRB&A Nuiqsut Interview November 2018)

        There is more bot flies, maybe because of the warmer weather, I can’t exactly say. When I was
        little, when we used to watch the caribous migrate here, we would watch the caribous go crazy
        because of the bot flies. Here they, can’t go to the ocean [for insect relief] where it is cold.
        (SRB&A Nuiqsut Interview November 2018)

Several individuals indicated that all of the caribou they harvested during the 2018 time period were healthy,
although some reported hearing of other individuals harvesting sick caribou:
        No, I haven’t seen any sick caribou lately. They are all healthy and a lot of fat on them.
        (SRB&A Nuiqsut Interview November 2018)

        They’re all healthy, there wasn’t any sickness or any concerns. There was some weird stuff in
        one caribou, but that is the only thing I heard. (SRB&A Nuiqsut Interview November 2018)

The locations where respondents in 2018 reported harvesting caribou they perceived to be abnormal are
depicted in red on Map 24, and locations identified during previous study years (2008-2017) are shown in
gray. For the 2018 time period, respondents reported harvesting “abnormal” caribou in the overland area
west of the community, along the Spur Road and GMT1 road, on the Itqiliq River, and at a single location
on the East Channel. Locations of abnormal caribou were concentrated closer to the community than in
some previous years, where abnormal caribou were harvested upriver toward Ocean Point, Sentinel Hill,
and as far as Umiat.
During the 2018 household harvest survey, respondents were asked whether any of the caribou they
harvested were sick or injured. In 2018, 17 percent of households reported harvesting sick caribou, within
the range of previous years (Table 7). The number of sick caribou reported was also within the range of
previous study years, at 27 caribou, which accounted for seven percent of all caribou harvested. Households
reported using 19 percent of the sick caribou they harvested, somewhat higher than previous study years.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      97                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 128
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 48 of 83
                                                                                                                      BEAUFORT                                                                                                                                                                                              SEA
                                                                        Cape Halkett

                                                                                H
                                                                                     ar
                                                                                          ri
                                                                                               so
                                                                                                     n
                               T es h e k p uk                                                                        Ba                                                                                                                                                                                        Oliktok                                                                                                                                                Milne
                                   Lake                     Kogru R ive r                 Atigaru                                   y                                                                                                                                                                          (Uuliktuq)                                                                                                                                              Point
                                                                                           Point                                                                                        Oooguruk                                                                                                                 Point




                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                 (( !
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                          ((




                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                 (!(
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                          ( (




                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                        ( !
                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                  ((
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                          (


                                                                                                                                                                                                                                                                                                                                               ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                   !
                                                                                                                                                                                                                   (
                                                                                                                                                                                                                   (
                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                   (
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                   ( !
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                ((!  (!(




                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                   (              (
                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                  (
                                                                           pik




                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                               ((!
                                                                                                                                                                                                                                                                                                                                                               (!                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                               ! (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                      ((




                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(




                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                       lik er




                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((




                                                                                                      0 CD3
                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                             !


                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                            el
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                           ((




                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !

                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      !                                                  (
                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                         ann
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                   !(




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !



                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                      (!!
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                      (!(
                                                                                                                                                                                                                                                                                                      !
                                                                          iv




                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                    !!
                                                                                                      #
                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                  ! !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                  ( (
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                     !(




                                                                                                                                                                                      Ch




                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                  !

                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                 West
                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !(
                                                                                                                                                                                                                                                                            !                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           (




                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                       ik              ine
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !               (
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                    ( (  (




                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                           (!(
                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                      (
                                                                                                                                                      !
                                                                                                                                                      !!                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                      !
                                                                                                                                                      (
                                                                                                                                                      ((                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                 !




                                                                        R




                                                                                                                                                      (
                                                                                                                                                      !
                                                                                                                                                      (
                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                  !                                                      !!
                                                                                                                                                                                                                                                                                                                                                         ( (!
                                                                                                                                                                                                                                                                                                                                                          (!     !




                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      !




                                                                                     v




                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                    !(
                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           !                                     !!
                                                                                                                                                                                                                                                                                                                                                 ((!
                                                                                                                                                                                                                                                                                                                                                   (         (!
                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                   !(!
                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                               ( (




                                                                                                     lp
                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                 (



                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                 !(




                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                      !


                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                    Ka
                                                                                    o




                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                       !



                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                s i                 A




                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                               ( !
                                                                                                                                                                                                                                                                                                                                                                                         Kuparuk Sak
                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                  ((




                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                            each River e e CD2




                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                             !(                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                 ((                                                                                                          !
                                                                                                                                                                                                                                                                                                                                             (                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                              (!




                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                 ((




                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                      (
                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                      !                                            (
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                            ((
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                           (
                                                                                                                                                           (
                                                                                                                                                           !
                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !(
                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                 (




                                                                    Tingm
                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                      !             (
                                                                                                                                                                                                                                                                                                                    !   (
                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                      0 CD1
                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                               as




                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                   ((!
                                                                                                                                                                                                                                                                                                                                                                                    !(




                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                              ((
                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                   ! (!
                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                     k
                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                      (!




                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                           r




                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                      !!                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                     (!




                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                             !                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                                                      ( !
                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                               ( (




                                                                                                                                                                                                                                                                                                                                                                                                                       ( !
                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                        (!                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                     !                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                          C CD5 #
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                               !                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                ( (!
                                                                                                                                                                                                                                                                                                                                                                                                 (!                                                      ((
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                    (                                                                                                                                !




                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                 !!




                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                    !  (




                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                  (!(
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                ((!




                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                               !  (
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                    ((




                                                                                                      #




                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                            ( !
                                                                                                                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                     !      (!
                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                           ( (!




                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                            ! (   ( (
                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                  (  !!
                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                      (
                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                           (! (!
                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                   #
                                                                                                                                                                                                                                                                                                                                                                                                                   ((
                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                     !!




                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                          (!   (!
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                     ((
                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                    !                     ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                    !(
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                      (!                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                     !  (!
                                                                                                                                                                                                                                                                                                                                                                                                                         (                (!(           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !(




                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  !



                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!




                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      !(                                                                                 (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                            (      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                      ( (
                                                                                                                                                                                                                                                                                                                                                                                                                                      !                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                          ! ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                            !       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ! !                         !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                   !

                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                   ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                    (
                                                                                                                                                    !                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                       !                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (( (
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !                             (
                                                                                                                                                      (
                                                                                                                                                      !                                                                                                                                                                                               !!
                                                                                                                                                                                                                                                                                                                                                      ((                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                          (     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                           ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                              (!       (                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ( !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                    (!(




                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                        !!




                                                                                                                                                                                                                                                                                                                                                                                                                                    (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (!(




                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                           !((
                                                                                                                                                                                                                                                                                                                                                                                                                                            !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                             ! !                             !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (                                                                   !                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                    !
                                                                                                                                                    (                                                                                                                                                                                                                                                                                       (!(!
                                                                                                                                                                                                                                                                                                                                                                                                                                               (!                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !                                                                                                                                                         !   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                    !!
                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                                         (!   (
                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                    (!
                                                                                                                                                    !                                                                                                                                                                                                                                                                                   (!   (
                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                   !
                                                                                                                                                   ( (!
                                                                                                                                                      (!
                                                                                                                                                       (                                                                                                                         (
                                                                                                                                                                                                                                                                                 !                                                                                                                                                             (((!
                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                           !     !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                  ((




                                                                                                                                                     (
                                                                                                                                                     (
                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                    (
                                                                                                                                                    !
                                                                                                                                                    !




                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                     (
                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!(




                                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 (                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                             !((!
                                                                                                                                                                                                                                                                                                                                                                                                                                               !(
                                                                                                                                                   (
                                                                                                                                                   !(
                                                                                                                                                    !  (
                                                                                                                                                       !                                                                                                                         !
                                                                                                                                                                                                                                                                                 (                                                                                                                                                             !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                !( (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !(!( !




                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!




                                                                                                                                                                                                                                                                                !!




                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                   (!
                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (                          !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ( !




                                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                  (!
                                                                                                                                                   (
                                                                                                                                                   (
                                                                                                                                                   !
                                                                                      sh k)
                                                                                                                                                    (!
                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                          (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                             ! (




                                                                                                                                                 (!
                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                                           (


                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                           (




                                                                                                                                                 (
                                                                                                                                                 !
                                                                                                                                                 !
                                                                                                                                                 (
                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                    !
                                                                                                                                    (




                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                               (
                                                                                                                               !
                                                                                                                               (
                                                                                                                               !                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                          !(!
                                                                                                                                                                                                                                                                                                                                                                                           !(                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                              !
                                                                                                                              (
                                                                                                                              (!
                                                                                                                              !
                                                                                                                                (
                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                               !
                                                                                                                               (             (
                                                                                                                                             !                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                               (
                                                                                                                               !                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                          !(




                                                                                                                               (!




                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                              !!




                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                               (
                                                                                                                               !              (!
                                                                                                                                               (                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                (
                                                                                                                                (
                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                              (




                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                             !!
                                                                                                                                             (                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                    !                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                             (
                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ( !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                             (
                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   ((




                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                  (
                                                                                                0 # CD4




                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   !(
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                   !(




                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                              ((                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                !                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       (          (!
                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                    ( !(                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !(!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                    Fi kpi
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(                        (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                      !(                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                        !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                   E




                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                          !                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                   ( !(




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                         ( (
                                                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                         (  (
                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                 !(
                                                                                                                                                                                                                                                                                  !                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                          ((




                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                  (




                                                                                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      !(




                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                 ((                                                                                                                                       !
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 ((                                            (
                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                      (!




                                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                         ((




                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                          !(




                                                                                                                                                                                                                                                                                                                                                                                                                              (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                          (
                                                                                                                          !                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                             !              (
                                                                                                                                                                                                                                                                                                            !                           (!
                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                                                                                                                         (!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                       (




                                                                                                    0
                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                       ((((
                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                                                                           (                                               !!(!(!
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                       ((! (
                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   (                     (
                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                         (!                                                (
                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                            (   (




                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                                                  (



                                                                                                                                                                                                                                                                                                                                       !!
                                                                                                                                                                                                                                                                                                                                        (!




                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   !                                                                       !     !
                                                                                                                                                                                                                                                                                                                                                                                                ((
                                                                                                                                                                                                                                                                                                                                                                                                !(!




                                                                                                                                                                                                                                                                                        (!




                                                                                                                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                   ((




                                                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                              !(
                                                                                                                      (
                                                                                                                      !                                                                                                                                                                                                                                                                  (!!
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           (!     (




                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                    !                                                          (
                                                                                                                                                                                                                                                                                                                                                                               !




                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                           !  (
                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                          (




                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             ( (
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                  (
                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                                                                 ((
                                                                                                                                                                                                                                                                                                                                 (!(
                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                (                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                        !(                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                        !!
                                                                                                                                        (
                                                                                                                                        (
                                                                                                                                        !




                                                                                                                                        (!
                                                                                                                                        ((
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                        !!




                                                                                                                                         (
                                                                                                                                        ((




                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                        !
                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                               (!
                                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                      ((
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                     (




                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                     ((!
                                                                                                                                                                                                                                                                                                                                                     !  (
                                                                                                                                                                                                                                                                                                                                                       (!




                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                      !                                                                                                                     (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (




                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                             (
                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                     !                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !!
                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                 ((!
                                                                                                                                                                                                                                                                                   (                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                                 ( (




                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (




                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      !




                                                                                       u




                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                  !
                                                                                                              (
                                                                                                              !                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                (




                                                                                                                                                                                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                      !                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                 (




                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                      l      GMT-1
                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                         (




                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                       (!
                                                                                                                                                                                                                                                                                                                       ! (
                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              !                                                                         (
                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                              !
                                                                                           #
                                                                                           0
                                                                                   qa




                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                               (
                                                                                                                                                               !
                                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                                  ((




                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                  ((!
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                         (
                                                                                                         !                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                             (
                                                                                                                                                                                                                             !
                                                                                                                                                                   (
                                                                                                                                                                   !                              (
                                                                                                                                                                                                  !                                   (
                                                                                                                                                                                                                                      !
                                                                                                                                                               !
                                                                                                                                                               (




                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      !
                                                                                (I
                                                                                                                                                                       !
                                                                                                                                                                       (                 (
                                                                                                                                                                                         !
                                                                                                                                                                                 (
                                                                                                                                                                                 !




                                                                                 k                                                                                                                                 Tarn
                                                                                                                                                                           (
                                                                                                                                                                           !




                                                                                                    !
                                                                                                    .
                                                                                                              Nuiqsut
                                                                                                                                                                                                           (
                                                                                                                                                                                                           !




                                                                                                                                                                                                          !!
                                                                                                                                                                                                          (
                                                                                                                                                                                                                       ( !
                                                                                                                                                                                                                         (




                                                                               ee




                                                                                                                                                                                                           (
                                                                                                                                                                                                           !
                                                                                                                                                                                                          !!




                                                                                                                                                                                                           (
                                                                                                                                                                                                          ((           !




                                                                                                                                                                                                            ( !
                                                                                                                                                                                                           (!
                                                                                                                                                                                                           !   (
                                                                                                                                                                                                              (!
                                                                           r




                                                                                                                                                                                                            (
                                                                                                                                                                                                            !
                                                                                     GMT-2 #
 Ikp




                                                                                           0
                                                                       C
                                                                                                                                                                                                           !!
                                                                                                                                                                                                           ((




                                                                                                                                                                                                          !
                                                                                                                                                                                                          (
                                                                                                                                                                                                          (
                                                                                                                                                                                                          !
                                                                                                                                                                                                          (
                                                                                                                                                                                                          !
                                                                                                                                                                                                          !!
                                                                                                                                                                                                          ((!




                                                                                                                                                                                                          !
                                                                                                                                                                                                          (
                                                                                                                                                                                                          (
                                                                                                                                                                                                          !
                                                                                                                                                                                                          (
                                                                                                                                                                                                          !
                                                                                                                                                                                                            (

                                                                                                                                                                                                      (
                                                                                                                                                                                                      !




                                                                    dy                      h
                                                                                          oc                 Ocean
ikpuk Riv




                                                                                                                                                                                              (
                                                                                                                                                                                              !
                                                                J                                            Point
                                                             u




                                                                                                                                                                                                  !
                                                                                                                                                                                                  (
                                                                                                                                                                                              Meltwater
                                                                                 Ri tu
                                                                                     r




                                                                                                                                                                                       !
                                                                                                                                                                                       (
                                                                                   ve
                                                                                   u

                                                                                                                                                                                        (!
                                                                                                                                                                                       !!




                                                                                                                                                                                       !!
                                                                                                                                                                                       (
                                                                                                                                                                                       (  (




                                                                                                                                                                                        (
                                                                                                                                                                                        !
                                                                                                                                                                                        (
                                                                                                                                                                                        !
                                                                                                                                                                                        (
                                                                                                                                                                                        !
                                                                                                                                                                                        (
                                                                                                                                                                                       (!
                                                                                                                                                                                       ! (
                                                                                Ubl




                                                                                                                                                                   Itki l
          er




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               To
                                                                                                     Col



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i

                                                                                                                                                                          li
                                                                                                         vi lle




                                                                                                                                                                                                                                                                                                                                                                                                                  er
                                                                                                                                                                           k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                                                                                    R iv




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ri
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ve
                                                                                                                                                                                                                                                                                                                                                                      uk




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          r
                               National                                                                                                                                                                                                                                       ar
                                                                                                             R iv




                                                                                                                                                                                                                                                      K                     up                                                                                                                                                                                             lls
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Hi tch)
                                                                                                              er




                             Petroleum                                                                                                                                                                                                                                                                                                                                                                                                                                 e      i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hit pa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W imiq
                               Reserve                                                                                                                                                                                                                                                                                                                                                                                                                              (Q
                                                                                                                                                                           Ri
                                                                                                                                                                               ver




                             in Alaska
                                                                                                                                   An




                                                                    Umiat #
                                                                                                                                             ak




                                                                          *
                                                                                                                                               tuvuk
                                                                                                 i ver




                                            r
                                          ve                                                         r
                                                                                                R




                                                                                                le


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                    Ri                                                  nd
                                                                                                                                                     River




                              l l e                                                   ha
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                           vi
                       Col
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                               C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !




         ¯
                                             Map 24 - Harvest Locations where Respondents                                                                                                                                                                                                                               Year 11: November 2017
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                        - October 2018
                                               Harvested Abnormal Caribou, 2008 - 2018    !                                                                                                                                                                                                                             11 caribou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                   Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and                                                                                                                                                                                                 harvest locations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                                                                                                                                                                                        9 respondents
                                                 Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                 Panel, Inc., and a local panel of caribou experts, selected active and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                    Years 1-10: January                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !




                                                 knowledgeable caribou harvesters to interview. SRB&A interviewed 161                                                                                                                                                                                               2008-October 2017                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                 active harvesters from March 2009 through February 2019.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                                                    266 caribou
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ((!(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                    harvest locations
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                          Other areas may have been used for resource harvesting.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ((!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                    83 respondents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




               0   5    10           20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ((




                                                                      Stephen R. Braund & Associates
                       Miles                                                  P.O. Box 101480
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ((




                                                                         Anchorage, Alaska 99510                                                                                                                                                                                                                                                                                                            National Petroleum                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                      (907) 276-8222 info@srbak.com                                                                                                                                                                                                                                                                                                         Reserve Alaska
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ! (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !




                                                                               Ex. 3, p. 129
                   Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 49 of 83
Table 7: Household Harvest Survey Observations of Sick/Injured Caribou
                                   Percentage of HH
                                                                               Sick/Injured Caribou
                                      Reporting         Sick/Injured Caribou*
                Study Year                                                          Used by HH
                                     Sick/Injured
                                       Caribou               #           %          #         %
                   2011                  18%                21          6%          3        14%
                   2012                  24%                40         10%          6        15%
                   2013                  17%                33          7%          1        3%
                   2015                  15%                15          3%          1        7%
                   2016                  11%                26          7%          2        8%
                   2017                  21%                57         11%          2        4%
                   2018                  17%                27          6%          5        19%
                 All Years               18%               219          7%         20        9%
            Notes: ADF&G data for 2014 (Year 7) not reported due to low response rate.
            Stephen R. Braund & Associates, 2020.

Impacts on Harvesting Activities
In 2018, 68 percent of respondents reported one or more perceived Alpine-related impacts on their caribou
hunting 2, the highest since 2008, when 72 percent of respondents reported impacts on their caribou hunting,
although many reported impacts in 2008 were more general impacts that had occurred since the Alpine
development began 3 (Figure 41; Appendix C, Table 50). The number of impact observations in 2018 (80)
was also higher the previous eight study years (between 28 and 67 observations) and similar to the first two
years of the study (87 and 82 observations, respectively) (Appendix C, Table 50).
The most commonly reported impacts were related to helicopter traffic (42 percent of respondents, 30
percent of observations) and man-made structures (40 percent of respondents, 34 percent of observations).
Other sources of impacts reported by Nuiqsut harvesters in 2018 included plane traffic (20 percent of
respondents), “other” impacts (14 percent), oil company personnel (12 percent), and other traffic (eight
percent) (Figure 41; Figure 42). The percentage of respondents reporting plane impacts in 2018 (20 percent)
was higher than the previous eight study years, but within the range of all previous years (Figure 41;
Appendix C, Table 50). The percentage of respondents reporting “other” impacts, in addition to the
percentage of respondents reporting impacts associated with oil company personnel, was higher than any
previous year. In 2008 and 2009, respondents were more likely to report impacts related to man-made
structures—specifically pipelines—than in most subsequent years. This may be in part due to 2008 data
collecting documenting changes that started since the beginning of the Alpine development and because
residents were more likely to discuss indirect impacts (e.g., impacts of pipelines on caribou migration which
indirectly affects harvester success) earlier in the study. In 2018, 40 percent of respondents reported impacts
related to man-made structures, the highest since 2008 (Figure 41).
The increase in reported impacts in 2018 was also seen in the household harvest surveys, where the
percentage of households reporting Alpine-related impacts (53 percent) was the highest of any individual
study year (Appendix C, Table 52) and follows a trend of increasing impact reports during the household
surveys (Figure 43).



2
 The impacts discussed in this section are those that respondents believed were related to Alpine activities. It is not
possible to verify the source of all impacts, and in some cases respondents were unsure of the source of an impact.
3
  In subsequent years, interviewers were more careful to document only direct impacts that had occurred during the
study year, in order to allow for monitoring over time.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      99                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 130
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 50 of 83
Figure 41: Percentage of Respondents Reporting Alpine-Related Impacts on Caribou Hunting

                               80%

                               70%

                               60%
  Percent of Respondents




                               50%

                               40%

                               30%

                               20%

                               10%

                                        0%
                                                    2008    2009       2010       2011    2012      2013     2014      2015   2016    2017      2018
                                                            Helicopter Traffic                   Plane Traffic                  Other Traffic
                                                            Oil Company Personnel                Man-made Structures            Regulations
                                                            Seismic Lines or Activity            Other                          Any Impact
                                                            No Impact
                           See Appendix C, Table 50, for associated data.

Stephen R. Braund & Associates, 2020.
Figure 42: Percentage of Observations of Reported Alpine-Related Impacts on Caribou Hunting
                                             100%

                                             90%

                                             80%
                Percentage of Observations




                                             70%

                                             60%

                                             50%

                                             40%

                                             30%

                                             20%

                                             10%

                                              0%
                                                      2008 2009 2010 2011                2012 2013 2014 2015             2016 2017 2018          All
                                                          Helicopter Traffic               Plane Traffic                  Other Traffic         Years
                                                          Oil Company Personnel            Man-made Structures            Regulations
                                                          Seismic Lines or Activity        Other
                See Appendix C, Table 51, for associated data.


                                             Stephen R. Braund & Associates, 2020.


Nuiqsut Caribou Monitoring Y11 Report_Jan21                               100                                 Ex.&3,Associates
                                                                                                Stephen R. Braund    p. 131
                                             Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 51 of 83
Figure 43: Impact Observations, Household Harvest Surveys
                              60%



                              50%
   percentage of Households




                              40%



                              30%



                              20%



                              10%



                              0%
                                      2010        2011          2012    2013      2015   2016      2017         2018
                                             Alpine-related Impacts      Other Impacts   Avoiding Alpine Area

                       See Appendix C, Table 52, for associated data.

                               Stephen R. Braund & Associates, 2020.
The 2018 study year also showed 18 percent of households reporting avoidance of development areas
altogether, higher than previous study years (Figure 43; Appendix C, Table 52). This percentage may
actually be higher, as these observations were volunteered by respondents and not cued during the survey.
For further discussion of hunter avoidance, see the section below, entitled “Reported Avoidance of Use
Areas.” The types of impacts most commonly reported during the 2018 household harvest surveys were
“other” impacts (24 percent), impacts related to man-made structures (15 percent), helicopter traffic (15
percent), and other traffic (eight percent) (Figure 44). The percentage of households reporting man-made
structure impacts was higher than any previous year, while the percentage of households reporting
helicopter impacts was within the range of previous years (Appendix C, Table 53).
Across all study years, over 70 percent of active harvester respondents have reported experiencing Alpine-
related impacts on their caribou hunting during one or more study years, with over 50 percent reporting
impacts related to helicopter traffic, over 40 percent reporting impacts related to man-made structures, and
over 30 percent reporting impacts related to plane traffic (Figure 45).
Figure 46 shows the number of reported impacts on caribou hunting of all types by month for all study
years. Respondents do not always provide a specific month associated with a reported impact, instead
indicating that the impact did not occur at a specific time or was more of a general and ongoing
occurrence. The peak months for reported impacts in most years are June, July, and August, the same
months as peak caribou hunting activity (Figure 46, Figure 8). However, impacts are reported year-round.
In 2018, a somewhat higher percentage of impacts were reported to occur during the late fall, winter, and
spring months (October through May). In addition, a higher percentage of impacts were reported to occur
in June and July compared to many previous years. In general, it appears that more impacts were reported
to occur “year-round” in 2018.




Nuiqsut Caribou Monitoring Y11 Report_Jan21                101                                 Ex.&3,Associates
                                                                                 Stephen R. Braund    p. 132
                              Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 52 of 83
Figure 44: Impact Observations by Impact Types, Household Harvest Surveys, 2018

      50%

      45%

      40%

      35%

      30%

      25%

      20%

      15%

      10%

           5%

           0%
                                   Helicopter Airplane          Other          Oil    Man-Made Regulations Seismic    Other   Any Impact
                                    Traffic    Traffic          Traffic     Company Structures              Lines
                                                                            Personnel                      Activity
                                                                                       2018     All Years
                                  See Appendix C, Table 53, for all study year data.


                Stephen R. Braund & Associates, 2020.
Figure 45: Respondents Reporting Alpine Impact Types, At Least One Year
                                                                                       At Least One Year

                                  80%
      Percentage of Respondents




                                  70%

                                  60%

                                  50%

                                  40%

                                  30%

                                  20%

                                  10%

                                   0%




                                    Notes: See Appendix C, Table 54, for individual study year data.


                         Stephen R. Braund & Associates, 2020.


Nuiqsut Caribou Monitoring Y11 Report_Jan21        102                                 Ex.&3,Associates
                                                                         Stephen R. Braund    p. 133
                      Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 53 of 83
Figure 46: Percentage of Reported Impacts by Month
                                        60%


                                        50%
       Percentage of Reported Impacts




                                        40%


                                        30%


                                        20%


                                        10%


                                        0%
                                              Jan   Feb     Mar    Apr      May     Jun   Jul   Aug    Sep   Oct   Nov         Dec
                                                     2008                    2009               2010               2011
                                                     2012                    2013               2014               2015
                                                     2016                    2017               2018               All Years
                           See Appendix C, Table 55, for associated data.

                      Stephen R. Braund & Associates, 2020.
Map 25 shows the locations of Alpine-related impacts reported by respondents in 2018. In some cases,
respondents could not identify the location of an impact, noted that the impact was more general (e.g.,
general air traffic throughout the hunting season), or indicated that the impact occurred multiple times over
a longer time period (and therefore did not point out each location). The study team generally recorded
impact locations only when the respondent could identify the specific (i.e., point) locations where they were
when the impact occurred; however, in some cases, when residents indicated that the impact occurred over
a larger area, these impact locations were documented as a polygon instead of a point. As shown on Map
25, impacts in 2018 were primarily reported along the existing road system, to the west of the community,
and along the Nigliq and East channels of the Colville River Delta. Impacts related to helicopter and plane
traffic were located along the Spur Road and road to GMT-1, and at various locations along the Colville
River, Nigliq Channel, East Channel, and on Itqiliq River and Qakimak Creek. Impacts related to manmade
structures generally occurred along the road system between the community, the Nigliq bridge, and GMT-
1. Other traffic impacts were also reported along the road system (presumably trucks and other road
vehicles). Finally, one individual reported an “other” impact occurring near the mouth of the East Channel
(Map 25). The specific nature of these impacts are described in the sections below.

Impacts of Helicopter Traffic
As shown in Figure 41, 42 percent of respondents reported helicopter impacts in 2018, a higher percentage
than the last four years but within the range of all previous years (Appendix C, Table 50). Helicopter impacts
accounted for 30 percent of the reported impacts during the 2018 study period (Figure 42), lower than the
average of all years but within the range of previous years (Appendix C, Table 50). In recent years,
respondents suggested that construction of the CD5 and GMT1 roads had decreased (although not
eliminated) the need for helicopter traffic associated with development, which led to lower reports of
impacts from 2015 through 2017. CPAI has also adopted a number of measures meant to reduce impacts to
local subsistence hunters resulting from helicopter traffic. These measures include communication of daily


Nuiqsut Caribou Monitoring Y11 Report_Jan21    103                                 Ex.&3,Associates
                                                                     Stephen R. Braund    p. 134
                  Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 54 of 83
                                                                                             CD 3
                                                                                         #
                                                                                         0                                   !
                                                                     !
                                                                     r
                                                                           f
                                                                           !
                                                                           «   Alpin
                                                                                     e
                                                                                             CD 1             f
                                                                    CD 2   #
                                                                           0
                                                                                         #
                                                                                         0                    !
                                                                                                              «
                                                      CD 5
                                                             #
                                                             0
                                                                  f
                                                                  !
                                                                  «f !
                                                                     (               CD 4
                                                                   !
                                                                   « #0
                                 GMT-1
                                          !!
                                          ((                          !
                                                                      (                                                  f
                                                                                                                         !
                                                                                                                         «
                                         #
                                         0

              ee
                k                                                                                   !
                                                                                                    r
          r
   d   yC                                                                        !
                                                                                 .
Ju
                                                                       Nuiqsut
                                                                                                                                             Tarn


                    GMT-2    #
                             0

                                                                                         f
                                                                                         !
                                                                                         «


                                                                                                                                 Meltwater




                                                                                                                                    LEGEND


    ¯
                                             Map 25 - Perceived Alpine Related Impacts,
                                                                2018                                                     f
                                                                                                                         !
                                                                                                                         «       17 helicopter impacts
                                                                                                                                 14 respondents
                                               Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and
                                                                                                                                 11 structure impacts
                                             Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight
                                             Panel, Inc., and a local panel of caribou experts, selected active and
                                                                                                                         !
                                                                                                                         (       8 respondents
                                             knowledgeable caribou harvesters to interview. SRB&A interviewed 50
                                                                                                                                 2 other traffic impacts
                                             active harvesters in November 2018 and February 2019.                               2 respondents

0        2.5          5              10
                                                 Stephen R. Braund & Associates
                                                         P.O. Box 101480
                                                    Anchorage, Alaska 99510                         National Petroleum
                                                                                                                         !
                                                                                                                         r       4 plane impacts
                                                                                                                                 4 respondents
                     Miles                       (907) 276-8222 info@srbak.com                       Reserve Alaska
                                                                                                                             !   1 other impact
                                                                                                                                 1 respondent



                                                                            Ex. 3, p. 135
                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 55 of 83
flight plans to community entities and local residents and hunters via KSOP and a local Subsistence
Representative; daily helicopter coordination conference calls between community representatives and
helicopter operators; and documentation of complaints from local hunters by KSOP. In 2018, reports of
helicopter traffic were somewhat more common than the previous several years. Several individuals
indicated that the increased traffic was associated with oil and gas exploration and development in the NPR-
A to the west of the community:
        The only difficulty we had was with the choppers, that just makes it more difficult sometimes
        when they are flying around. They always want to fly around when we are having spring break
        up, end of May until second week of June, I think they are monitoring that. It’s always Conoco
        Phillips or BLM because they have been doing a lot of flying into NPR-A ever since there has
        been that stuff west of us. (SRB&A Nuiqsut Interview November 2018)

        The choppers for Conoco Phillips, they have a certain route for them to check out there, there
        was a white [helicopter] and a green, yellow, and white [helicopter]. I thought when they see
        you they would go higher. Every time I went back behind the dump, [the helicopter] would be
        crossing back and forth this way. I’m not sure where it would land; somewhere over there. It
        leaves from east, goes west, checks something out there and then goes back east. [The
        green/yellow/white helicopter], it never really bothered me. It was just that white one. Just in
        August. I never had any problems with me and my dad. (SRB&A Nuiqsut Interview November
        2018)

        There were choppers over here and choppers on this side on the North of Fish Creek. BLM,
        Conoco Phillips and also towards Atiguru, BLM was back here and also towards Teshekpuk
        Lake and Conoco Phillips was in this area a lot. They do a lot of studies right in the middle of
        caribou migration. We always tell them that there is a time when you should not do your
        studies, you are just harassing the caribou…. Stick picking will be in July right in the heart of
        caribou migration. That is what we are telling Conoco too, is that you better start hiring locals
        with sleds to go get those. They go back in June and July right in the heart of caribou
        migration. [Impacts are from helicopters]. And from GMT1 to GMT2, this whole area is all
        impacted by studies. The Fish Creek area. And then you have BLM back here in the northwest
        Teshekpuk [area]. Summer it starts picking up. We haven’t seen Teshekpuk herd come through
        yet, it is somewhere out there. It came and then turned back westward. We haven’t seen them
        since GMT1 and CD5 was being built…. The summer studies don’t bother us, it is just the
        choppers and the planes and that we are hearing their equipment out there. They stopped
        using the air boats too. (SRB&A Nuiqsut Interview November 2018)

Respondents also described helicopter activity to the east of the community along the East Channel in the
vicinity of Pisiktaġvik and Qakimak, associated both with COP and other operators:
        Chopper activities going on everyday during hunting, people been recording those, we have
        meetings with those oil companies, low flying choppers in the area, disturbance yeah. In this
        area [near Pisigtagivik] we have been seeing a lot of chopper activity. Yeah, that’s disturbing.
        One time when they had that meeting with ConocoPhillips, it was confirmed about helicopter
        activity in that area where we are hunting caribou. Conoco Phillips and oil companies.
        Armstrong, I think, USGS, they were doing a survey, couple years now, white geese, surveying,
        yeah. (SRB&A Nuiqsut Interview November 2018)

        Just the Alpine facility that deflects—the activity going to Nigliq, there was [helicopter traffic]
        around that area [East Channel], I probably think so because they were just mainly flying
        around this area [East Channel] I don’t know there’s different helicopters going out, I know




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     105                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 136
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 56 of 83
        they have different color codes and numbers on the tails, but I wouldn’t know which ones.
        (SRB&A Nuiqsut Interview November 2018)

Respondents noted that caribou reactions to helicopter traffic result in the caribou moving away from
hunters’ locations, making them inaccessible on foot. This is particularly common when residents are
hunting along riversides where all access to the caribou is on foot, or when hunting along roads without
access to four-wheelers or snowmachines. Even small disruptions in caribou—such as the caribou moving
away from riversides or to the other side of a lake, or moving more frequently and acting skittish—can
result in an unsuccessful harvest for a hunter:
        This side of the airport, lots of choppers that we were seeing below us. When we were up
        Itqiliq they were down below us. Seems like they were flying right above them [caribou], I
        don’t know what they were doing, there’s no reason for them [to do that], and I have no idea
        if they were tagging them or what. Yeah, couldn’t get chopper numbers or nothing, just I know
        they were scaring caribou, yeah, they were reacting to choppers flying. Yeah, [they become]
        a lot more skittish. Takes them awhile to calm down. (SRB&A Nuiqsut Interview November
        2018)

        That was another thing, when we were in Nuiqsut a couple days after shooting those caribous
        we were going after maybe five tuttu on the other side, but a helicopter landed right on the
        cliff… we were going to [get those caribous] but that helicopter scared them away. That one
        was black. And it was a big helicopter too. That one made me mad, all the other times I didn’t
        get mad, but [laughs]. (SRB&A Nuiqsut Interview November 2018)

        There was a couple of helicopters and a couple planes, and that was about it. They ran off,
        they booked it. That was in the middle of summer because it was hot. The place might have
        been near August. It’s always near Itqiliq. (SRB&A Nuiqsut Interview November 2018)

        Where we found them was on the Spur Road. We were like, ‘Why are they sticking around
        there?’ Then just when my brother was about to shoot them, a helicopter flew over and [the
        caribou] went around the lakes. That would take us one and a half hour to walk, which wasn’t
        happening… I believe it was ConocoPhillips, it was a green one, we could see it right there,
        it was green with a yellow stripe. July. He posted it, he notified the village, they did—they
        should have asked the village when your subsistence hunting time is. (SRB&A Nuiqsut
        Interview November 2018)

When asked to describe the helicopters causing the impacts, respondents most commonly reported
“Unknown Owner” (42 percent of observations) followed by “ConocoPhillips Helicopter” (25 percent), red
helicopters (13 percent), and helicopters for scientific activity (eight percent). A small percentage of
helicopters were described as black, blue, and blue and white (Appendix C, Table 56).

Impacts of Airplane Traffic
Impacts related to airplane traffic were reported by 20 percent of respondents (Figure 41), higher than the
previous five year average but within the range of previous study years (between two percent and 42 percent
of respondents) (Appendix C, Table 50). Impacts related to plane traffic accounted for 13 percent of impacts
in 2018 (Figure 42). Residents noted that plane traffic included regular flights to and from Alpine as well
as other plane traffic and resulted in caribou acting skittish or running away from the source of noise. Active
harvesters described 2018 impacts related to airplane traffic as follows:
        That time I went to Nanuq, there was a bunch of planes flying low, like really low. When I was
        going there, there was a bunch of them flying around and they were super low. Like 207s.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     106                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 137
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 57 of 83
        Flying back and forth. I haven’t seen [any other impacts] really, just those planes that were
        flying from Prudhoe. (SRB&A Nuiqsut Interview November 2018)

        [We were] hearing the planes take off from where it takes off over near Alpine. That was
        maybe right around here, a little farther. I saw the plane out there but it was hard to explain
        now because it has been a while. We went out there and we heard the plane coming and the
        caribou were already running and then we didn’t catch up with them because it started getting
        pretty rough out there. (SRB&A Nuiqsut Interview November 2018)

        I have noticed that [plane traffic] when I have travelled, I have seen caribou all the time. The
        plane I saw this year, that the caribou seemed alarmed. I have never seen them act like that.
        (SRB&A Nuiqsut Interview November 2018)

When asked to describe the airplane affecting their caribou hunting activities, respondents reported
“Unknown Owner” (50 percent of observations), followed by Alpine Airplane (20 percent), and an equal
number of observations of a Twin Otter, Cessna, and white airplane (10 percent each) (Appendix C, Table
57).

Impacts of Other Traffic
Eight percent of respondents reported impacts related to other traffic (i.e., not helicopters or airplanes) in
2018, similar to previous study years (Figure 41). These observations accounted for six percent of Alpine
impact observations, somewhat lower than the past several years (Figure 42). In most cases, participants
noted that road traffic on recently built roads to CD5 and GMT1 and along the Spur Road causes caribou
to avoid the area or reduces hunting success in the vicinity of the roads. Respondents provided the following
descriptions of the impacts of road traffic on their caribou hunting activities in 2018:
        The volume of gravel trucks and the presence they have are making our caribou go away.
        That’s a lot of traffic and that’s a lot of unwanted noise. They are going to avoid all those
        trucks. (SRB&A Nuiqsut Interview November 2018)

        Industrial cars, the pipeline, the trucks—when they go by, those big loaders, those caribous
        are gone. About year-round, we’re going to test it out this winter, me and my brother are
        getting ready to go look for them…. Once they hear one of those big trucks, ‘Boom!’ They are
        gone. (SRB&A Nuiqsut Interview November 2018)

Impacts of Oil Company Personnel
Twelve percent of respondents in 2018 reported experiencing impacts related to oil company personnel,
higher than any previous study year (Figure 41). Impacts related to oil company personnel accounted for
eight percent of all impact observations (Figure 42). In most cases, Nuiqsut active harvesters reported
encountering oil company personnel on the local road system. In several cases, residents indicated that they
were questioned by oil company personnel or were told by personnel that they were in a restricted area:
        And I got one controversial caribou I need to talk about too. That was on that GMT 1 road.
        On that road I got one caribou, near the road, and then we were forced to stop hunting there.
        Just this time. This spring. We were out hunting out there, and then they come out there and
        they stop us and they tell us that we are not able to hunt there no more. And yet we have an
        assurance from Conoco Phillips that we can be hunting there no matter what. That’s
        disrupting my caribou hunt! And then I never go again because of the security. That is not
        right. That was in May. June. First part of June. There was five caribous, and we just wanted
        one for the whaling feast, just one. That was right in the middle of where this took place. Do




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     107                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 138
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 58 of 83
        they have a right to tell us to stop hunting in that area? Do they have a right? That is not right.
        I want you to put that in writing. (SRB&A Nuiqsut Interview November 2018)

        I went there, last week, two weeks ago, I went to Nuiqsut road, and I was driving and they say,
        ‘What are you doing here?’ and I say ‘I’m hunting the caribou, I see them right there,’ and he
        said, ‘No sir you have to turn around.’ I say, ‘What do you mean I have to turn back?’ He
        said, ‘Sir, I’m sorry.’ I think it was a state road, connected to an Alpine road. (SRB&A
        Nuiqsut Interview November 2018)

        The people working the employees for the oilfield, they say we have to stop, we tell them we
        know the rules and regulations, they always want us to know them, just in case. (SRB&A
        Nuiqsut Interview November 2018)

        We got [that sick caribou] on the Spur Road. We maybe had a good 15-minute walk to [the
        harvest location]. After we were done cutting them up, security came up to us and said, ‘You
        can’t leave them out there.’ That was on the Spur Road. Security was asking, ‘What are you
        guys doing?’ (SRB&A Nuiqsut Interview November 2018)

Impacts of Man-made Structures
Impacts related to man-made structures were reported by 40 percent of respondents in 2018, which is higher
than every individual study year since 2008 (Figure 41; Appendix C, Table 50). As shown in Appendix C,
Table 58, roads/bridges accounted for 41 percent of man-made structure impact observations, followed by
general infrastructure (30 percent), pipelines (19 percent), and ice roads and bridges (seven percent). Roads
and bridges have emerged as a reported impact in the last four study years, since the CD5, GMT1, and
connected Spur roads were built.
Impacts associated with man-made structures as reported by active harvester respondents included the
overall increasing presence of permanent infrastructure (e.g., the CD5 and Spur roads and the bridge over
Nigliq Channel) and avoidance of these areas by some hunters; pipelines, roads, and other infrastructure
blocking hunters from shooting at caribou; difficulty crossing or traveling on and off roads; and changes in
caribou distribution and behavior due to the presence of bridges, roads, and pipelines. Several individuals
repeated a concern from the past couple of years that the roads are too high and therefore act as a barrier to
both caribou and hunter movement. Several individuals reported safety issues using the ramps along the
road which are meant to provide access for local subsistence hunters, while one reported a need for
additional ramps. COP has worked with the community to address concerns in specific locations, and in the
winter of 2019 (after Year 11 interviews) added a ramp and upgraded existing ramps along the road system.
However, during the 2018 study year respondents continued to report impacts along the road. Residents
described impacts on hunter access associated with road height and design as follows:
        You guys ever driven out there? [The ramp] is so high! There is an ATV pad and they built a
        ramp. There are maybe three miles between each one. There is no slope. If you fall you are
        going to fall 15 or 20 feet high. I don’t like that road. I got stuck at their ramp with my
        snowmachine. From Nigliq bridge all the way west it is really high. We tell them to knock it
        down. It is too high. I got stuck and had to call for help on my snowmachine. They put a stop
        sign where you have to stop on the ramp and I got stuck. Slowly they are working on them
        but—I went out in April. I go shortcut by Kuukpik pad. ’ (SRB&A Nuiqsut Interview
        November 2018)

        There are certain areas that are too steep. They do need to make more of them [ramps]…
        Yeah, because there’s none [no ramps] on the Spur Road, and it’s good. But from the dump
        to KPAD I have never had any problems., just toward GMT1, we should show them where to



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     108                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 139
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 59 of 83
        put them, I mean, I know four places that they should put them. (SRB&A Nuiqsut Interview
        November 2018)

In addition, several individuals reported that the presence and design of infrastructure affects caribou
movement, particularly linear infrastructure such as roads and pipelines:
        Well, structures. Roads. One is that GMT road being so high, you could see it from miles
        away. So they tend to follow that road, and some of them do cross, but not that many. Pretty
        much year round. And it could be the traffic on the road too. (SRB&A Nuiqsut Interview
        November 2018)

        Just the bridge, that took a lot of hunting rights to cross the bridge because when the caribou
        don’t want to cross that way, they don’t want to cross that way, they are scared of the bridge,
        they went the opposite way, they didn’t go in the water. I think it looks dangerous to them;
        that was curious to me. Why wouldn’t they go in the water and walk by it, but they… yeah, by
        that bridge. That bridge took most hunting rights away from people that go hunting over there
        because they are not around. That was in August. (SRB&A Nuiqsut Interview November
        2018)

        This high part—even thought they tried to put ramps where four-wheelers can go through,
        they still have no way of knowing how to make it so the caribou could go through. I don’t know
        why. You could tell that’s an impact. (SRB&A Nuiqsut Interview November 2018)

        The pipeline [affected my hunting]; they [caribou] stay close to the road but do not want to
        cross. (SRB&A Nuiqsut Interview November 2018)

Respondents also expressed the belief that the presence of the GMT1 and Spur roads, in addition to
associated traffic and hunting activities, has resulted in changes to caribou distribution in the region which
requires residents to use the roads to access herds that are located farther north and west:
        Probably, I’m pretty sure if GMT wasn’t here they would be going that way, there used to be
        always some over here [west of the community] but now there’s nothing, you have to go 20
        miles. Not as much [caribou] as we used to [see]. The ones that stay right here I think stay
        all year [nearby the bluffs east of Itqiliq]. Once in a while probably, they are the ones that
        migrate, I don’t know. Last week we saw two big bulls right here by Puviqsuq, you could still
        see the tracks right here [Puviqsuq]. (SRB&A Nuiqsut Interview November 2018)

        Well, today, I’m seeing a lot of impact on the caribou on the new development going on. Ever
        since GMT 1 and GMT2 caribous are kind of, their migration patterns are shifting every year.

        Just the height of the bridge if they could lower it and change the color, the caribou skin sees
        a long ways, the yellow orange they can see a long ways, the silver of the pipeline, that’s what
        we noticed they avoid, when we couldn’t get caribous in Anaktuvuk they were only on this
        side, but they weren’t on this side. They should change the color of the bridge. Maybe they
        could do brown or green? You could see orange and yellow for a long ways. (SRB&A Nuiqsut
        Interview November 2018)

        And I don’t know if it was just me who noticed, but I noticed that going out for drives on GMT
        1 the caribou don’t come into this area very often any more. I hardly see any in this area at
        all. Year round [they are staying to that other side]. (SRB&A Nuiqsut Interview November
        2018)




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     109                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 140
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 60 of 83
        And you know that ice road that they built towards Stony Hill. That was impacting our hunting.
        Puviqsuq. Right by the south side of us. That new road by Conoco. Ice road they made an ice
        road all the way there. And kind of swept away our caribous. It goes right past Pingo Beach.
        It is a new well that they built. (SRB&A Nuiqsut Interview November 2018)

Respondents also noted that the roads and associated infrastructure create more situations where hunters
have to take human safety into account. Several individuals described the difficulties associated with
hunting near human activity and man-made infrastructure, indicating that when caribou are situated
between hunters and infrastructure, hunters must either relocate themselves (if possible) or abandon the
hunt. One individual noted that hunting near development presents a new set of challenges which must be
taught to younger hunters. Active harvesters described the impacts of man-made structures on hunting
safety as follows:
        I did go out there [GMT1] but there was hardly anything out there. The caribous that were
        out there stayed right by the pipeline. I really wanted to shoot some caribous that were right
        by the pipeline, but I didn’t want to shoot towards the pipeline. (SRB&A Nuiqsut Interview
        November 2018)

        When I brought [other resident] out, I was going to teach her how to cut a tuttu by herself.
        She already knows how to shoot a gun. I teach her that, to look before shooting: ‘Now see this
        oil rig, that oil rig, and that oil rig, and that’s where town is, and we can’t shoot in any of
        those directions.’ So, yeah, I had to teach her about that. That’s kind of why she learned on
        the GMT1 road because she could shoot this way [south]. But the thing is this little area, they
        like that. Right before, the first oilrig that you hit, it’s before that one. Yeah, KPAD, right
        before that…. The workers were right here, Nuiqsut was right here, the oil rig you could see
        on the other side of the river, [you have] CD5, KPAD—so it’s hard. After KPAD the tuttu
        really like the swampy [vegetation], I don’t know what you call it, it’s swampy when you get
        off the road, but they are always over there. (SRB&A Nuiqsut Interview November 2018)

        The worst is when they are by the pipeline, we can’t shoot toward the pipeline. Workers had
        to stop and wait ‘til we’re done, I tried to scare them [away from] the pipeline; they just looked
        at me. My brother was mad, it was that damn pipeline, we couldn’t shoot it because we’d hit
        it and go to jail. I hate that pipeline. (SRB&A Nuiqsut Interview November 2018)

        Well, it was kind of hard hunting over here. I was out here where I saw them, and I had to go
        around where I saw them to avoid shooting at the oil fields. (SRB&A Nuiqsut Interview
        November 2018)

While this section focuses on the negative impacts of man-made structures on caribou hunting activities,
hunters acknowledged in 2018 that they continue to use roads for caribou hunting, and for many, roads
provided access to hunting areas that they would not otherwise be able to access. During the 2018 household
harvest surveys, the study team added questions regarding road use in order to better characterize use of the
road system for the community as a whole. As shown in Table 8, just over half of households (54 percent)
reported using the road system to hunt caribou in 2018. Use of roads lessened somewhat with distance from
the community (e.g., 40 percent of households used the road between Alpine CD5 and GMT-1 versus 52
percent of households who used the Spur Road). In addition, the percentage of households using the road
east of the Spur Road toward Alpine was substantially lower than other road sections. It is unknown why
fewer households use certain portions of the road system; however, possible reasons for decreased use
include distance from the community, more concentrated nature of drill sites and roads in certain areas, or
the relative lack of caribou in certain areas (e.g., in the middle Colville River Delta). In order to access the
roads connecting Alpine, CD5, and GMT-1 by vehicle, one must travel along the Spur Road; hence, use of
this area is naturally higher than use of other road areas.


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     110                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 141
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 61 of 83
Table 8: Nuiqsut Household Use of Roads for Caribou Hunting, by Road Area, 2018
                            Road Area                     Percentage of Households Usinga
               Any roads                                                54%
               Spur Road (Area 1)                                       52%
               East of Spur Road toward Alpine (Area                    10%
               2)
               West of Spur Road to CD5 (Area 3)                         45%
               Between CD5 and GMT-1 (Area 4)                            40%
               Note: CD5 (Colville Delta 5); GMT-1 (Greater Mooses Tooth 1)
               a
                 Total number of households was 70.
               Stephen R. Braund & Associates, 2020

Of the households who used roads in 2018, 50 percent cited the ease of access to hunting areas as their
reason for using the road, while around one-quarter mentioned the lack of access to non-road methods of
transportation (i.e., did not have a boat or snowmachine) (Table 9). A total of 18 percent of households
reported using roads due to the availability of caribou along the road system. Of those households who did
not use roads in 2018, 38 percent cited a preference for non-road modes of transportation (e.g., boats), while
25 percent indicated that they avoided roads due to industry. A total of 13 percent cited a general preference
for other forms of (non-road) hunting. In summary, 46 percent of households reported not using roads, and
a majority of those households indicated they did not use roads due to personal preferences, including
preferred or available transportation methods, or general avoidance of industry.
Table 9: Reasons for Using or Not Using Roads for Caribou Hunting, 2018
                                       Percentage of Households     Percentage of Households Not
                     Reason                   Using Roadsa                  Using Roadsb
            Ease of use                           50%                             –
            Transportation method                 26%                           38%
            Avoid industry                          –                           25%
            Resource availability                 18%                            9%
            Personal preference                     –                           13%
            Security restrictions                   –                            3%
            Funds                                  3%                             –
            No reason specified                   16%                           16%
            a
              Total number of households using roads was 38.
            b
              Total number of households not using roads was 32.
            Stephen R. Braund & Associates, 2020

While impacts related to man-made infrastructure, including hunter avoidance, have occurred over the study
years, Nuiqsut hunters continue to harvest caribou in proximity to these areas. As shown in Table 10, over
the 11 study years, between three and 36 percent of reported caribou harvests have occurred within 2.5
miles of infrastructure, and between 12 and 61 percent of respondents have reported harvesting caribou
within 2.5 miles of infrastructure. Years 2015 through 2018 show an uptick in the number and percentage
of caribou harvested within 2.5 miles of infrastructure, which likely reflects use of the Spur Road, CD5
road, and GMT1 road by residents to hunt caribou, as well as the increasing presence of infrastructure
within previously used harvesting areas. The percentage of caribou harvested within 2.5 miles of
infrastructure in 2018 (36 percent) was higher than previous study years, and the percentage of respondents
harvesting caribou in those areas (59 percent) was on the high end of previous years. It is important to note
that the percentage of harvests occurring within 2.5 miles of infrastructure will naturally increase as
infrastructure moves closer into the community’s core hunting area.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     111                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 142
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 62 of 83
Table 10: Nuiqsut Caribou Harvested Within 2.5 Miles of Infrastructure
                                                 Within 2.5 Miles of Infrastructure1
                                                                        Number (%) Respondents
                 Study Year      Number (%) Caribou Harvested              Harvesting Caribou2
                 2008                         28 (8%)                            15 (42%)
                 2009                        32 (11%)                            11 (24%)
                 2010                        45 (12%)                            18 (33%)
                 2011                        56 (17%)                            23 (42%)
                 2012                        57 (16%)                            20 (38%)
                 2013                          7 (3%)                             6 (12%)
                 2014                        58 (11%)                            20 (36%)
                 2015                        88 (22%)                            26 (53%)
                 2016                        87 (28%)                            24 (44%)
                 2017                        88 (28%)                            38 (61%)
                 2018                        93 (36%)                            27 (59%)
                 1 Each year is analyzed based on permanent infrastructure present during that
                 year. In 2017, infrastructure related to the CD5 and GMT 1 project was added to
                 the analysis for those years.
                 2 Percentages are based on the number of respondents who reported successful
                 harvests during the study year, not the total number of active harvester
                 respondents.
                 Stephen R. Braund & Associates, 2020.


Because the Nuiqsut Caribou Subsistence Monitoring Project and associated data collection did not begin
until after construction of Alpine Satellites CD1 through CD4 was complete, pre-development data on
caribou harvest levels in those areas are not available. Thus, it is not possible to provide pre- and post-
development comparisons – such as number of caribou harvested by harvest location - for those (CD1
through CD4) developments. However, it is possible to provide such pre- and post-development
comparisons for areas west of Nigliq Channel, including areas surrounding the Nigliq Channel bridge, Spur
Road, CD5 road and pad, and GMT1 road, which were all constructed at least six years after data collection
began. Such comparisons can help understand whether harvests or harvest activity has decreased or
increased within project vicinities from baseline conditions. As shown in Table 11, harvests in the area of
infrastructure built after the monitoring study began (Map 26) have varied on annual basis with an increase
in 2018 over previous years (35 percent of caribou harvested compared to between 11 and 26 percent in
previous years). The percentage of respondents harvesting caribou within the infrastructure area (54
percent) was on the high end of previous years. Thus, the data indicate that while caribou have always been
harvested in substantial numbers within the currently developed area, recent road construction has possibly
increased the amount harvested within that area.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     112                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 143
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 63 of 83
                                                                                                                                                                                                                                                                                                              SEA
"
)



                                                                                                            T
                                                                                                   A U FO R
                                                                                                BE




                                                                                                                                                                                                                                                                                                                                                                 nnel
                                                                                                                                                                                                                                                                                                                                                              Cha
                                                                                                                                                                                                                                                                                                                                                               it
                                                                                                                                                                                                                    d




                                                                                                                                                                                                                                                                                                                                                           uġ vi
                                                                                                                                                                                                                  or
                                                                                                                                                                                                                -Fi
                                                                                                                                                                                                             CD3
                                                                                                                                                                                                                                                                                                                                                                            ua




                                                                                                                                                                                                                                                                                Tamayay
                                                                                                              Ni
                                                                                                                                                                                                                                                                                                                                                                           r




                                                                                                                                                                                                                                                                                                                                                      Ilaaqt
                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                    #
                                                                                                                                                                                                                                                                                                                                                                         ig




                                                                                                                                                                                                                                            (!
                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                   !!




                                                                                                                                                                                                                                                   !!
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                    (




                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                   (




                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                          (
                                                        Ni
                                                         krua
                                                            pai
                                                              tc
                                                               h
                                                                                                                                                                                                                                                                                                                                                                       kp




                                                                                                               ġ liq




                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                     u




                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                    !!
                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                                                                                            a
                                                        "
                                                                                                                                                                                                                                                                                                                                                                    u
                                                        )
                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                                                           !(




                                                                                                        Ni
                                                                                                         ġli
                                                                                                           q/")                                                                                                                                                                                                                                                           Ch




                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                                                                                                                                                                      K
                                                                                                        Woods
                                                                                                                                                                                                                                                                                                                                                                      st




                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                   Ea




                                                                                                                                                                                                                                                                                       ak
                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                                               (
                                                                                                                      Ch




                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                 !!
                                                                                                                                                                                                                                                                 (
                                                                                                                        an
                                                                                                                                                                       ne
                                                                                                                                                                      pi                                                                                                                                                                  Pi
                                                                                                                                                                                                                                                                                                                                           si
                                                                                                                                                                                                                                                                                                                                            kt
                                                                                                                                                                                                                                                                                                                                             aġv
                                                                                                                                                                                                                                                                                                                                               ik




                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                         !
                                                                                                                                                                     Al


                                                                                                                          nel




                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                                                                                                                          )




                                                                                                                                                                                                                                                                                                        Chan
                                                                                                                                                                                                                          # CD1
                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                        (




                                                                                                                                                    CD2                                                                                                                                                                                           Aa
                                                                                                                                                                                                                                                                                                                                                   nay
                                                                                                                                                                                                                                                                                                                                                     yuk
                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                          ((
                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                          !(




                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          (

                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                               !        !!
                                                                                                                                                                                                                                                        ((
                            ek




                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                           (!(
                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         (!
                                                                                                                                                                                                                                         !(
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                   (!( !




                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                        ((




                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                  !     !
                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                (!
                                                                                                                                                                                                                                 ((     !
                                                                                                                                                                                                                                        (




                                                                                                                                                                                                                                !!
                                                                                                                                                                                                                                (   (
                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                           ( (
                                                                                                                                                                                                                           !   (!
                                                                                                                                                                                                                                (!




                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                               !!
                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                              (!
                                                                                                                                                                                                                               (




                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                !!(
                                                                                                                                                                                                                             !!      (
                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                !




                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            !


                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                           (
                                                                                                                                                                                                                           !   (!
                                                                                                                                                                                                                               !(




                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                         ((
                                                                                                                                                                                                                          (
                                                                                                                                                                                                                          !
                                                                                                                                    0
                                                                                                                                    #




                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         !
                                                                                                                                                                 !
                                                                                                                                                                 (
                                                                                                                                                                                       !
                                                                                                                                                                                       (                             (
                                                                                                                                                                                                                     !
                                                                                                                                                (
                                                                                                                                                !                                                                (
                                                                                                                                                                                                                 !
                                                                                                                                        (
                                                                                                                                        !                !
                                                                                                                                                         (                                 (
                                                                                                                                                                                           !
                                                                                                                                        !
                                                                                                                                        (
                          re




                                                                                                                                        (!
                                                                                                                                        !(
                                                                                                                                         !




                                                                                                                                    !
                                                                                                                                    (
                                                                                                                                    (
                                                                                                                                    !
                                                                                                                                            (
                                                                                                                                           (!
                                                                                                                                        (
                                                                                                                                        !
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                         (




                                                                                                                                     (!
                                                                                                                                     !
                                                                                                                                          (!
                                                                                                                                         (
                                                                                                                                         !




                                                                                                                                      (
                                                                                                                                         (
                                                                                                                                         !




                                                                                                                                         (!
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                         (!
                                                                                                                                         !(
                                                                                                                                          !
                                                                                                                                          (
                                                                                                                                          !




                                                                                                                                        !!
                                                                                                                                          (
                                                                                                                                          (
                                                                                                                                          !




                                                                                                                                        (
                                                                                                                                          (
                                                                                                                                          !                                                             (
                                                                                                                                                                                                        !




                                                                                                                                        (!
                                                                                                                                        !
                                                                                                                                        !
                                                                                                                                        (
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                    (
                                                                                                                                    !    (
                                                                                                                                         (
                                                                                                                                         !
                                                                                                                                                                                                   (
                                                                                                                                                                                                   !




                                                                                                                                                                                               (
                                                                                                                                                                                               !

                                                                                                                                                                                                   !(
                                                                                                                                                                                                    (
                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                            ne
                         C




                                                                                                                                                                                   (
                                                                                                                                                                                   !
                                                                                                                                                                                   (
                                                                                                                                                                                   !
                         sh




                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                         (
                                                                                                                                                                         !
                                                                         CD5
                        Fi
                                                                                                                                                                         (
                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                                                  )
                                                                                            0
                                                                                            #                             Apk
                                                                                                                            uġa
                                                                                                                              ruk")                                                                                                                                                                                                               Qa
                                                                                                                                                                                                                                                                                                                                                   kim a
                                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                           Ku
                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                                                             Nanuq
                                                                                            (
                                                                                            !




                                                                                                                                (
                                                                                                                                !
                                                                                            (
                                                                                            !




                                                                                                                            (
                                                                                                                            !           (
                                                                                                                                        !                    (
                                                                                                                                                             !       (
                                                                                                                                                                     !




                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                      (
                                                                                                                      !




                                                                                                              (
                                                                                                              !                                      (
                                                                                                                                                     !
                                                                                                (
                                                                                                !   (
                                                                                                    !
                                                                                                          (
                                                                                                          !                                              "
                                                                                                                                                         )

                                                                                                                                                              0 CD4-Nanuq
                                                                                        (
                                                                                        !




                                                                                                                                                                               (
                                                                                                                                                                               !
                                                                                                                          up




                                                                                                                                                                               (
                                                                                                                                                                               !
                                                                                                                  Nu




                                                                                                                                                              #                (
                                                                                                                                                                               !
                                                                                                                                                                       (
                                                                                                                                                                      (!



                                                                                                                                                                         (!
                                                                                                                                                                         !
                                                                                                                                                                         !!
                                                                                                                                                                         (



                                                                                                                                                                           (
                                                                                                                                                                      (!
                                                                                                                                                                       (
                                                                                                                                                                       (
                                                                                                                                                                       !
                                                                                                                                                                       (
                                                                                                                                                                       !




                                                                                                                                                                         !!
                                                                                                                                                                          (
                                                                                                                                                                          (




                                                                                                                                                                         (
                                                                                                                                                                     (!
                                                                                                                                                                      (
                                                                                                                                                                      (
                                                                                                                                                                      !
                                                                                                                                                                      (
                                                                                                                                                                      !
                                                                                                                                                                      !
                                                                                                                                                                      !




                                                                                                                                                                     (
                                                                                                                                                                     !
                                                                                                                                                                     !
                                                                                                                                                                     !
                                                                                                                                                                     (




                                                                                                                                                                                           (
                                                                                                                                                                                           !
                                                                                                                                                                                           (
                                                                                                                                                                                           !
                                                                                                                      i qs
                                                                                    (
                                                                                    !




                                                                                                                            aqu ur R
                                                                                                                             ut




                                                                                                                                                                                                            !!
                                                                                                                                                                                                            ((
                                                                               !(

                                                                     (
                                                                     !   (
                                                                         !
                                                                 (
                                                                 !
                                                                                                                                l
                                                                                                                                Sp
                                                            (
                                                            !




                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                          ((
                                                                                                                                 l




                                                        (
                                                        !
                                                                                                                                  ur oad




                                                                                                                                                                                                                                                                  !!
                                                                                                                                                                                                                                                                  ((


                                                    (
                                                    !
                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                         ((
                                              (
                                              !




                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                               (
                                                                                                                                    ak




                                                                                                                                                             Ni
                                                                                                                                                              ġl
                                                                                                                                                               iv
                                                                                                                                                                ik
                                          (
                                          !




                       GMT1
                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                    !




                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                    !
                                      (
                                      !                                                                                                                  "
                                                                                                                                                         )
                          0
                          #
                                                                                                                                                             Uy
                                                                                                                                                              aġa
                                                                                                                                                                ġvi
                                                                                                                                                                  i
                                                                                                                                                                  t
                                  (
                                  !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                        (

                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                              !   (!
                                                                                                                                                                                                                                                                                                                  !(
                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                          !




                                                                                                                                                     "
                                                                                                                                                     )                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                         (

                                                                                                                                                                                                                                                                                                                                                                        !!
                                                                                                                                                                                                                                                                                                                                                                        ((
                                                                                                                                                                                                                                                                                                                                                                             !!
                                                                                                                                                                                                                                                                                                                                                                             ((
                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                     !!
                                                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                 !




                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                                             !

                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                                                                          !

                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                   Put
                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                   )

                                                                                                                                                                                           !
                                                                                                                                                                                           .
                                                                                                                                    Nuiqsut
                                              National
                                                                                                                                                             Na
                                                                                                                                                              pas
                                                                                                                                                                ulu")
                                              Petroleum                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                  )     Ka
                                                                                                                                                                                                                                                                                                                         yak
                                                                                                                                                                                                                                                                                                                           tua
                                                                                                                                                                                                                                                                                                                             gia
                                                                                                                                                                                                                                                                                                                               k
        GMT1                                  Reserve
    0
    #
                                              in Alaska                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                                                                )             I
                                                                                                                                                                                                                                                                                              tqi
                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                iqppa
                                                                                                                                                                                                                                                                                                    a

                                                                                                                                                                 "
                                                                                                                                                                 )
                                                                                                                                                                 "
                                                                                                                                                                 )
                                                                                                                                                                                                                                                                                                    ConocoPhillips Alaska,


    ¯
                                                                     Map 26 -                                                                                                                                                                                                                      Inc. (COP) Infrastructure
                                                                                     "
                                                                                     )
                                                    2014 to 2018 Infrastructure Analysis Area
                                                                                          "
                                                                                          )                                                                                                                                                                                                                            Infrastructure Analysis
                                                                                                                                                                                                                                                                                                                       Area (2.5 mile buffer
                                                                                                                                                                                                                                                                                                                       of infrastructure)
                                                    Under contract to ConocoPhillips Alaska, Inc., Stephen R. Braund and
                                                  Associates (SRB&A), in coordination with Kuukpik Subsistence Oversight                                                                                                                                                                                 "
                                                                                                                                                                                                                                                                                                         )             Local Placename
                                                  Panel, Inc., and a local panel of caribou experts, selected active and
                                          "
                                          )       knowledgeable caribou harvesters to interview. SRB&A interviewed "
                                                                                                                   ) 121                                                                                                                                                                                #
                                                                                                                                                                                                                                                                                                        0              COP Existing Pad
                                                  active harvesters from November 2013 through February 2019.
                                                                                                                                                                                                                                                                                                                       Above Ground
                "
                )                                                                                                                                                                                                                                                                                                      Pipeline
    0     1     2             4                                              Stephen R. Braund & Associates
                                                            "
                                                            )"                                                                                               "
                                                                                                                                                             )
                                                             )                       P.O. Box 101480                                                                                                                                                                                                                   Gravel Footprint
               Miles                                                            Anchorage, Alaska 99510
                                                                             (907) 276-8222 info@srbak.com                                                                                                                                                                                                             National Petroleum
                                                                                                                  "
                                                                                                                  )                                                                                                                                                                                                    Reserve Alaska



                                                                       Ex. 3, p. 144
           Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 64 of 83
Table 11: Percentage of Caribou Harvesters and Harvests within 2.5 Miles of Nigliq Bridge, Spur Road, CD5
Road and Pad, and GMT1 Road
                                                  Number (%) of
     Study           Number (%) of
                                              Respondents Harvesting   Development Action/ Infrastructure
     Year          Caribou Harvested
                                                     Caribou
       2008             41 (11%)                    15 (42%)
       2009             45 (16%)                    16 (36%)
       2010             64 (18%)                    25 (46%)
       2011             62 (19%)                    26 (47%)
       2012             75 (22%)                    25 (47%)
       2013             72 (26%)                    26 (52%)
                                                                       Construction of CD5, Nigliq Channel
       2014             60 (11%)                     20 (36%)
                                                                              bridge, and Spur Road
                                                                       CD5, Nigliq Channel bridge, and Spur
       2015             55 (14%)                     22 (45%)
                                                                                 Road completed
       2016             71 (23%)                     23 (43%)
                                                                         Construction of GMT1 road and
       2017             79 (25%)                     34 (55%)
                                                                             operational (3 months)
                                                                       Construction of GMT1 pipelines and
       2018             90 (35%)                     25 (54%)
                                                                       begin GMT1 drilling and operation.
     Stephen R. Braund & Associates, 2020.

Impacts of Other
A higher than usual percentage of respondents in 2018 (14 percent) reported impacts which did not fit under
the seven impact categories discussed above. In previous study years, less than five percent of observations
were categorized as “other” impacts. “Other” impacts which were reported by active caribou harvesters in
2018 included blasting associated with gravel mining, brightly colored infrastructure deflecting caribou,
noise from construction activities and equipment, noise from drilling, and cumulative impacts of
development:
        Too much activities there. there is always construction on something. Right where we went,
        right over here, there was some construction going on on the shore. That is what they call the
        state side. That inside of Colville River is the state side. [Near Nuiqsupiaq] we were right on
        it, right on Nuiqsapiaq. (SRB&A Nuiqsut Interview November 2018)

        Respondent 1: There was concerns about the GMT1 road that there was a big green
        pumphouse and it was a long distance from the road and a lot of resources. It was bright
        green, fluorescent waterline.
        Respondent 2: From the lake to the water house.
        Respondent 1: By this big lake right here [near GMT1]. It was during the summer season
        during the migration. They reported their concerns and it was acknowledged. (SRB&A
        Nuiqsut Interview November 2018)

        I have seen whole big herds startle from the oil rigs. I was a flagger. There is that impact of
        the human activity. Any time you have human activity it affects all of the wildlife in that area.
        If you guys were Conoco people, trust me you guys would get an earful. (SRB&A Nuiqsut
        Interview November 2018)

        The caribous are not totally eradicated from there [Nigliq and East Channel] but they are
        affected. When you have an extreme amount of activity within a vicinity of a lot of caribou, no
        matter what, you are going to deflect them. Whenever you have a large percent of human


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     114                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 145
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 65 of 83
        activity: trucks, helicopters, movement, all of the above. These animals see them from a long
        distance and a lot of them turn when they see them from a long ways. Wherever the activity is,
        they are diverted. It doesn’t have to be where a facility or a structure is in place, but the traffic.
        These caribous don’t know that this is a drill rig. Animals have a tendency to just be themselves
        and go away. I can’t say compared to my time living here since ‘73, the deflection of caribou
        is really evident now. When you think about how a large percent of the caribou has died off
        or mingled with other herds. There is concerns that the population is slow here, but in addition
        to that all of these oil activities, these animals all of them, we seem to go through this over the
        last ten years, talking about this but I try to put what I am looking at—trying to paint a picture
        of what I am looking at out there. (SRB&A Nuiqsut Interview November 2018)

        The explosions [from gravel mining and blasting] and the fires, they’re going to do it again.
        This is the third year again. They’re doing gravel mining just right over here. That’s going to
        affect our caribou again. They say one more year; so next year [they’ll be finished at the
        gravel site]. But then it’s going to be another year…. They didn’t make no promise about
        lower explosions, we don’t know what we are going to get this year. We are still waiting for
        them to fix, it shook the houses, and how many got cracks like this, our walls, nobody came or
        anything, it’s the third year, nobody came and talked to us about damages to the windows and
        houses, our caribous are dropped off. Oil Search said they are going to get their gravel [from
        the Arctic Slope Regional Corporation [ASRC] mine]. Yeah, that’s ASRC. We try to appeal to
        them during the meetings, but it’s probably financially motivated. (SRB&A Nuiqsut Interview
        November 2018)

Non-Alpine Impacts
In addition to impacts attributed to the Alpine or Alpine Satellites developments, the study team also
documented non-Alpine impacts when volunteered by respondents. In these cases, respondents indicated
that the impact was from a different source, or they were unsure of the source of the impact and the study
team assigned the impact as “non-Alpine” due to its location (i.e., outside of the general area of current or
planned Alpine Satellites developments). As shown in Figure 47, 16 percent of Nuiqsut respondents
reported at least one type of non-Alpine impact in 2018, lower than but within the range of previous study
years (from five percent of respondents [2010] to 54 percent [2012]). Similar to previous study years, a
majority of non-Alpine impact observations pertained to plane traffic (42 percent of observations) and
helicopter traffic (33 percent) (Figure 48). Non-Alpine impacts in 2018 focused on general air traffic,
including commercial flights, sport hunting guides, and surveys conducted by government agencies and
other oil companies; increased pressure on search and rescue resulting from increased road use; and impacts
of sport hunters along the Dalton Highway:
        The only thing I can think of is that plane that was flying really low this way towards fish
        creek. It was a little cubby plane. We were at the cabin, Nigliq cabin. In July, the middle of
        July. (SRB&A Nuiqsut Interview November 2018)

        Armstrong, I think, USGS, they were doing a survey, couple years now, white geese, surveying,
        yeah. (SRB&A Nuiqsut Interview November 2018)

        Yeah, there was airplanes that we kept hearing and helicopters. It was more during June, I
        think. Planes and helicopters. Those planes towards Umiat those were probably guide hunters,
        I don’t know. But there was a lot that just kept going by. (SRB&A Nuiqsut Interview
        November 2018)




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     115                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 146
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 66 of 83
Figure 47: Percentage of Respondents Reporting Non-Alpine Impacts on Caribou Hunting
                                         60%


                                         50%
             Percentage of Respondents




                                         40%


                                         30%


                                         20%


                                         10%


                                         0%
                                                 2008       2009      2010     2011         2012      2013      2014 2015     2016    2017     2018
                                                            Helicopter traffic                     Plane traffic                 Other traffic
                                                            Oil company personnel                  Man-made structures           Regulations
                                                            Seismic lines or activity              Other                         Any impact

                              See Appendix C, Table 59, for associated data.

                          Stephen R. Braund & Associates, 2020.
Figure 48: Percentage of Observations of Non-Alpine Impacts on Caribou Hunting
                                   100%

                                         90%

                                         80%
      Percentage of Observations




                                         70%

                                         60%

                                         50%

                                         40%

                                         30%

                                         20%

                                         10%

                                          0%
                                                 2008     2009      2010     2011        2012   2013   2014   2015   2016     2017    2018    All
                                                                                                                                             Years
                                                           Helicopter traffic               Plane traffic             Other traffic
                                                           Oil company personnel            Man-made structures       Regulations
                                                           Seismic lines or activity        Other
                                         See Appendix C, Table 60, for associated data

                          Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21         116                                 Ex.&3,Associates
                                                                          Stephen R. Braund    p. 147
                       Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 67 of 83
        We seem to have an increase of rescuing people. During the wintertime, a lot of rescues
        towards the mouth of the Colville because of the trucks. That is part of the effects of this—
        that’s part of the big picture. It seems to me that the people involved want assistance from the
        oil people to recover these vehicles. They keep asking for their help. I noticed that. As if they
        are responsible. I have seen it to where we have to go out there in December when there is
        really no road. They have to go out there and rescue them. But when there is a road and there
        is a convoy, they help each other get out of the mess. Those people who go shopping to
        Fairbanks and Anchorage will go all together. (SRB&A Nuiqsut Interview November 2018)

        When I’m not hunting, I travel, and I travel on the Dalton Highway. And the worst are the bow
        and arrow people hunting… they don’t let the caribous cross! You’re heading home and the
        caribous, when they first start coming they are trying to go across, so they can come this
        [western] way. They are trying to cross, but the bow and arrow people don’t let them cross.
        And that’s what really gets into my way. Err [makes angry face]. Yeah, I see it every year. I
        like to travel a lot. I just don’t do my hunting all the time… but that’s the worst part I see on
        the Dalton Highway. It’s from Atigun Pass, coming this [western] way. Atigun Pass, Toolik
        Lake, Happy Valley, and Toolik: Those are the main ones we go through and there’s always
        lots of caribou hunters and they’ don’t let them cross. It’s terrible. I’ve seen it many many
        times. Mmm hmm, even close to Prudhoe. For tourism, the plane goes down [low] on the
        caribou; it’s terrible. It scares them. I don’t like that, it hurts me. That’s not just me, it’s the
        people from here, Anaktuvuk [Pass] and Kaktovik. That’s why we had people from Anaktuvuk
        [Pass] come here to go caribou hunting because they are getting so impacted by those crazy
        people. I don’t know what to say… it hurts me. (SRB&A Nuiqsut Interview November 2018)

Reported Avoidance of Use Areas
As shown in Figure 49, the percentage of respondents who reported no longer using or avoiding certain
areas in 2018 (76 percent) was higher than all previous years for which data are available, but only slightly
higher than the previous year (Appendix C, Table 61). The increase in reported avoidance during the active
harvester interviews is consistent with an increase in the percent of households who volunteered they
avoided the Alpine area during the 2018 household harvest surveys (see Figure 43). In 2018, the most
commonly mentioned places avoided were the Nigliq Channel (21 percent of observations), followed by
Alpine/Alpine Satellites and Fish Creek (13 percent of observations); East Channel and Upper Colville
River (eight percent); and Nanuq (six percent) (Figure 50 and Figure 51). Other areas mentioned less
frequently included Nigliq, “Various Areas,” Kuupaqullurak, the area West of Nuiqsut, Itqiliq River, East
of Nigliq Channel, Teshekpuk Lake, Atigaru Point, the area West of Colville River, and Judy Creek
(Appendix C, Table 62 and 63). Reports of avoidance of Nigliq Channel in 2018 were higher than previous
years (Figure 50, Figure 51; Appendix C, Table 62 and 63).
The causes cited for avoiding certain areas (in terms of percentage of observations and percentage of
respondents) are shown in Figure 52 and Figure 53. Similar to previous study years, in 2018, Development
Causes were most commonly cited (56 percent of observations), followed by Environmental Causes (27
percent), and Personal Reasons (15 percent). The percentage of observations attributed to development
causes, environmental causes, and personal reasons were within the range of all individual study years
(Figure 52; Appendix C, Table 64). However, the percentage of respondents citing development causes in
2018 (47 percent) was on the high end of previous individual study years, which ranged from between 31
and 46 percent of respondents (Figure 53; Appendix C, Table 65). Specifically, in 2018 respondents most
frequently cited development infrastructure (33 percent), followed by development activities (22 percent of
respondents). Other commonly cited causes included resource availability (22 percent of respondents) and
environmental factors (14 percent).




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     117                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 148
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 68 of 83
Figure 49: Respondents Reporting Avoidance of Previously Used Hunting Areas
                               100%

                               90%

                               80%

                               70%
   Percentage of Respondents




                               60%

                               50%

                               40%

                               30%

                               20%

                               10%

                                0%
                                          2013            2014            2015             2016          2017            2018          All Years
                                                                                      No     Yes
                     Notes: See Appendix C, Table 61, for associated data.
                     This question was added in 2013; thus, no data are available for the 2008-2012 study years.

                                Stephen R. Braund & Associates, 2020.
Figure 50: Places of Avoidance – Percentage of Observations (5% or Higher)

                       100%
                               90%
                               80%
                               70%
                               60%
                               50%
                               40%
                               30%
                               20%
                               10%
                               0%
                                         2013            2014             2015           2016               2017           2018            All Years
                                                 Alpine/Alpine Satellites      Fish Creek                      Nigliq Channel
                                                 East Channel                  Kuupaqullurak                   Colville Delta
                                                 Nanuq                         Upper Colville River            Other Areas
                                 Notes: See Appendix C, Table 62, for associated data.
                                 Figure includes areas accounting for an average of 5% or more of observations; all other areas are lumped under "Other
                                 Areas"


                                Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21                  118                                 Ex.&3,Associates
                                                                                   Stephen R. Braund    p. 149
                                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 69 of 83
Figure 51: Places of Avoidance – Percentage of Respondents (5% of Observations or Higher)
                                    25%


                                    20%
       Percentage of Respondents




                                    15%


                                    10%


                                    5%


                                    0%




                                                                                       2018      All Years

                                    Notes: See Appendix C, Table 63, for all study year data.


                    Stephen R. Braund & Associates, 2020.
Figure 52: Causes of Avoidance – Percentage of Observations
                                    100%

                                    90%

                                    80%
       Percentage of Observations




                                    70%

                                    60%

                                    50%

                                    40%

                                    30%

                                    20%

                                    10%

                                      0%
                                                 2013             2014            2015            2016         2017         2018       All Years
                                      Development Causes          Environmental Causes          Personal Reasons   Don’t Know   Cause Not Captured

                                     Notes: See Appendix C, Table 64, for associated data.

                    Stephen R. Braund & Associates, 2020.



Nuiqsut Caribou Monitoring Y11 Report_Jan21   119                                 Ex.&3,Associates
                                                                    Stephen R. Braund    p. 150
                 Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 70 of 83
Figure 53: Causes of Avoidance – Percentage of Respondents

                                   50%

                                   45%

                                   40%
       Percentage of Respondents




                                   35%

                                   30%

                                   25%

                                   20%

                                   15%

                                   10%

                                   5%

                                   0%
                                         2013             2014                  2015          2016        2017          2018
                                            Development Causes                     Environmental Causes     Personal Reasons
                                            Do not know                            Cause not captured
                        Notes: See Appendix C, Table 65, for associated data.

                   Stephen R. Braund & Associates, 2020.
As shown in Appendix C, Table 66, the causes cited for avoiding the Nigliq Channel area included
development infrastructure, followed by resource availability (e.g., a lack of caribou in that area), and safety
concerns. When citing direct avoidance of the Alpine/Alpine Satellites areas, residents most commonly
cited development activities, followed by development infrastructure. Development infrastructure was also
frequently cited for avoidance of Nanuq. Areas where resource availability was cited for the cause of
avoidance (more than one observation) included Nigliq Channel, East Channel, and upper Colville River.
As noted above, a higher than average percentage of respondents reported avoiding the Nigliq Channel area
in 2018, consistent with a gradual decline in the use of this area since the beginning of the study (Figure 4,
Figure 5). In 2018, residents’ comments about the Nigliq Channel indicated that some residents view the
area as the center of Alpine development and therefore avoid the area due to high development
activity/disturbance, the presence of infrastructure alongside the channel, and concerns about safety when
hunting. Several individuals also observed that caribou are less available along Nigliq Channel as they once
were, as a result of development. Active harvesters provided the following observations regarding
decreased use or avoidance of Nigliq Channel:
                   [I avoid] Fish Creek and Nigliq. [There has been a] decline of caribou in that area. When
                   Kuparuk first set up their pipelines, that was their first real incident of caribou deflecting their
                   migration paths. [That was] after the Kuparuk pipelines went up, [in the] ‘80s, maybe the
                   later part of the ‘80s. That is when it became a reality. (SRB&A Nuiqsut Interview November
                   2018)

                   We usually go camping to Nigliq over there but too much traffic. It does not feel like camping
                   when there’s too much noise. But that’s where I used to go camping for a few days. (SRB&A
                   Nuiqsut Interview November 2018)



Nuiqsut Caribou Monitoring Y11 Report_Jan21  120                                 Ex.&3,Associates
                                                                   Stephen R. Braund    p. 151
                Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 71 of 83
        Yes, [I avoid] here [Nigliq Channel area]. Because of safety. (SRB&A Nuiqsut Interview
        November 2018)

        Just along the river going down river [Nigliq] because there is so many of those oil fields you
        can’t even shoot without worrying about that bullet shooting someone and security personnel
        are really keeping an eye on us hunting on the river. They are even telling us that we can’t
        hunt on some of the parts that are our own land. We were specifically told about that at a
        meeting. I got pretty mad at that meeting. They were worried about someone getting hit with
        a bullet. I don’t know what they are thinking. We are not going out to get them. (SRB&A
        Nuiqsut Interview November 2018)

        Well, there is just so much activity, that I try to avoid, around Niqliq, and on this side. I just
        try to avoid that. We kind of like avoid going in that Alpine area because there is just too much
        activities. You see the caribou hanging around there, though. (SRB&A Nuiqsut Interview
        November 2018)

        Up Nigliq, if I see one I’d probably get it but there is not as much as there was in the early
        2000s and the ‘90s because of Alpines and 1, 2, 3, 4… seems like the more they put a structure
        there, they’re so blocked off.. (SRB&A Nuiqsut Interview November 2018)

        We don’t go over there [to Nigliq] anymore. Not as much, yeah. What I think is that because
        I seen more caribou on this road—GMT Road. My guess is they are probably following this
        road along the Spine [Spur] Road and kind of corralling them to stay underneath the pipeline
        or not going past the road or traffic. So yeah, we are seeing them a lot more [near the road].
        Yeah, [toward GMT1]…. Niqliq is the main one [I avoid], because that’s a waste of gas just
        to go looking over there to find nothing each time. (SRB&A Nuiqsut Interview November
        2018)

        Right where the bridge [on Nigliq] is. CD4 and 2 is too close [and the bridge]. I used to spend
        my summers over there, all summer long. That bridge is right there and the CD4 and CD2 are
        so close, we haven’t been there in so long. My grandfather still has some relics out there, a
        few things left behind. (SRB&A Nuiqsut Interview November 2018)

Several individuals specifically cited avoidance of COP developments or associated infrastructure (e.g.,
roads), noting a lack of caribou in those areas or general discomfort hunting near development:
        Alpine, towards the Alpine side. That area is no more. There is no more that area. But we
        could because we know that there are hunters that show me. Probably it’s too much activity,
        and there is just too many what you call those rigs? You have to pass by those. (SRB&A
        Nuiqsut Interview November 2018)

        Over by Alpine we used to go out there a lot years and years ago but it feels wrong to take
        them out there. Too dangerous. There was a couple of guys out there shooting from the road.
        They didn’t understand that the road has a big u-turn and they were shooting at the road.
        (SRB&A Nuiqsut Interview November 2018)

        I stay away from the roads and the oil field area. I just I don’t know, I don’t like to. They say
        we can use the roads and whatnot but I don’t think that’s the right way to go hunting. It is not
        right to hunt from a road. (SRB&A Nuiqsut Interview November 2018)

In addition to reporting avoidance of Nigliq Channel and the Alpine/Alpine Satellites areas, a number of
individuals reported avoiding certain geographic areas, such as Fish Creek, Atigaru Point, Nanuq, and


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     121                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 152
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 72 of 83
Kuupaqullurak, for primarily development-related reasons, many of which are related to Alpine/Alpine
Satellites or other COP development or exploration activities. Reasons for avoiding these areas included
the traffic/noise associated with these areas, a lack of caribou due to development activities or infrastructure,
concerns about shooting near infrastructure and human activity, and a general desire not to hunt near
development infrastructure:
        Fish Creek, Atiguru area, Atiguru Point. It is just so much activities and summer studies going
        on. Summer studies in Harrison Bay and going way beyond. It doesn’t matter which way you
        go, there is going to be interference. (SRB&A Nuiqsut Interview November 2018)

        Kind of. This area [Fish Creek area] because I have noticed that the helicopter—the biologist
        helicopter swoops down a lot and the animals have been going there less and they are more
        jumpy over there. (SRB&A Nuiqsut Interview November 2018)

        My cabin. That is basically land lost. There is a drill site five miles from my cabin. There is
        no animals to be seen. They just disappeared. Now I have to go to Price River. Go make my
        wolf trails over there. It’s basically like all those lights [from development] are just changing
        the whole route. And this road is not going to stop. It’s gradually making its way to Teshekpuk.
        And Barrow wants those roads. (SRB&A Nuiqsut Interview November 2018)

        That Nanuq [area]. Too much activity. Caribou use to go right through where that Nigliq
        bridge was, there use to be hundreds of caribou there every year, and now there’s nothing,
        zero. (SRB&A Nuiqsut Interview November 2018)

        On our allotment, that Nanuq is considered a historical land site and they built that bridge
        right frickin’ by it. The security came up to their bridge with the lights on and came down to
        our boat along the river and those guys went over there and said you can’t hunt around there
        and they said this is not your land. I went off on that guy and got that guy’s truck number and
        his name and his badge number and everything. I think they fired that guy. It got pretty bad.
        People really, really love their land, and they are telling us we can’t hunt on our own land.
        We are being regulated around here so bad. That is one of the reasons I [want to] move to
        Barrow. It is actually getting kind of bad. I will go hunt somewhere else. There are a lot more
        regulations. (SRB&A Nuiqsut Interview November 2018)

        I never went in there [Kuupaqullurak] since they built that bridge. There’s just no caribou in
        there. (SRB&A Nuiqsut Interview November 2018)

Respondents also reported avoiding certain areas, such as the East Channel, due to other (non-COP)
development activities. Several residents noted a general lack of caribou and too much development activity
along the East Channel:
        That area [East Channel]. There is always people doing surveys. So if I shoot that way, I could
        end up shooting them instead of caribou. Yeah [they are doing surveys on the Pisiktagivik
        side]. They hardly doing survey on the other side. Over there on that side they are doing
        survey. (SRB&A Nuiqsut Interview November 2018)

        We used to go out on the east [of the Colville Delta] all the time, but we are not allowed to go
        out on the east side with all the regulations, with all the pipelines and oil safety. (SRB&A
        Nuiqsut Interview November 2018)

In addition to avoiding areas for development reasons, a number of active harvesters indicated that they no
longer used certain places due to a general lack of caribou in those areas. In these cases, respondents did



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     122                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 153
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 73 of 83
not elaborate as to why they believed caribou were no longer in those areas. Residents cited resource
availability as a cause for avoiding the Nigliq Channel, East Channel, Upper Colville River, Kuupaqullurak,
Nanuq, and Fish Creek. One individual described a general decline in caribou in the area surrounding the
Colville River Delta:
        These past couple of years, I have kind of—it has just changed all over the Colville River delta.
        When you know there is no caribou out there, why go out there. You talk to the hunters and
        they say they haven’t seen anything, why even bother. It is five dollars a gallon here. I know
        years back, me and my buddy used to go up the Nigliq Channel and if caribou numbers were
        thin there we would go to the East Channel to see if they were fatter on that side. That is all
        gone now. When you talk about herds and the caribou and the insect relief. There is no such
        thing as insect relief when you have only 20 to 30 in a group. I know that you guys know that
        scientific proof says the bigger the herd, the healthier the herd because they swap from the
        outside to the middle. These caribou just keep going, running to get away…. If you talk to the
        people who were camping at the Nigliq this past summer you will see that they hardly saw
        anything. It is becoming more and more of seeing nothing on the Nigliq channel. (SRB&A
        Nuiqsut Interview November 2018)

Finally, Personal Reasons, including a lack of funds to buy gas, a lack of equipment such as snowmachines,
and personal preference, were cited for avoidance of areas such as Fish Creek, Ocean Point, and Upriver
areas:
        I used to love to go to Fish Creek all the time and now I haven’t gone there this year. Caribou
        were close enough I didn’t have to travel far. We used to do netting all the time with fish at
        Fish Creek, now we just go there anymore. There’s no need to travel that far, burns a lot of
        fuel. It’s 40 gallons to make in back home and that’s $200. That’s just right here. You have to
        coast down a little ways to make sure you can make it home. (SRB&A Nuiqsut Interview
        November 2018)

        I used to go up to past Ocean Point but it has been so long since I have been up there. My
        cousins keep running out of gas and taking all of their time [closer]. [Because of] gas, and
        my cousins are taking too much time and wasting the day light. (SRB&A Nuiqsut Interview
        November 2018)

        I used to go to Chandler, Anaktuvuk River, but I don’t because I can’t spend that much on gas
        anymore…. Fish Creek, I never been there in five or six years now…. Maybe the gas, it takes
        a lot of gas to get over there. (SRB&A Nuiqsut Interview November 2018)

One individual reported a decline in their use of the Teshekpuk Lake area due to environmental factors,
saying, “Out towards Teshekpuk area. It is hardly any snow nowadays. Too hard to travel. Nowadays
anything close to the village now because there is hardly any snow” (SRB&A Nuiqsut Interview November
2018).

General Observations Regarding Status of Caribou Herds in 2018
This section summarizes residents’ general observations regarding caribou behavior, migration, and
distribution for the 2018 study year. While previous sections discussed caribou herd distribution, migration,
health, and behavior in the context of the 2018 hunting season and impacts on hunting, this section captures
more general herd characteristics that were observed during the active harvester interviews and are not
addressed elsewhere in this report. At the conclusion of each interview, residents were asked, “Was there
anything else abnormal about the behavior distribution, or migration of caribou in 2018?” The primary
observations were as follows:



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     123                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 154
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 74 of 83
     •   Abnormal distribution of caribou
     •   Abnormal migration routes
     •   Abnormal behavior of caribou
     •   Caribou hunting/harvesting patterns or concerns
     •   Impacts on Caribou movement/behavior/health
Observations regarding the abnormal distribution of caribou during the 2018 hunting season reflected low
caribou availability in residents’ hunting areas. Several respondents noted that when they did find caribou,
they were generally in small groups rather than large herds:
         The herds were smaller. They were more in little patches, not any huge herds. I didn’t see any
         huge herds at all this year—a huge herd being more than 20. (SRB&A Nuiqsut Interview
         November 2018)

         No caribou. The only time they would really catch caribou was in the end of July and some
         residents from the village were getting them too and some of them were really fat and the
         other, yeah, they were pretty good, they had fat about this big [maybe two inches], on the hind
         shoulder. (SRB&A Nuiqsut Interview November 2018)

         A vast majority of my caribou sightings have been on the north side of GMT1. I see quite a
         bit. Not a large group, but sometimes there might be one, sometimes four or five. It’s sporadic.
         (SRB&A Nuiqsut Interview November 2018)

One individual noted a general lack of female caribou in their hunting area in 2018, saying,
         Where are all the female tuttus at? All summer, even before summer I didn’t see one female
         tuttu, just that one herd we saw those females, but the rest of them, usually when I first came
         we would go up here, I told you about those little creeks, we would see six bulls and maybe
         three females, but there was not female. I want to say they’re just standing around. I don’t
         know. (SRB&A Nuiqsut Interview November 2018)

In contrast to the harvesters who said there was lack of caribou in 2018, one respondent was satisfied with
the amount of caribou in the area, but indicated a lack of hunting success due to poor timing:
         Not that I know of because I didn’t go out as much. But from what I noticed it was good. I saw
         how many out there, but I was at the wrong spot at the time. (SRB&A Nuiqsut Interview
         November 2018)

While a majority of general observations pertained to caribou distribution within the community’s hunting
area, harvesters also observed abnormal migration routes in 2018 which resulted in overall changes to the
location of caribou. Nuiqsut residents reported that few caribou migrated through their hunting area, instead
taking alternate routes. One individual noted that the lack of large herds of caribou near Nuiqsut resulted in
pressure on Nuiqsut people to find alternate sources of food:
         Caribou are hard to find this year. They are all in Wainwright. (SRB&A Nuiqsut Interview
         November 2018)

         Usually there are some around the village and there weren’t any around the village this year
         except for the one on the Spur Road. (SRB&A Nuiqsut Interview November 2018)

         Every year we don’t get Porcupine caribou, but ever since that Alpine and oil development
         going around in that area we notice that Porcupine Caribou [goes up Itqiliq]. (SRB&A
         Nuiqsut Interview November 2018)



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                      124                                 Ex.&3,Associates
                                                            Stephen R. Braund    p. 155
         Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 75 of 83
        Because of the deflection of animals and our having hard time to eat caribou, Nuiqsut people
        are pressing the state of Alaska to make a road to Fairbanks and Anchorage so that we can
        have access to cheap food. (SRB&A Nuiqsut Interview November 2018)

Another common observation during the 2018 active harvester interviews was abnormal behavior of
caribou. Harvesters noticed several different behaviors in caribou such as late migration, habituation to
noises, and habituation to infrastructure such as roads. One individual attributed the abnormal behavior to
contamination of food and water sources, noting it may be making the caribou sick:
        [The caribou were] just late. The rutting season was late and they were here too late. We only
        had one week of summer. The grass never turned green. The akpiks never grew the blueberries
        never grew. (SRB&A Nuiqsut Interview November 2018)

        I notice they are more comfortable around all the noise. [That is] good, considering all the
        development that is going on. (SRB&A Nuiqsut Interview November 2018)

        I really want to know what’s causing these caribous to do that. It has to be something that
        they’re eating to get sick like that. They drink water out of these lakes, and they utilize these
        lakes to pump water to create these ice roads, and or they do containing? This is the part
        where caribous eat the ground. The more I notice, the more they are staying right there. The
        caribous are sticking around the road where we cannot shoot. … I want to know why these
        caribous are sick. There has to be something going on. Where they eat, where they sleep, all
        their daily areas… What comes out, what comes in the air when they burn that? Do they know
        that? Have you ever tested the air that comes out of that flame? For our subsistence and our
        village, air monitor the flame, what it does? What’s in it? Not only that, they eat right here.
        They stay this area, now they stay just right here. They’re not this way anymore. The channel,
        Pisiktaġvik, this is where we used to get a lot. (SRB&A Nuiqsut Interview November 2018)

Additional observations about the health and distribution of caribou included less caribou fat content. One
individual reported that the caribou they received in 2018 were healthy and were distributed near the
community for protection from wolves:
        They seem skinner this year. Less fat. I remember there use to be a lot of fat on the caribou
        actually… I'm not sure [why], just something that I noticed. (SRB&A Nuiqsut Interview
        November 2018)

        My relative gave me one caribou and it was nice and healthy. They live here. This summer
        there was quite a few caribous this time. Even right here in town, they came through here.
        Nobody bothers them, that’s why they get so close. They know these wolves won’t come into
        town. Two weeks ago, I saw some down here just right across from the airport. They were
        moving fast, probably running from a wolf maybe. This was like two weeks ago. (SRB&A
        Nuiqsut Interview November 2018)

A number of respondents commented on overall impacts to caribou movement, health, and behavior,
including decreased hunting success and reduced caribou availability in the region, and attributed these
changes to increasing oil and gas activities and development in the region. Their comments are as follows:
        Yeah, since the development going on we have less caribou in the area than we used to. They
        used to come in by the herds, and nowadays they just come in just one a time at or sometimes
        five to 15, that’s it. They changed to the west side rather than coming through this way [east].
        Since the oil development has been developed in 2000. And we have to [go] way farther out
        there sometimes just to go out hunting to catch them nowadays. I wish they could come closer



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     125                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 156
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 76 of 83
        than farther away from our area and we would have more meat to provide for our families
        and our community. (SRB&A Nuiqsut Interview November 2018)

        When you get out [away from Nuiqsut], it’s safer. A lot of times you have to go farther and
        farther to find a caribou. You know, all this development is happening and then this whole
        [GMT2] area will be active in the next four and five years. All this development, [will impact
        the caribou and caribou hunting]. Everything has to come in through Prudhoe and the ice
        road. There’s not a road yet. But once they get NPR-A and CD5, then it’s all open. It was a
        small footprint with Alpine, but then it all blew up. (SRB&A Nuiqsut Interview November
        2018).

        What is these caribou eating off these ice roads? Leaks? Tire things? It’s everything! Exhaust
        is not [just air], you can see it on the ground when it’s black. The nuna [land] is the ground.
        What is causing these caribous to be so far? This is not the first year either, this is like the
        third year in a row. No, these caribou, when I was smaller, when I was 10, when my dad made
        me go out, they were fat. My mom used to cut [caribou fat] off and store it. Now, we have a
        Ziploc bag full of fat from like five caribou…. I really want to know [why the animals get sick].
        CP [ConocoPhillips] needs to give me an answers. I asked the CEO when they came for their
        meetings. I said, ‘What do you think they’re eating? All the oil spills, and the anti-freeze, they
        eat and eat and eat in these areas. I blame the industry. They said you wouldn’t be able to see
        Alpine. Yeah right, there’s like a whole new city out there. [Elder] looked at me [before
        Alpine] and said, ‘When you’re in your 20s, you’ll look around and see nothing but oil fields.’
        He passed away, he’s [dead now]. He pretty much died right after. But he was right. Just to
        see so little caribou in this area, it’s hurting us as a people. My household, we have caribou
        every other day. But to have them sick and wasting [is sad]. If it’s green, it’s in its bloodstream.
        We were like, ‘Crap, we have to bring them to the dumps and burn them.’ (SRB&A Nuiqsut
        Interview November 2018)

Additional themes that harvesters brought up for the 2018 caribou hunting season pertained to caribou
hunting or harvesting patterns and related concerns. These included the benefits of road access during the
hunting season, not having access to certain transportation vehicles, and a lack of mitigation funds for the
season. Some comments also included how other hunters affect caribou migration routes, which affect
others’ hunting success. Detailed discussion of caribou hunting and harvesting patterns are provided above
under “Caribou Subsistence Use Areas and Harvest Locations” and “Observations of Changes in Harvest
Patterns.”

Summary – 2018
SRB&A, with the Nuiqsut Caribou Panel, has completed 11 years of monitoring of impacts of CD4 and
other COP satellite developments on Nuiqsut residents’ caribou hunting activities, the 11th year representing
the 2018 study year. The monitoring data are based on interviews with a sample of active Nuiqsut caribou
harvesters as well as household harvest surveys. Fifty active harvesters were interviewed for the 2018 study
year and household harvest surveys were conducted with 80 percent of households. The 2018 study year
included a smaller number of active harvester participants than most recent years; however, these
respondents represented between a third and one half of respondents interviewed in all individual previous
years (similar to previous years), and therefore the drop in respondents likely did not affect overall study
conclusions.
During the active harvester interviews, respondents reported 177 caribou use areas for the 2018 time period
(November 2017 to October 2018). They also identified 150 successful harvest locations, within the range
of previous study years (between 143 [2013] and 248 [2014] harvest locations). The majority of caribou
hunting and harvesting activities occurred along the Colville River (including Nigliq Channel), along the


Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     126                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 157
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 77 of 83
lower portion of the Itqiliq River, and along the Spur Road and CD5/GMT1 roads north and northwest of
the community. Compared to all previous study years, 2018 was relatively similar. 2018 showed decreased
use of Nigliq Channel when compared to most previous years. A hunting pattern, which emerged in 2015
and continued through 2018, was the use of the Spur Road and CD5/GMT1 roads to hunt caribou. The road
system showed substantial overlapping use in 2018. The road was used by a majority of active harvesters
and, in particular, provided access to individuals without access to overland (e.g., snowmachine/four-
wheelers) or riverine (i.e., boats) forms of transportation. The road also provided access to overland hunting
areas during “shoulder seasons” (e.g., spring, late fall) when conditions are not suitable for overland travel.
The concentration of harvests in 2018 were somewhat similar to recent years (Years 2012 through 2017).
Years 2012 through 2018 differ from the first five study years in that they show fewer areas of high harvest
density along Nigliq Channel, with the exception of the camp at Nigliq. In 2018, the camp at Nigliq showed
less harvest concentration than most previous years but still showed moderate harvest concentrations.
Overall, a large number of caribou harvests took place along the Spur Road and GMT1 roads north and
northwest of the community, and to the south and southeast of the community near Itqiliq.
July and/or August have been the peak hunting months during almost every study year, including 2018. In
2018, while July and August continued to be the peak harvest months, there was comparatively less activity
during the month of August. 2018 showed a somewhat lower percentage of use areas during the winter
months, despite the road access which in recent years has resulted in increased winter hunting activity.
Although boat remained the principle travel method to caribou use areas, recent study years have shown a
decrease in the use of boat relative to other travel methods. In 2018, respondents used boat to access 66
percent of caribou use areas. Snowmachine use was slightly higher than the last several years, at nine
percent of use areas, while truck use increased substantially from two percent or less of use areas between
2008 and 2014 to between eight and 14 percent in Years 2015 through 2018. The increased use of truck is
due to respondents’ increased use of the recently constructed Spur Road and connected CD5/GMT1 roads.
Similar to previous years, respondents took primarily same day trips to a majority of use areas, although
the percentage of use areas visited only during day trips was somewhat higher than previous years. The
frequency of hunting trips to use areas was also similar to previous study years, but varies by hunting area,
with the average number of trips increasing in the area West of Nuiqsut and decreasing in the Nigliq
Channel area. A number of factors affect harvest timing and success, including weather and ice conditions,
the timing of caribou migration into traditional hunting areas, and outside factors such as industrial or other
activities that potentially affect caribou behavior. Harvest success in terms of the percentage of successful
hunting areas was on the low end of previous years, at 52 percent of use areas reported as successful. The
mean number of caribou harvested by harvest location and use area were also on the low end of previous
years.
Based on household caribou harvest surveys for the 2018 study year, the estimated number of caribou
harvested in 2018 (608 caribou; 157 pounds per capita) was within the range of previous study years, as
was the percentage of households using caribou. The percentage of Nuiqsut households who gave and
received caribou (88 percent) was the highest since the 2005-06 time period.
The percentages of active harvester respondents reporting changes from the previous year in hunting areas,
hunting months, trip frequency, trip duration, and harvest amounts are somewhat similar over all study
years, with 2018 on the higher end for changes in harvest amounts and duration. In 2018, 43 percent of
respondents indicated that they did not harvest enough caribou, an increase from the previous four years
but within the range of previous years (between 16 and 54 percent). The percentage of respondents
observing caribou abnormalities in 2018 was also within the range of previous years, at 20 percent, while
the number of caribou harvested with abnormalities was within the range of previous years.
Sixty-eight percent of harvesters in 2018 reported one or more Alpine-related impacts on caribou hunting,
the highest since the first year of the study (2008). In 2018, helicopter traffic (42 percent of respondents)
and man-made structures (40 percent of respondents) were the most commonly reported impact source.



Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     127                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 158
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 78 of 83
Active harvesters also reported impacts related to plane traffic, “other” impacts, oil company personnel,
and other traffic (e.g., trucks). The increase in reported impacts in 2018 was also seen in the household
harvest surveys, where the percentage of households reporting Alpine-related impacts (53 percent) was the
highest of any individual study year.
Seventy-six percent of respondents indicated that they no longer hunted in or generally avoided certain
areas they previously used, similar to the 2017 study year but higher than other previous study years. Nigliq
Channel, Alpine/Alpine Satellites, and Fish Creek areas were the most frequently mentioned, with Nigliq
Channel mentioned more frequently than in the past. A majority of avoidance observations were related to
development causes, followed by environmental causes.
Similar to recent years, a general observation made by a number of Nuiqsut respondents in 2018 was that
there were few caribou around throughout the study year and hunters had to work harder, stay out longer,
or go out more frequently to find caribou. Residents observed that the caribou seemed more dispersed and
did not follow their usual migration patterns. A number of individuals attributed the changes to increasing
development activities including air and road traffic and the presence of infrastructure (e.g., roads) to the
north and west of the community.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     128                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 159
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 79 of 83
REFERENCES
ADF&G (Alaska Department of Fish and Game). 2019. "Community Subsistence Information System:
Csis.        Harvest          by         Community.",        Accessed       May        2018.
https://www.adfg.alaska.gov/sb/CSIS/index.cfm?ADFG=harvInfo.harvestCommSelComm.
2011. Transcript of the Foothills West Transportation Access Eis Scoping Meeting Held at the Nuiqsut
Community Center on June 13, 2011.
ANSC (Alaska Native Science Commission). 2009. The Voice of the Real People: North Slope
Communities on the Npr-a Social Science Plan. Prepared by the Alaska Native Science Commission for
the Bureau of Land Management.
Bacon, J., T. Hepa, H. Jr. Brower, M. Pederson, T. Olemaun, J. George, and B. Corrigan. 2011. Esimtates
of Subsistence Harvest for Villages on the North Slope of Alaska, 1994-2003. North Slope Borough,
Department of Wildlife Management. Barrow, Alaska. Available online at http://www.north-
slope.org/assets/images/uploads/MASTER%20SHDP%2094-
03%20REPORT%20FINAL%20and%20%20Errata%20info%20(Sept%202012).pdf.
BLM, (Bureau of Land Management). 1998. National Petroleum Reserve-Alaska. Public Hearings.
Nuiqsut, Alaska. January 14, 1998. U.S. Department of the Interior.
BLM, (Bureau of Land Management). 2003. Alpine Satellite Development Plan Environmental Impact
Statement. Transcript of Scoping Meeting Proceedings. Nuiqsut, Alaska. March 18, 2003. U.S. Department
of the Interior.
BLM, (Bureau of Land Management). 2004. Alpine Satellite Development Plan: Final Environmental
Impact       Statement.   U.S.    Department of   the     Interior.  Available     online   at
https://purl.fdlp.gov/GPO/gpo84294.
Braem, Nicole M., Tina Kaleak, David Koster, Price Leavitt, Patsy Neakok, James Patkotak, Sverre
Pedersen, and Jim Simon. 2011. Monitoring of Annual Caribou Harvests in the National Petroleum Reserve
in Alaska: Atqasuk, Barrow, and Nuiqsut, 2003-2007. Technical Paper No. 361. Alaska Dept. of Fish and
Game,          Division         of      Subsistence.    Fairbanks.      Available        online     at
http://library.state.ak.us/asp/edocs/2011/06/ocn739704678.pdf.
Brower, Harry K., and Taqulik Hepa. 1998. North Slope Borough Subsistence Harvest Documentation
Project: Data for Nuiqsut, Alaska for the Period July 1, 1994, to June 30, 1995. Rev. ed. North Slope
Borough, Deparment of Wildlife Management. Barrow, Alaska. Available online at http://www.north-
slope.org/assets/images/uploads/Subsistence%20Harvest%20Doc%20Report_Nuiqsut_94-95.pdf.
Brown, Caroline L., Nicole M. Braem, Elizabeth H. Mikow, Alida Trainor, Lisa J. Slayton, David M.
Runfola, Hiroko Ikuta, Marylynne L. Kostick, Christopher R. McDevitt, Jeff Park, and James J. Simon.
2016. Harvests and Uses of Wild Resources in 4 Interior Alaska Communities and 3 Arctic Alaska
Communities, 2014. Technical Paper No. 426. Alaska Department of Fish and Game, Division of
Subsistence. Fairbanks, Alaska. Available online at http://www.adfg.alaska.gov/techpap/TP426.pdf.
Brown, William E. 1979. Nuiqsut Paisanich: Nuiqsut Heritage, a Cultural Plan. Prepared for the Village of
Nuiqsut and the North Slope Borough Planning Commission on History and Culture. Arctic Environmental
Information and Data Center. Anchorage, Alaska.
Burch, Ernest S. 1980. Traditional Eskimo Societies in Northwest Alaska. Alaska Native Culture and
History. Edited by Y. Kotani and W. Workman. Senri Ethnological Studies 4. National Museum of
Ethnology. Senri, Osaka, Japan.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     129                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 160
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 80 of 83
Fall, J.; Utermohle, C. 1995. An Investigation of the Sociocultural Consequences of Outer Continental Shelf
Development in Alaska. Edited by Alaska Department of Fish and Game Division of Subsistence. Technical
Report No. 160 ed. Prepared for the U.S. Department of the Interior, Minerals Management Service, Alaska
Outer Continental Shelf Region, Social and Economic Studies Program: Minerals Management Service
U.S. Department of the Interior.
Fuller, Alan S., and John C. George. 1999. Evaluation of Subsistence Harvest Data from the North Slope
Borough 1993 Census for Eight North Slope Villages for the Calendar Year 1992. North Slope Borough,
Department of Wildlife Management. Barrow, Alaska. Available online at http://www.north-
slope.org/assets/images/uploads/Master%20Report%20(Fuller-George%2099).pdf.
Greist, L. 1978. Puiguitkaat: The 1978 Elder's Conference. Transcription and Translation by Kisautuq
(Leona Okakuk), Photographs by Gary Kean. Barrow, Alaska: North Slope Borough Commission on
Inupiaq History Language and Culture.
Hoffman, David, David Libbey, and Grant R. Spearman. 1988. Nuiqsut, Land Use Values through Time in
the Nuiqsut Area. Rev. ed. North Slope Borough; Anthropology and Historic Preservation Section of the
Cooperative Park Studies Unit, University of Alaska, Fairbanks. Barrow, Alaska; Fairbanks, Alaska.
IAI, (Impact Assessment Inc.). 1990. Northern Institutional Profile Analysis: Beaufort Sea. Submitted to
U.S. Department of the Interior, Minerals Management Service, Alaska OCS Region. Anchorage, Alaska.
Kakinya, E. 1978. Puiguitkaat: The 1978 Elder's Conference. Transcription and Translation by Kisautuq
(Leona Okakuk), Photographs by Gary Kean. Barrow, Alaska: North Slope Borough Commission on
Inupiaq History Language and Culture.
MMS, (Minerals Management Service). 1979. Federal / State Proposed Oil and Gas Lease Sale (Sale Bf).
Public Hearings. Nuiqsut Alaska. May 16, 1979. U.S. Department of the Interior.
SRB&A, (Braund, Stephen R. & Associates). 2010. Nuiqsut Caribou Subsistence Monitoring Project:
Results of 2009 Hunter Interviews. Prepared for ConocoPhillips Alaska, Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2012. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year Three Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips
Alaska, Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2013. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 4 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2014. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 5 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2015. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 6 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2016. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 7 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2017. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 8 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     130                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 161
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 81 of 83
SRB&A, (Braund, Stephen R. & Associates). 2018. Nuiqsut Caribou Subsistence Monitoring Project:
Results of Year 9 Hunter Interviews and Household Harvest Surveys. Prepared for ConocoPhillips Alaska,
Inc. Anchorage, Alaska.
SRB&A, (Braund, Stephen R. & Associates). 2019. Nuiqsut Caribou Subsistence Monitoring Project:
Years 1 through 10 Final Report. Prepared for Conocophillips Alaska, Inc. Anchorage, Alaska.
USACE, (U.S. Army Corps of Engineers). 1996. Beaufort Sea Oil and Gas Development Northstar Eis
Project. Public Scoping Meeting. Nuiqsut, Alaska. May 7, 1996.




Nuiqsut Caribou Monitoring Y11 Report_Jan21
                                     131                                 Ex.&3,Associates
                                                           Stephen R. Braund    p. 162
        Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 82 of 83
                                                            Ex. 3, p. 163
Case 3:20-cv-00290-SLG Document 28-6 Filed 01/15/21 Page 83 of 83
